EXECUTION VERSION


_________________________________________________________________________
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
by and among
VISHAY PRECISION GROUP, INC. as the Borrower,
THE FINANCIAL INSTITUTIONS identified herein as the Lenders, and
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as the Agent
Dated as of March 20, 2020
_____________________________________________________________________________
J.P. MORGAN SECURITIES             CITIZENS BANK, NATIONAL
LLC as Joint Lead Arranger                ASSOCIATION and WELLS FARGO
BANK, NATIONAL ASSOCIATION
as Joint Lead Arrangers









--------------------------------------------------------------------------------






 
 
Page
ARTICLE 1 DEFINITIONS
2
1.1
Defined Terms
2
1.2
Terms Generally
36
1.3
Interest Rates; LIBOR Notification
37
ARTICLE 2 THE LOANS
38
2.1
Revolving Credit Loans to Borrower
38
2.2
Borrowing Notice
40
2.3
Increase in RC Commitment
41
2.4
Reserved
42
2.5
Reserved
42
2.6
Lenders’ Obligations Several
42
2.7
Notes
42
2.8
Fees to Lenders
42
2.9
Interest
44
2.10
Increased Costs; Unavailability
47
2.11
Purpose
51
2.12
Mechanics of Payments: Borrower Payments
51
2.13
Mechanics of Payments; Lender Payments
54
2.14
Taxes
55
2.15
Mitigation Obligations; Replacement of Lenders
58
2.16
Defaulting Lenders
60
2.17
Additional Borrowers
61
2.18
Determination of U.S. Dollar Equivalents
62
ARTICLE 3 LETTERS OF CREDIT
62
3.1
Letters of Credit
62
ARTICLE 4 CONDITIONS
67
4.1
Conditions to Effectiveness
67
4.2
Reserved
70
4.3
Requirements for Each Loan/Letter of Credit
70
ARTICLE 5 REPRESENTATIONS AND WARRANTIES
71
5.1
Status
71
5.2
Power and Authority; Enforceability
73
5.3
No Violation of Agreements; Absence of Conflicts
73
5.4
Recording, Enforceability and Consent
73
5.5
Lines of Business
74
5.6
Security Interest in Collateral
74
5.7
Litigation; Compliance with Laws; OFAC Requirements
74
5.8
No Burdensome Agreements; Material Agreements
75
5.9
Condition of Property
75





--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




5.10
Licenses; Intellectual Property
75
5.11
Title to Properties; Liens
76
5.12
Reserved
76
5.13
Financial Statements and Projections
76
5.14
Tax Returns and Payments; Other Fees
77
5.15
Fiscal Year
78
5.16
Federal Reserve Regulations
78
5.17
Investment Company Act
78
5.18
Compliance with ERISA
78
5.19
Accuracy and Completeness of Disclosure
80
5.20
Adequacy of Capital; Solvency
80
5.21
Absence of Restrictive Provisions
80
5.22
Environmental Compliance
81
5.23
Labor Matters
82
5.24
Brokers
82
5.25
Existing Indebtedness
82
5.26
Foreign Assets Control Regulations, Etc
83
5.27
Supply Agreements
83
ARTICLE 6 REPORTING REQUIREMENTS AND NOTICES
83
6.1
Financial Data and Reporting Requirements; Notice of Certain Events
84
6.2
Notice of Defaults
86
6.3
Notice of Disputes and Other Matters
86
6.4
ERISA Notices
87
6.5
Miscellaneous
88
6.6
Authorization of Third Parties to Deliver Information
88
ARTICLE 7 FINANCIAL COVENANTS
88
7.1
Leverage Ratio
88
7.2
Interest Coverage Ratio
89
7.3
Additional Provisions Respecting Calculation of Financial Covenants
89
ARTICLE 8 BUSINESS COVENANTS
90
8.1
Indebtedness
91
8.2
Liens; and Licenses
92
8.3
Investments, Loans, Acquisitions, Etc
94
8.4
Restricted Payments
96
8.5
Sale-Leasebacks
97
8.6
Transactions with Affiliates
97
8.7
Mergers and Dispositions
97
8.8
Existence
99
8.9
Compliance with Law
99
8.10
Payment of Taxes and Claims
99
8.11
Tax Consolidation
99
8.12
Compliance with ERISA
100
8.13
Insurance
101





--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




8.14
Maintenance of Properties
101
8.15
Maintenance of Records; Fiscal Year
102
8.16
Inspection
102
8.17
Exchange of Notes
102
8.18
Voting
102
8.19
Type of Business
103
8.20
Issuance of Equity
103
8.21
Change in Documents
103
8.22
Payment of Subordinated Indebtedness
103
8.23
Compliance with Federal Reserve Regulations
103
8.24
Limitations on Certain Restrictive Provisions
104
8.25
Environmental Matters
104
8.26
Corporate Separateness
104
8.27
Certain Obligations Respecting Subsidiaries
104
8.28
Further Assurances
106
8.29
OFAC
106
8.30
Post-Closing Covenants
106
8.31
Depositary Banks
106
ARTICLE 9 EVENTS OF DEFAULT
107
9.1
Events of Default
107
9.2
Acceleration; Remedies
110
9.3
Proceeds of Collateral
111
ARTICLE 10 AGENCY
112
10.1
Appointment and Authority
112
10.2
Rights as a Lender
113
10.3
Agent May File Proofs of Claim and Other Actions
113
10.4
Exculpatory Provisions
114
10.5
Reliance by Agent
115
10.6
Delegation of Duties
116
10.7
Resignation of Agent
116
10.8
Non-Reliance on Agent and Other Lenders
117
10.9
No Other Duties, Etc
117
ARTICLE 11 MISCELLANEOUS
117
11.1
Notices; Effectiveness; Electronic Communication
117
11.2
Survival of Representations
119
11.3
No Implied Waivers
119
11.4
Severability
119
11.5
Amendments, Waivers and Consents
120
11.6
Successors and Assigns
121
11.7
Calculations and Financial Data
125
11.8
Descriptive Headings
125
11.9
Governing Law; Jurisdiction; Etc
125
11.10
Maximum Lawful Interest Rate
126





--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




11.11
Right of Setoff
127
11.12
Counterparts; Integration; Effectiveness; Electronic Execution
127
11.13
Treatment of Certain Information; Confidentiality; Advertisement
128
11.14
Expenses; Indemnity; Damage Waiver
129
11.15
Certification of Amounts
131
11.16
Termination of Security; Partial Release of Security
131
11.17
Waiver of Jury Trial
132
11.18
PATRIOT Act Notice
132
11.19
Acknowledgment Regarding Any Supported QFCs
133
11.20
Release of VPG Canada
134









--------------------------------------------------------------------------------






THIRD AMENDED AND RESTATED CREDIT AGREEMENT
This THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of March 20, 2020
(this “Agreement”), is made by and among JPMorgan Chase Bank, National
Association (“JPM”), individually, as an Issuing Bank, a Lender and the Agent,
the Lenders (referred to below), and Vishay Precision Group, Inc., a Delaware
corporation (together with such additional Persons, if any, that may be
designated as a “Borrower” pursuant to Section 2.17 (Additional Borrowers) of
this Agreement, collectively and jointly and severally, the “Borrower”). JPM,
when acting in its capacity as administrative agent for the Lenders and the
Issuing Banks, or any successor or assign that assumes that position pursuant to
the terms of this Agreement, is hereinafter referred to as the “Agent.” Certain
capitalized terms used in this Agreement are defined in ARTICLE 1 (Definitions).
Background of Agreement
The Borrower, through its Subsidiaries, is engaged in the business related to
sensors, sensor-based systems and foil technology based products, such as
resistors, resistive sensors and sensor-based systems, all for a wide variety of
applications.
On or about October 14, 2010, the Borrower, the Agent, certain lenders and the
other parties party thereto entered into that certain Credit Agreement, which
was amended and restated pursuant to that certain Amended and Restated Credit
Agreement on or about January 29, 2013, and further amended and restated
pursuant to that certain Second Amended and Restated Credit Agreement on or
about December 30, 2015 (as further amended, modified, or supplemented through
the date hereof, the “Existing Credit Agreement”) whereby the Lenders therein
agreed to provide a senior credit facility to the borrowers thereunder. The
Borrower has requested that the Agent and Lenders enter into this Third Amended
and Restated Credit Agreement whereby the Lenders provide the Borrower a
revolving credit facility in an aggregate principal amount not to exceed
$75,000,000 with a letter of credit subfacility.
The Subsidiaries of the Borrower will derive substantial benefits from this
credit facility. Such access to capital provided to the Subsidiaries through
this financing is on terms that are more advantageous to the Subsidiaries than
such Subsidiaries could obtain if they accessed capital independently.
Accordingly, the credit facility provided for in this Agreement is to be
guaranteed by the Borrower’s Domestic Subsidiaries and, under certain
circumstances when the Foreign Subsidiaries access capital from the Borrower,
certain Foreign Subsidiaries, and secured by the equity of the Borrower’s
Subsidiaries as well as by the material assets (excluding real property) of the
Borrower and the Subsidiary Guarantors as set forth in the Loan Documents.
NOW, THEREFORE, it is agreed:





--------------------------------------------------------------------------------






ARTICLE 1

DEFINITIONS

1.1    Defined Terms.
As used in this Agreement, the following terms shall have the meanings specified
in this Section 1.1 unless the context otherwise requires.
"Accumulated Funding Deficiency": any accumulated funding deficiency as defined
in Section 302(a) of ERISA with respect to an Employee Pension Plan for plan
years beginning prior to 2008 and any accumulated funding deficiency as defined
in Section 304(a) of ERISA with respect to a Multiemployer Plan.
"Acquisition": (a) any acquisition by the Borrower or any of its Subsidiaries of
an interest in any other Person that shall then become Consolidated with the
Borrower and its Subsidiaries in accordance with GAAP (including, by way of
merger into the Borrower or a Subsidiary of the Borrower or otherwise), or (b)
any acquisition by the Borrower or any of its Subsidiaries of all or any
substantial part of the assets of any other Person or of a division or line of
business of any other Person, in any case, whether by purchase, lease, exchange,
issuance of equity or debt securities, merger, reorganization or any other
method.
"Adjusted LIBOR": the rate per annum (rounded upwards if necessary to the
nearest one‑hundredth of one percent) determined by the Agent to be equal to the
quotient of (a) LIBOR, multiplied by (b) a fraction, the numerator of which is
one and the denominator of which is a number equal to 1.00 minus the Reserve
Percentage.
"Administrative Questionnaire": an Administrative Questionnaire in a form
supplied by the Agent.
"Affiliate": with respect to a specified Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.
"Agent": the meaning specified in the preamble to this Agreement.
"Agreement": this Third Amended and Restated Credit Agreement, as amended,
restated, modified or supplemented from time to time.


-2-



--------------------------------------------------------------------------------





"Alternate Base Rate": for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such
day plus ½ of 1% and (c) Adjusted LIBOR for a one month Interest Period on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) plus 1%; provided that for the purpose of this definition, Adjusted LIBOR
for any day shall be based on the LIBO Screen Rate (or if the LIBO Screen Rate
is not available for such one month Interest Period, the Interpolated Rate) at
approximately 11:00 a.m. London time on such day. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the NYFRB Rate or Adjusted LIBOR
shall be effective from and including the effective date of such change in the
Prime Rate, the NYFRB Rate or Adjusted LIBOR, respectively. If the Alternate
Base Rate is being used as an alternate rate of interest pursuant to Subsection
2.10.7 (Interest Rates; LIBOR Notification) (for the avoidance of doubt, only
until any amendment has become effective pursuant to clause (b) of Subsection
2.10.7 (Interest Rates; LIBOR Notification)), then the Alternate Base Rate shall
be the greater of clauses (a) and (b) above and shall be determined without
reference to clause (c) above. For the avoidance of doubt, if the Alternate Base
Rate as determined pursuant to the foregoing would be less than 1.00%, such rate
shall be deemed to be 1.00% for purposes of this Agreement.
"Applicable Margin": the meaning specified in Subsection 2.9.2 (Applicable
Margin).
"Applicable Percentage": with respect to any Lender, the percentage of the total
Commitments represented by such Lender’s RC Commitment. If the RC Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the amount of each Lender’s RC Loans and participation interest in Letters
of Credit.
"Approved Fund": any Fund that is administered or managed by (a) a Lender, (b)
an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
"Assignment and Assumption": an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Subsection 11.6.2 (Assignments by Lenders)), and accepted by the
Agent, in substantially the form of Exhibit J or any other form approved by the
Agent.
"Available RC Commitment": the meaning specified in Subsection 2.1.2 (Available
RC Commitment).
"Assumed Repatriation Costs": the product of (a) the Dollar equivalent amount of
unrestricted cash held by any Foreign Subsidiary that is not a Guarantor times
(b) ten percent (10%).


-3-



--------------------------------------------------------------------------------





"Banking Services": each and any of the following bank services provided to any
Loan Party or a Subsidiary of a Loan Party, by the Agent, an Issuing Bank, an
Affiliate of the foregoing or Lender Banking Services Provider: (a) commercial
credit cards, (b) stored value cards and (c) treasury and/or cash management
services (including controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).
"Banking Services Obligations": any and all obligations of the Loan Parties and
VPG Canada, whether absolute or contingent and howsoever and whenever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
"Base Rate": means the rate of interest equal to the greatest of (i) the rate of
interest per annum publicly announced from time to time by the Agent as its
prime rate in effect at its principal office in New York City (the prime rate
not being intended to the lowest rate of interest charged by the Agent in
connection with extensions of credit to debtors), (ii) the Federal Funds
Effective Rate, and (iii) the Adjusted LIBOR Rate applicable to loans for a
one-month Interest Period plus 1.00%.
"Base Rate Loans": RC Loans bearing interest at a rate equal to the Base Rate
plus the Applicable Margin.
"Benchmark Replacement": the sum of: (a) the alternate benchmark rate (which may
be a SOFR-Based Rate) that has been selected by the Agent and the Borrower
giving due consideration to (i) any selection or recommendation of a replacement
rate or the mechanism for determining such a rate by the Relevant Governmental
Body and/or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to LIBOR for Dollar-denominated
syndicated credit facilities and (b) the Benchmark Replacement Adjustment;
provided that, if the Benchmark Replacement as so determined would be less than
zero, the Benchmark Replacement will be deemed to be zero for the purposes of
this Agreement; provided further that any such Benchmark Replacement shall be
administratively feasible as determined by the Agent in its sole discretion.
"Benchmark Replacement Adjustment": the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Agent and the Borrower
giving due consideration to (i) any selection or recommendation of a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by
the Relevant Governmental Body and/or (ii) any evolving or then-prevailing
market convention for determining a spread adjustment, or method for calculating
or determining such spread adjustment, for the replacement of LIBOR with the
applicable


-4-



--------------------------------------------------------------------------------





Unadjusted Benchmark Replacement for Dollar-denominated syndicated credit
facilities at such time.


"Benchmark Replacement Conforming Changes": with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Agent decides in its
reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Agent in a manner substantially consistent with market practice
(or, if the Agent decides that adoption of any portion of such market practice
is not administratively feasible or if the Agent determines that no market
practice for the administration of the Benchmark Replacement exists, in such
other manner of administration as the Agent decides is reasonably necessary in
connection with the administration of this Agreement).


"Benchmark Replacement Date": the earlier to occur of the following events with
respect to LIBOR:


(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBO Screen Rate permanently or indefinitely ceases to provide the LIBO
Screen Rate; or


(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.


"Benchmark Transition Event": the occurrence of one or more of the following
events with respect to LIBOR:


(1) a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;


(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, in each case which states that the administrator of the LIBO Screen Rate
has ceased or will cease to provide the LIBO Screen Rate permanently or


-5-



--------------------------------------------------------------------------------





indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate; and/or


(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.


"Benchmark Transition Start Date": (a) in the case of a Benchmark Transition
Event, the earlier of (i) the applicable Benchmark Replacement Date and (ii) if
such Benchmark Transition Event is a public statement or publication of
information of a prospective event, the 90th day prior to the expected date of
such event as of such public statement or publication of information (or if the
expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Agent or the
Requisite Lenders, as applicable, by notice to the Borrower, the Agent (in the
case of such notice by the Requisite Lenders) and the Lenders.


"Benchmark Unavailability Period" if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Subsection
2.10.7 (Interest Rates; LIBOR Notification) and (y) ending at the time that a
Benchmark Replacement has replaced LIBOR for all purposes hereunder pursuant to
Subsection 2.10.7 (Interest Rates; LIBOR Notification).


"Board of Directors": the board of directors, board of managers or similar group
that directs the affairs of a Person.
"Borrower": the meaning specified in the preamble to this Agreement.
"Borrower Required Payment": the meaning specified in Subsection 2.12.2
(Payments by Borrower; Presumptions by Agent).
"Business Day": any day other than a Saturday, Sunday or day which shall be in
the Commonwealth of Pennsylvania or the city of London, England a legal holiday
or day on which banking institutions are required or authorized to close;
provided that, when used in connection with a RC Loan denominated in a currency
other than Dollars, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in the relevant currency in the London interbank
market or the principal financial center of such currency (and, if the Loans
which are the subject of a borrowing, drawing, payment, reimbursement or rate
selection are denominated in Euro, the term “Business Day” shall also exclude
any day which is not a TARGET2 Day.


-6-



--------------------------------------------------------------------------------





"Canadian Dollars": refers to the lawful currency of Canada.
"Capital Expenditures": expenditures for fixed or capital assets, including the
purchase, construction or rehabilitation of equipment or other physical assets
that are required to be capitalized under GAAP.
"Capital Lease": a lease, which is a financing lease or capital lease (but for
avoidance of doubt, excluding any lease, which is an operating lease whether or
not it appears as an asset on the balance sheet) in accordance with GAAP.
"Capital Lease Obligation": with respect to any Capital Lease, the amount of the
obligation of the lessee thereunder which would in accordance with GAAP appear
on a balance sheet of such lessee in respect of such Capital Lease (but, for
avoidance of doubt, excluding any amount in respect of operating leases) or
otherwise be disclosed in a note to such balance sheet.
"Capital Stock": any class of preferred, common or other capital stock, share
capital or similar equity interest of a Person, including any partnership
interest in any partnership or limited partnership and any membership interest
in any limited liability company.
"CDOR Rate": for the relevant Interest Period, the Canadian Dollar offered rate
which, in turn means on any day the sum of (a) the annual rate of interest
determined with reference to the arithmetic average of the discount rate
quotations of all institutions listed in respect of the relevant interest period
for Canadian Dollar-denominated bankers’ acceptances displayed and identified as
such on the “CDOR Page” (or any display substituted therefore) of Reuters
Monitor Money Rates Service Reuters Screen, or, in the event such rate does not
appear on such page or screen, on any successor or substitute page or screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate from time to time, as selected by the
Administrative Agent in its reasonable discretion (the "CDOR Screen Rate"), at
or about 10:15 a.m. Toronto local time on the first day of the applicable
Interest Period and, if such day is not a Business Day, then on the immediately
preceding Business Day (as adjusted by the Agent after 10:15 a.m. Toronto local
time to reflect any error in the posted rate of interest or in the posted
average annual rate of interest) plus (b) 0.10 % per annum; provided that if the
CDOR Screen Rate is not available on the Reuters Screen CDOR Page on any
particular day for any particular Interest Period (an "Impacted CDOR Rate
Interest Period"), then the Canadian Dollar offered rate component of such rate
on that day for such Impacted CDOR Rate Interest Period shall be calculated as
the applicable Interpolated Rate as of such time on such day; or if such day is
not a Business Day, then as so determined on the immediately preceding Business
Day; provided, further, that if any of the foregoing rates described in this
definition shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.


-7-



--------------------------------------------------------------------------------





"CDOR Rate Loan" means a RC Loan denominated in Canadian Dollars made by the
Lenders to the Borrower which bears interest at a rate based on the CDOR Rate.
"CDOR Screen Rate": the meaning assigned to such term in the definition of "CDOR
Rate".
"CERCLA": the U.S. Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, and all rules and regulations promulgated in
connection therewith.
"Certificate of Beneficial Ownership": a form as to the ownership and management
of a Person that meets the standards of the Financial Crimes Enforcement Network
of the United States Department of the Treasury and is satisfactory to the
applicable Lender.
"CFC" means a “controlled foreign corporation” within the meaning of Section 957
of the Code or any successor provision thereto; provided, that a “controlled
foreign corporation” shall not constitute a CFC hereunder unless the Borrower
reasonably determines and informs the Agent (along with information in
reasonable detail supporting such determination) that, as of the relevant date
of determination, there is (a) a reasonable expectation of substantial earnings
and profits of such “controlled foreign corporation” that would be subject to
current inclusion in U.S. taxable income of the Borrower under Section
951(a)(1)(B) of the Code if Section 956(d) of the Code or Treasury Regulations
Section 1.956-2(c) were to apply to such “controlled foreign corporation”, and
(b) such earnings and profits described in (a) would not (i) be excluded, upon a
“hypothetical distribution”, from the “tentative section 956 amount” (in each
case, within the meaning of Treasury Regulations Section 1.956-1(a)(2)) by
reason of the dividends received deduction under Section 245A of the Code or any
successor provision thereto, (ii) be excluded from gross income under Section
959(a) of the Code or any successor provision thereto upon an actual
distribution, or (iii) otherwise, if distributed, be treated as a return of
basis under Section 301(c)(2) of the Code or any successor provision thereto.
"Change in Law": the occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that, notwithstanding anything herein to the contrary, (x) the U.S. Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and (y)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or


-8-



--------------------------------------------------------------------------------





similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to the Basel III international regulatory framework for
banks, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.
"CFC Holdco" means any Subsidiary that (a) is organized under the laws of the
United States, any state thereof or the District of Columbia, and (b) has no
material assets other than the equity of one or more CFCs or Disregarded
Domestic Subsidiaries.
"Change of Control":
(a)    Any person or group of persons (within the meaning of Section 13(d) of
the U.S. Securities Exchange Act of 1934, as amended), other than interests
owned by members of the Zandman Parties, shall obtain ownership or control in
one or more series of transactions of more than 50.1% of the common stock or
50.1% of the voting power of the Borrower entitled to vote in the election of
members of the Board of Directors of the Borrower or similar governing body; or
(b)    There shall have occurred under any indenture or other instrument
evidencing any Indebtedness or preferred equity any “change of control” (or
similar term as defined in such indenture or other evidence of Indebtedness or
preferred equity) obligating the Borrower to repurchase, redeem or repay all or
any part of the Indebtedness or Capital Stock provided for therein; or
(c)    The Borrower merges with or into another Person and the Borrower is not
the surviving entity or sells or disposes of all or substantially all of its
assets to any Person; or
(d)    During any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of the Borrower
(together with any new directors whose election by such Board of Directors or
whose nomination for election by the shareholders of the Borrower was approved
by a vote of 50.1% of the directors of the Borrower at the time of such approval
who were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board of Directors then in office; or
(e)    The liquidation or dissolution of the Borrower.
For purposes of this definition, “voting stock” means Capital Stock or other
ownership interests of any class or classes of a corporation or another entity
the holders of which are entitled to elect a majority of the corporate directors
or Persons performing similar functions.
"Closing Date": March 20, 2020.


-9-



--------------------------------------------------------------------------------





"Closing Date GAAP": the meaning specified in Subsection 7.3.3(a) (Additional
Provisions Respecting Calculation of Financial Covenants).
"COBRA": the group health plan continuation coverage requirements of Section
4980B of the Code and Part 6 of Subtitle B of Title I of ERISA.
"Code": the U.S. Internal Revenue Code of 1986, as amended, and any U.S.
Treasury Department regulations, revenue rulings or technical information
releases issued thereunder.
"Collateral": all property of any sort in which any Loan Party has granted, or
purported to grant, a security interest or other Lien pursuant to any of the
Loan Documents.
"Commitment Fee Rate": the meaning specified in paragraph (b) of Subsection
2.8.1 (Unused Commitment Fees).
"Commodity Exchange Act": the U.S. Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended, and any successor statute and any regulations issued
thereunder by the U.S. Commodity Futures Trading Commission or any governmental
agency or instrumentality succeeding to the functions thereof.
"Compounded SOFR": the compounded average of SOFRs for the applicable tenor,
with the rate, or methodology for this rate, and conventions for this rate
(which may include compounding in arrears with a lookback and/or suspension
period as a mechanism to determine the interest amount payable prior to the end
of each Interest Period) being established by the Agent in accordance with:


(1)the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; provided that:


(2)if, and to the extent that, the Agent determines that Compounded SOFR cannot
be determined in accordance with clause (1) above, then the rate, or methodology
for this rate, and conventions for this rate that the Agent determines in its
reasonable discretion are substantially consistent with any evolving or
then-prevailing market convention for determining compounded SOFR for
Dollar-denominated syndicated credit facilities at such time;


provided, further, that if the Agent decides that any such rate, methodology or
convention determined in accordance with clause (1) or clause (2) is not
administratively feasible for the Agent, then Compounded SOFR will be deemed
unable to be determined for purposes of the definition of “Benchmark
Replacement.”


-10-



--------------------------------------------------------------------------------





“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise taxes or
branch profits Taxes.
"Consolidated": with respect to any Person and any specified subsidiaries,
refers to the consolidation of financial statements of such Person and such
subsidiaries and of particular items in such financial statements in accordance
with GAAP.
"Consolidating": with respect to any Person and any specified subsidiaries of
such Person, refers to the separate presentation of financial statements of each
such Person in accordance with GAAP.
"Debtor Relief Law": the Bankruptcy Code of the United States, the Bankruptcy
and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada),
and the Winding‑Up and Restructuring Act (Canada), in each case as amended, and
any other applicable state, provincial, territorial or federal bankruptcy laws
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States, Canada or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally, including any corporate law of any jurisdiction
permitting a debtor to obtain a stay or a compromise of the claims of its
creditors against it and including any rules and regulations pursuant thereto.
"Default": any condition or event which, with notice or lapse of time or both,
would become an Event of Default.
"Default Rate": the meaning specified in Subsection 2.9.6 (Default Rate; Late
Fee).
"Defaulting Lender": any Lender, as determined by the Agent, that has (a) failed
to fund any portion of its RC Loans or participations in Letters of Credit or
other amounts required to be funded by it hereunder or under any Loan Document,
(b) notified the Borrower, the Agent, any Issuing Bank or any Lender in writing
that it does not intend to comply with any of its funding obligations under this
Agreement or any other Loan Document or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement or under other agreements in which it commits to extend credit, (c)
failed, within one Business Day after request by the Agent, to confirm that it
will comply with the terms of this Agreement or any other Loan Document relating
to its obligations to fund prospective RC Loans and participations in then
outstanding Letters of Credit or other amounts required to be funded by it
hereunder or under any Loan Document, (d) otherwise failed to pay over to the
Agent or any other Lender any other amount required to be paid by it hereunder
or any other Loan Document within three Business Days of the date when due,
unless the subject of a good faith dispute, (e) (i) become or is insolvent or
has a parent company that has become or is insolvent or (ii) become the subject
of a proceeding


-11-



--------------------------------------------------------------------------------





under any Debtor Relief Law, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a proceeding
under any Debtor Relief Law, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or (f) that the Issuing Banks believe in good faith has defaulted
under another syndicated credit facility.
"Director": with respect to any Person, a member of the Board of Directors of
such Person or, if none, persons with responsibilities similar to such member.
"Disqualified Stock": with respect to any Person, any Capital Stock which by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable): (a) matures or is mandatorily redeemable for any reason,
(b) is convertible or exchangeable for Indebtedness or Disqualified Stock, or
(c) is or may for any reason be redeemable at the option of the holder thereof,
in whole or in part, in each case, on or prior to the first anniversary of the
stated maturity of the Notes.
"Disregarded Domestic Subsidiary" means any direct or indirect Subsidiary that
(a) is organized under the laws of the United States, any state thereof or the
District of Columbia, (b) is treated as a disregarded entity for U.S. federal
income tax purposes, and (c) has no material assets other than the equity of one
or more CFCs.
"DOL": the U.S. Department of Labor, or any governmental agency or
instrumentality succeeding to the functions thereof.
"Dollars" and "$": dollars in lawful currency of the United States of America.
"Domestic Subsidiary": any Subsidiary of the Borrower organized under the Laws
of the United States of America or one of its political subdivisions.
"Early Opt-in Election": the occurrence of:
 
(1) (i) a determination by the Agent or (ii) a notification by the Requisite
Lenders to the Agent (with a copy to the Borrower) that the Requisite Lenders
have determined that Dollar-denominated syndicated credit facilities being
executed at such time, or that include language similar to that contained in
Subsection 2.10.7 (Interest Rates; LIBOR Notification) are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the LIBO Rate, and


(2) (i) the election by the Agent or (ii) the election by the Requisite Lenders
to declare that an Early Opt-in Election has occurred and the provision, as
applicable, by the Agent


-12-



--------------------------------------------------------------------------------





of written notice of such election to the Borrower and the Lenders or by the
Requisite Lenders of written notice of such election to the Agent.


"EBITDA": for any Person, for any period, the Net Income of such Person for such
period adjusted (A) to include, if applicable but without limiting the
generality of Subsection 7.3.2 (Additional Provisions Respecting Calculations of
Financial Covenants), the Net Income of any Person accrued during such period
but prior to the date it became a Subsidiary of the Borrower or was merged into
or consolidated with the Borrower (based on financial information reasonably
satisfactory to Agent) and (B) to exclude, without duplication, the following
items of income or expense to the extent that such items are included in the
calculation of such Net Income: (a) Interest Expense, (b) total income and
franchise tax expense, (c) depreciation expense, (d) the expense associated with
amortization of intangible and other assets, (e) non-cash provisions for
reserves for discontinued operations (or any reversals thereof) but if any
amount reflected in such non-cash reserves are subsequently paid in cash, such
cash payment shall be deducted from the calculation of EBITDA, (f) any gain or
loss associated with the sale or write-down or write-up of assets, (g) any gain
or loss from or attributable to minority interests, (h) any gain or loss
accounted for by the equity method of accounting (except in the case of income
to the extent of the amount of cash dividends or cash distributions paid to such
Person or any Subsidiary of such Person by the entity accounted for by the
equity method of accounting), (i) other non-cash items approved by the Agent,
(j) any gain or loss attributable to unrealized foreign exchange gains or losses
and (k) stock compensation expense.
"Eligible Assignee":
(a)    a Lender;
(b)    an Affiliate of a Lender;
(c)    an Approved Fund; and
(d)    any Person (other than a natural person) approved by (i) the Agent, (ii)
an Issuing Bank, and (iii) unless an Event of Default has occurred and is
continuing, the Borrower (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.
"Employee Pension Plan": any Plan which (a) the Borrower, any of its
Subsidiaries or any ERISA Affiliate maintains, contributes to, or otherwise has
any liability with respect thereto and (b) is subject to Part 3 of Subtitle B of
Title I of ERISA.
"EMU Legislation": the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.


-13-



--------------------------------------------------------------------------------





"Environmental Laws": any national, state, provincial, territorial or local law
or regulation (including CERCLA, OSHA and RCRA) enacted in connection with or
relating to the protection or regulation of the environment, including those
laws, statutes, and regulations regulating the disposal, removal, presence,
production, storing, refining, handling, transferring, processing, or
transporting of Hazardous Substances, and any regulations issued or promulgated
in connection with such statutes by any Governmental Authority and any orders,
orders-in-council, decrees or judgments issued by any court of competent
jurisdiction in connection with any of the foregoing.
"ERISA": the U.S. Employee Retirement Income Security Act of 1974, as amended,
and any regulations issued thereunder by the DOL or the PBGC.
"ERISA Affiliate": (a) any corporation included with the Borrower in a
controlled group of corporations within the meaning of Section 414(b) of the
Code, (b) any trade or business (whether or not incorporated) which is under
common control with the Borrower within the meaning of Section 414(c) of the
Code, (c) any member of an affiliated service group of which the Borrower is a
member within the meaning of Section 414(m) of the Code and (d) any other group
including the Borrower that is treated as a single employer within the meaning
of Section 414(o) of the Code.
"Euro" or "€": refers to the single currency of the Participating Member States.


"Eurodollar": when used in reference to any RC Loan, refers to whether such RC
Loan or RC Loans are bearing interest at a rate determined by reference to
Adjusted LIBOR.
"Eurodollar Business Day": a Business Day on which the relevant London
international financial markets are open for dealings in Dollar deposits and
which is also other than a Saturday, Sunday or day which shall be in the city of
London, England a legal holiday or day on which banking institutions are
required or authorized to close.
"Eurodollar Deposits": Dollar-denominated deposits at foreign banks or foreign
branches of American banks.
"Event of Default": the meaning specified in Section 9.1 (Events of Default).
“Excluded Cap Ex”: Capital Expenditures made by the Borrower or its Subsidiaries
as part of its planned Israeli projects in an amount not to exceed $18,000,000
in the aggregate.
"Excluded Swap Obligation": with respect to any Subsidiary Guarantor, any
obligations under or arising out of a Swap Agreement if, and to the extent that,
all or a portion of the Guarantee of such Subsidiary Guarantor of, or the grant
by such Subsidiary Guarantor of a Lien to secure, such obligations (or any
Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the U.S. Commodity Futures Trading Commission


-14-



--------------------------------------------------------------------------------





(or the application or official interpretation of any thereof) (a) by virtue of
such Subsidiary Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Subsidiary Guarantor or
the grant of such Lien becomes or would become effective with respect to such
obligations or (b) in the case of such obligations subject to a clearing
requirement pursuant to Section 2(h) of the Commodity Exchange Act (or any
successor provision thereto), because such Subsidiary Guarantor is a “financial
entity,” as defined in Section 2(h)(7)(C)(i) of the Commodity Exchange Act (or
any successor provision thereto), at the time the Guarantee of such Subsidiary
Guarantor becomes or would become effective with respect to such related Swap
Agreement. If an obligation in respect of a Swap Agreement arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such obligations that are attributable to swaps for which such
Guarantee or Lien is or becomes illegal.
"Excluded Taxes": with respect to the Agent, any Lender, any Issuing Bank or any
other recipient of any payment to be made by or on account of any obligation of
a Loan Party hereunder, (a) Taxes imposed on or measured by net income (however
denominated), franchise taxes, and branch profits Taxes, in each case, (i)
imposed on it by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, or (ii) that are Other Connection Taxes, (b) in the case of a
Lender, any U.S. federal withholding Tax that is imposed on amounts payable to
or for the account of such Lender pursuant to a law in effect at the time such
Lender becomes a party hereto (other than an assignee pursuant to a request by
the Borrower under Subsection 2.15.2 (Replacement of Lenders)) or designates a
new lending office, except to the extent that such Lender (or its assignor, if
any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Subsection 2.14.1 (Payments Free of Taxes), (c)
any Taxes attributable to such Lender’s failure to comply with Subsection 2.14.6
(Status of Lenders) and (d) any U.S. federal withholding Taxes imposed under
FATCA.
"Executive Order": U.S. Executive Order 13224 Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism.
"Existing Credit Agreement": the meaning specified in the Background to this
Agreement.
“Existing Letter of Credit”: that certain letter of credit number 021000021
issued on January 23, 2020 by JPM on behalf of Vishay Precision Group, Inc. with
a face amount of $415,114.00 and with beneficiary of Hyundai Steel Company, as
amended by that certain amendment 1 on February 5, 2020, and as the same may be
further amended or extended from time under the terms of this Agreement.


-15-



--------------------------------------------------------------------------------





"FATCA": Section 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantially comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any intergovernmental agreement entered into in
connection with the implementation of the foregoing sections of the Code and any
fiscal or regulatory legislation, regulations, rules or practices adopted
pursuant to, or official interpretations implementing such Sections of the Code
or intergovernmental agreements.
"Federal Funds Effective Rate": for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions, as
determined in such manner as shall be set forth on the Federal Reserve Bank of
New York’s Website from time to time, and published on the next succeeding
Business Day by the NYFRB as the effective federal funds rate; provided that if
the Federal Funds Effective Rate as so determined would be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.
"Federal Reserve Bank of New York’s Website": the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.
"Foreign Currency Loan": the meaning specified in Subsection 2.1.1 (Commitment
to Make RC Loans).
"Foreign Lender": any Lender that is organized under the laws of a jurisdiction
other than that in which the Borrower is resident for Tax purposes. For purposes
of this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
"Foreign Subsidiary": any Subsidiary of the Borrower that is not a Domestic
Subsidiary.
"Fronting Fee": the meaning specified in Subsection 3.1.6 (Fees).
"Fund": any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.
"GAAP": generally accepted accounting principles in the United States
consistently applied, as in effect from time to time; provided that, for
purposes of calculating financial covenants, the provisions of Section 7.3
(Additional Provisions Respecting the Calculation of Financial Covenants) shall
apply to the extent set forth in such section.


-16-



--------------------------------------------------------------------------------





"Governmental Authority": the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
"Guaranty": as applied to any Person, any direct or indirect liability,
contingent or otherwise, of such Person with respect to any indebtedness, lease,
dividend or other obligation of another Person, including any such obligation
directly or indirectly guaranteed, endorsed (otherwise than for collection or
deposit in the ordinary course of business) or discounted or sold with recourse
by such Person, or in respect of which such Person is otherwise directly or
indirectly liable, including any such obligation in effect guaranteed by such
Person through any agreement (contingent or otherwise) to purchase, repurchase
or otherwise acquire such obligation or any security therefor, or to provide
funds for the payment or discharge of such obligation (whether in the form of
loans, advances, stock purchases, capital contributions or otherwise), or to
maintain the solvency or any balance sheet or other financial condition of the
obligor of such obligation, or to make payment for any products, materials or
supplies or for any transportation or services regardless of the non‑delivery or
non-furnishing thereof, in any such case if the purpose or intent of such
agreement is to provide assurance that such obligation will be paid or
discharged, or that any agreements relating thereto will be complied with, or
that the holders of such obligation will be protected against loss in respect
thereof.
"Hazardous Substances": any and all chemicals, pollutants, contaminants, toxic
or hazardous wastes or any other substances that might pose a hazard to health
or safety, the removal of which may be required or the generation, manufacture,
refining, production, processing, treatment, storage, handling, transportation,
transfer, use, disposal, release, discharge, spillage, seepage or filtration of
which is or shall be restricted, prohibited or penalized by any Environmental
Law (including petroleum products, asbestos, urea formaldehyde foam insulation,
lead based paint and polychlorinated biphenyls and substances defined as
Hazardous Substances under CERCLA).
"IEEPA": the U.S. International Emergency Economic Powers Act, 50 U.S.C. § 1701
et seq.
"Impacted Interest Period": an Impacted LIBOR Interest Period or an Impacted
CDOR Rate Interest Period, as applicable.
"Impacted CDOR Rate Interest Period": the meaning assigned to such term in the
definition of "CDOR Rate".


-17-



--------------------------------------------------------------------------------





"Impacted LIBOR Interest Period": the meaning assigned to such term in the
definition of "LIBOR".
"Indebtedness": with respect to any Person (without duplication):
(a)    all indebtedness of such Person for borrowed money;
(b)    all obligations of such Person for the deferred purchase price of capital
assets or for any part of the deferred purchase price of other property or
services which purchase price for other property or services is due more than
six months (or a longer period of up to one year, if such terms are available
from suppliers in the ordinary course of business) from the date of incurrence
of the obligation in respect thereof, excluding earn-out obligations in respect
of Acquisitions except to the extent such earn-out obligations remain
outstanding 30 days after they become due and payable so long as such
outstanding amounts are not being disputed in good faith;
(c)    all obligations of such Person evidenced by notes, bonds (other than
performance bonds), debentures or other similar instruments;
(d)    all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property) and
all other indebtedness secured by a Lien on the property or assets of such
Person;
(e)    all Capital Lease Obligations of such Person;
(f)    all obligations, contingent or otherwise, of such Person under
acceptance, letter of credit or similar facilities;
(g)    all obligations in respect of Disqualified Stock or other obligations of
such Person to purchase, redeem, retire, defease or otherwise acquire for value
any Capital Stock of such Person or any warrants, rights or options to acquire
such Capital Stock, which obligations shall be valued, in the case of redeemable
preferred stock, at the liquidation preference payable upon mandatory redemption
and, in the case of other such obligations, at the amount that, in light of all
the facts and circumstances existing at the time of determination, can
reasonably be expected to become payable;
(h)    all obligations of such Person under Interest Rate Protection Agreements;
(i)    a Guaranty of such Person;


-18-



--------------------------------------------------------------------------------





(j)    all Indebtedness referred to in clauses (a) through (h) above secured by
(or which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such Indebtedness;
(k)    all unfunded pension liabilities; and
(l)    the Indebtedness of any partnership or unincorporated joint venture in
which such Person is a general partner or a joint venturer.
"Indemnified Taxes": (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Loan Document, and (b) to the extent not otherwise described in (a),
Other Taxes.
"Indemnitee": the meaning specified in Subsection 11.14.2 (Indemnification by
the Borrower).
"Individual L/C Sublimit": the meaning specified in Subsection 3.1.3 (Limitation
on Amount).
"Intellectual Property": the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under U.S.,
multinational or foreign laws or otherwise, including (a) all copyrights arising
under the laws of the United States, any other country or any political
subdivision thereof, whether registered or unregistered and whether published or
unpublished, all registrations and recordings thereof, and all applications in
connection therewith, including all registrations, recordings and applications
in the U.S. Copyright Office, (b) inventions, discoveries and ideas (whether
patentable or unpatentable and whether or not reduced to practice), and all
patents, patent rights, applications for patents (including divisions,
continuations, continuations-in-part and renewal applications), and any
renewals, extensions or reissues thereof, in the United States, any other
country or any political subdivision thereof, (c) all trademarks, trade names,
corporate names, company names, business names, fictitious business names, trade
dress, service marks, logos, domain names and other source or business
identifiers, and all goodwill associated therewith, now existing or hereafter
adopted or acquired, all registrations and recordings thereof, and all
applications in connection therewith, whether in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof or any other country or any political subdivision thereof, or
otherwise, and all common law rights related thereto, (d) all trade secrets
arising under the laws of the United States, any other country or any political
subdivision thereof, (e) all rights to obtain any reissues, renewals or
extensions of the foregoing, (f) all licenses for any of the foregoing, and (g)
all causes of action for infringement of the foregoing.


-19-



--------------------------------------------------------------------------------





"Intellectual Property Collateral Agreements": together, the U.S. Intellectual
Property Collateral Agreement and any intellectual property collateral agreement
executed and delivered by the Borrower, a Subsidiary Guarantor or any Person
that becomes a Subsidiary Guarantor hereunder after the date hereof.
"Interest Coverage Ratio": as at the end of any fiscal quarter, the ratio of (a)
EBITDA less Capital Expenditures (other than Excluded Cap Ex, which shall not be
deducted from EBITDA for purposes of determining the Interest Coverage Ratio)
less Restricted Payments paid in cash (other than (i) Restricted Payments made
to the Borrower or a Subsidiary Guarantor and (ii) Restricted Payments made (and
permitted to be made pursuant to the subordination provisions) on intercompany
loans subordinated to the Secured Obligations on terms substantially the same as
the subordination terms set forth in the Form of Intercompany Promissory Note
set forth on Exhibit G attached hereto) less Taxes paid in cash, to (b) Interest
Expense, in each case, for the four preceding fiscal quarters.
"Interest Expense": for any period, the sum of (a) the amount of interest
accrued on, or with respect to, Indebtedness for such period, including imputed
interest on Capital Leases only if such imputed interest is reflected on the
Borrower’s income statement and imputed or accreted interest in respect of deep
discount or zero coupon obligations, plus (b) the net amount payable under all
Interest Rate Protection Agreements in respect of such period (or minus the net
amount receivable under all Interest Rate Protection Agreements in respect of
such period) plus (c) Unused Commitment Fees payable during such period.
"Interest Period": means the period commencing on the date of a borrowing and
ending on the numerically corresponding day in the calendar month that is one,
three or six months later; provided, that (i) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day and (ii) any Interest Period that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period; provided, further, that, in the event an Interest Period is
extended to the next Eurodollar Business Day in a month, the succeeding Interest
Period will end on the day it would have ended had the preceding Interest Period
not been so extended (e.g., if the preceding period is extended to the 16th
because the 15th is not a Eurodollar Business Day, the succeeding period will
end on the 15th as long as it is a Eurodollar Business Day). For purposes
hereof, the date of a RC Loan initially shall be the date on which such RC Loan
is made and, in the case of a RC Loan, thereafter shall be the effective date of
the most recent conversion or continuation of such Loan.


-20-



--------------------------------------------------------------------------------





"Interest Rate Protection Agreement": (a) any agreement (including terms and
conditions incorporated by reference therein) which is a rate swap agreement,
basis swap, forward rate agreement, commodity swap, interest rate option,
forward foreign exchange agreement, spot foreign exchange agreement, rate cap
agreement, rate floor agreement, rate collar agreement, currency swap agreement,
cross-currency rate swap agreement, currency option, or any other similar
agreement (including any option to enter into any of the foregoing), (b) any
combination of the foregoing, or (c) any master agreement for any of the
foregoing together with all supplements.
"Interpolated Rate": at any time, (a) with respect to any RC Loan other than a
CDOR Rate Loan, for any Interest Period, the rate per annum (rounded to the same
number of decimal places as the LIBO Screen Rate) determined by the Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (i) the
LIBO Screen Rate for the longest period (for which the LIBO Screen Rate is
available) that is shorter than the Impacted Interest Period and (ii) the LIBO
Screen Rate for the shortest period (for which the LIBO Screen Rate is
available) that exceeds the Impacted Interest Period, in each case, at such
time, and (b) with respect to any CDOR Rate Loan, for any Interest Period, a
rate per annum (rounded upward to the next 1/100th of 1%) determined by the
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between (i) the applicable CDOR Screen Rate for the longest period (for which
such CDOR Screen Rate is available) that is shorter than the Impacted Interest
Period for such CDOR Rate Loan and (ii) the applicable CDOR Screen Rate for the
shortest period (for which such CDOR Screen Rate is available) that is longer
than the Impacted Interest Period for such CDOR Rate Loan, in each case at such
time.
"Investment": as applied to any Person (the “investor”) but without duplication:
(a) any direct or indirect purchase or other acquisition by such investor of
stock or other securities of any other Person, (b) any Guaranty by such investor
of obligations of any other Person, (c) any direct or indirect loan, advance or
capital contribution by such investor to any other Person, including all
Indebtedness and accounts receivable owing to such investor from such other
Person which are not current assets or did not arise from sales to such other
Person in the ordinary course of business and (d) any Swap Agreement entered
into by such Person.
"IRS": the U.S. Internal Revenue Service, or any governmental agency or
instrumentality succeeding to the functions thereof.
"Issuing Bank": JPM, Citizens and Wells, each in its several (and not joint)
capacity as an issuer of Letters of Credit hereunder.
"Japanese Yen": the lawful currency of Japan.


-21-



--------------------------------------------------------------------------------





"Law": all common law and all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.
"Lender": each of the financial institutions and Funds that signs this Agreement
and each other financial institution or Fund that is an assignee of the
foregoing, from time to time, in accordance with the terms of this Agreement.
"Lender Banking Services Provider": any Lender or an Affiliate of a Lender;
provided that (a) the Agent shall have consented to such Person being a Lender
Banking Services Provider (which consent shall not be unreasonably withheld or
delayed) and (b) in the case of any such Affiliate, such Affiliate shall have
executed and delivered to the Agent a joinder to this Agreement (in form and
substance satisfactory to the Agent) agreeing to be bound by the provisions of
this Agreement respecting the role of the Agent, including all exculpatory
provisions and indemnification provisions, as if such Affiliate were a Lender
hereunder and the obligations in respect of Banking Services were Obligations
hereunder or such other arrangement as Agent shall agree to.
"Lender Bilateral Line": any line of credit for letters of credit and working
capital purposes entered into, from time to time, between a Loan Party or
Subsidiary of a Loan Party, on the one hand, and the Agent, an Affiliate of the
Agent, or a Lender Bilateral Provider, on the other hand, as it may be amended,
restated or modified from time to time.
"Lender Bilateral Provider": any Lender or an Affiliate of a Lender; provided
that (a) the Agent shall have consented to such Person being a Lender Bilateral
Provider (which consent shall not be unreasonably withheld or delayed) and (b)
in the case of any such Affiliate, such Affiliate shall have executed and
delivered to the Agent a joinder to this Agreement (in form and substance
satisfactory to the Agent) agreeing to be bound by the provisions of this
Agreement respecting the role of the Agent, including all exculpatory provisions
and indemnification provisions, as if such Affiliate were a Lender hereunder and
the obligations in respect of the Lender Bilateral Lines were Obligations
hereunder or such other arrangement as Agent shall agree to.
"Lender Required Payment": the meaning specified in Subsection 2.13.1 (Funding
by Lenders; Presumption by Agent).
"Letters of Credit": any and all letters of credit issued pursuant to this
Agreement, including the Existing Letter of Credit.
"Letter of Credit Fees": the meaning specified in Subsection 3.1.6 (Fees).
"Letter of Credit Sublimit": the meaning specified in Subsection 3.1.1
(Commitment to Issue Letters of Credit).


-22-



--------------------------------------------------------------------------------





"Leverage Ratio": the ratio of total Indebtedness, as at the date of
determination, to EBITDA (for the four preceding fiscal quarters).
"LIBOR": with respect to any RC Loan denominated in any LIBOR Quoted Currency
and for any Interest Period, the LIBO Screen Rate at approximately 11:00 a.m.
(London time) on the Quotation Day for such LIBOR Quoted Currency; provided that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period with respect to such LIBOR Quoted Currency (an "Impacted LIBOR Interest
Period"), then LIBOR shall be the Interpolated Rate.
"LIBOR Loans": RC Loans bearing interest at a rate equal to Adjusted LIBOR plus
the Applicable Margin.
"LIBOR Quoted Currency": Dollars, Euros, Sterling and Japanese Yen.
"LIBO Screen Rate": for any day and time, with respect to any Eurodollar RC Loan
for any LIBOR Quoted Currency and for any Interest Period, the London interbank
offered rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate for such LIBOR Quoted
Currency for a period equal in length to such Interest Period as displayed on
such day and time on pages LIBOR01 or LIBOR02 of the Reuters screen that
displays such rate (or, in the event such rate does not appear on a Reuters page
or screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Agent in its reasonable
discretion); provided that if the LIBO Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.
"License Agreements": that certain Trademark License Agreement, dated as of July
6, 2010, between Vishay and Vishay Precision Group, Inc., and that certain
Patent License Agreement, dated as of July 6, 2010, between Vishay Dale
Electronics, Inc. and Vishay Precision Group, Inc., as each may be amended,
restated or modified from time to time; provided, that any such amendment,
restatement or modification be consistent with the provisions of Section 8.2.4
(License Agreements).
"Lien": with respect to any asset, any mortgage, lien, pledge, adverse claim,
charge, security interest, hypothecation or other encumbrance, or any other type
of preferential arrangement that has the practical effect of creating a security
interest, in respect of such asset. For the purposes of this Agreement and the
other Loan Documents, the Borrower or any of its Subsidiaries shall be deemed to
own subject to a Lien any asset which it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, Capital
Lease or other title retention agreement relating to such asset.


-23-



--------------------------------------------------------------------------------





"Liquidity": (a) the amount of unrestricted cash of the Borrower and its
Subsidiaries plus (b) the amount of the Available RC Commitment less (c) the
amount of the Assumed Repatriation Costs.
"Loan Documents": this Agreement, the Notes, the Subsidiary Suretyships, the
Pledge Agreements, the Security Agreements, the Intellectual Property Collateral
Agreements and any and all agreements, documents and instruments executed,
delivered or filed pursuant to this Agreement, as the same may be amended,
restated, modified or supplemented from time to time. For the sake of clarity,
Interest Rate Protection Agreements, documents related to Banking Services
Obligations and Letters of Credit are not Loan Documents, but obligations in
respect thereof owing to Swap Parties (in the case of Interest Rate Protection
Agreements) and the Issuing Banks and the Lenders (in the case of Letters of
Credit) shall be secured by the Collateral.
"Loan Parties": the parties to this Agreement and any of the other Loan
Documents, including the Borrower and any Subsidiary Guarantor, but excluding
the Agent, the Lenders, and the Issuing Banks.
"Master Separation and Distribution Agreement": that certain Master Separation
and Distribution Agreement, dated as of June 22, 2010, between Vishay and the
Borrower.
"Material Adverse Change": any material adverse change in
(a)    the business, condition (financial or otherwise), results, operations or
properties of (i) the Borrower or (ii) the Borrower and its Subsidiaries taken
as a whole;
(b)    the binding nature, validity or enforceability of any of the Loan
Documents;
(c)    the ability of the Borrower or any of the Subsidiary Guarantors to
perform its obligations under any of the Loan Documents to which it is a party;
or
(d)    the validity, perfection, priority or enforceability of the Liens granted
to Agent in respect of the Collateral.
"Material Acquisition": a Permitted Acquisition in which the aggregate
consideration (excluding earn-out obligations) exceeds $50,000,000.
"Maturity Date": March 20, 2025, or such earlier date as the RC Commitments
shall be terminated and the Loans shall be accelerated in accordance with the
terms hereof.
"Minimum Funding Standard": the minimum funding standard within the meaning of
Section 302 of ERISA and Section 412 of the Code.


-24-



--------------------------------------------------------------------------------





"Month": a period from and including a given day in a calendar month to the day
in the subsequent calendar month numerically corresponding to such given day
except that (a) if there is no numerical correspondent in such subsequent
calendar month, or (b) if such given day is the last day of a calendar month,
such day shall be the last day of such subsequent calendar month.
"Multiemployer Plan": a multiemployer pension plan as defined in Section 3(37)
of ERISA to which the Borrower, any of its Subsidiaries or any ERISA Affiliate
is required to contribute or otherwise has any liability.
"Net Income": for any period, the aggregate net income (or loss) of the Borrower
and its Subsidiaries for such period on a Consolidated basis determined in
accordance with GAAP, provided, the following items shall be excluded from the
calculation of Net Income:
(a)    after-tax gains and losses from asset sales or abandonment or reserves
relating thereto;
(b)    the net income (but not loss) of any Subsidiary of the Borrower to the
extent that the declaration of dividends, the making of intercompany loans or
similar payments by that Subsidiary of that income is restricted by a contract,
operation of law or otherwise;
(c)    the net income of any Person, other than the Borrower or a Subsidiary of
the Borrower, except to the extent of cash dividends or distributions paid to
the Borrower or a Subsidiary of the Borrower by such Person;
(d)    income or loss attributable to discontinued operations (including
operations disposed of during such period whether or not such operations were
classified as discontinued); and
(e)    income attributable to insurance proceeds, condemnation awards or
litigation awards or settlements.
"Notes": the promissory notes delivered by the Borrower to the Lenders
(including any successors or assigns thereof) pursuant to this Agreement
(including any amendments, restatements, modifications or supplements which may
from time to time, be created in respect of such notes), and any replacement
promissory notes issued in lieu of the foregoing.
"NYFRB": the Federal Reserve Bank of New York.
"NYFRB Rate": for any day, the greater of (a) the Federal Funds Effective Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate”


-25-



--------------------------------------------------------------------------------





means the rate for a federal funds transaction quoted at 11:00 a.m. on such day
received to the Agent from a Federal funds broker of recognized standing
selected by it; provided, further, that if any of the aforesaid rates shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
"Obligations": any and all indebtedness, obligations and liabilities of any type
or nature, direct or indirect, absolute or contingent, related or unrelated, due
or not due, liquidated or unliquidated, arising by operation of law or
otherwise, now existing or hereafter arising or created of the Borrower, and/or
any Subsidiary of the Borrower, and/or any other Person, to any Secured Party,
represented by or incurred pursuant or relating to the Loan Documents. Without
limiting the generality of the foregoing, the term “Obligations” shall include:
(a)    principal of, and interest on the RC Loans and the Notes;
(b)    any and all other fees, indemnities, costs, obligations and liabilities
of the Borrower and its Subsidiaries from time to time under or in connection
with the Loan Documents;
(c)    all obligations of the Borrower owing to any Issuing Bank or any Lender
under Letters of Credit or other debt instruments issued by any Issuing Bank or
any Lender under the terms of this Agreement; and
(d)    all amounts (including post-petition interest) in respect of the
foregoing that would be payable but for the fact that the obligations to pay
such amounts are unenforceable or not allowable due to the existence of a
proceeding under any Debtor Relief Law involving the Borrower or any of its
Subsidiaries.
"OFAC": the U.S. Department of the Treasury’s Office of Foreign Asset Control.
"Officer’s Compliance Certificate": a certificate in the form of Exhibit I.
"Organizational Documents": means, with respect to any Person other than a
natural person, the documents by which such Person was organized (such as a
certificate of incorporation, certificate of limited partnership or articles of
organization, and including any certificates of designation for preferred stock
or other forms of preferred equity) and which relate to the internal governance
of such Person (such as bylaws, a partnership agreement or an operating, limited
liability or members agreement).
"OSHA": the U.S. Occupational Safety and Health Act of 1970, 29 U.S.C. 651 et
seq.


-26-



--------------------------------------------------------------------------------





"Other Connection Taxes": with respect to any of the Agent, any Lender, any
Issuing Bank or any other recipient, Taxes imposed as a result of a present or
former connection between such recipient and the jurisdiction imposing such Tax
(other than connections arising from such recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any RC Loan or Loan Document).
"Other Taxes": all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes or any other excise or property Taxes,
charges or similar levies arising from any payment made hereunder or under any
other Loan Document or from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, this Agreement or any other Loan Document, except for
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.15.2 (Replacement of
Lenders)).
"Overnight Bank Funding Rate": for any day, the rate comprised of both overnight
federal funds and overnight Eurodollar borrowings by U.S.-managed banking
offices of depository institutions, as such composite rate shall be determined
by the NYFRB as set forth on the Federal Reserve Bank of New York’s Website from
time to time, and published on the next succeeding Business Day by the NYFRB as
an overnight bank funding rate.


"Participant": the meaning assigned to such term in Subsection 11.6.4(a)
(Participations).
"Participating Member State": each state so described in any EMU Legislation.
"PATRIOT Act": the U.S. Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
"PBGC": the U.S. Pension Benefit Guaranty Corporation, or any governmental
agency or instrumentality succeeding to the functions thereof.
"Perfection Certificate": the Perfection Certificate dated as of the Closing
Date executed by the Borrower and delivered to the Agent.
"Permitted Acquisition": an Acquisition (a) in which the Borrower provides at
least 15 Business Days’ prior written notice to the Lenders (or such shorter
period as the Administrative Agent may agree to in its sole discretion, which
period as shortened shall not be shorter than five Business Days), together with
(i) pro forma financial information and revised projections giving effect to the
Acquisition and (ii) a pro forma financial covenant certificate based on the
most recently delivered financial statements but after giving pro forma effect
to the


-27-



--------------------------------------------------------------------------------





consummation of the contemplated Acquisition, (b) of a business that is in a
Permitted Business, (c) in compliance with applicable Laws, (d) in which the
Board of Directors of the target approves the sale, (e) where no Default or
Event of Default has occurred and is continuing before, and after giving effect
to, the Acquisition, and the representations in the Loan Documents shall be
correct in all material respects at the time of such Acquisition, (f) in which,
for Acquisitions with a purchase price (excluding earn-out obligations) in
excess of $5,000,000, the Borrower provides such documentation and information
as the Agent reasonably requests, and (g) Liquidity upon closing of the
Acquisition is $25,000,000 or greater (unless, in the case of this clause (g),
the Requisite Lenders provide written consent).
"Permitted Businesses": owning, operating, managing and maintaining a business
engaged in the design, manufacture, marketing and delivery of sensors,
sensor-based systems and foil technology-based products, such as resistors,
resistive sensors, and sensor-based systems, all for a wide variety of
applications, and all lines of business reasonable related thereto.
"Permitted Lien": the meaning specified in Subsection 8.2.1 (Liens; and Licenses
– In General).
"Permitted Perfection Limitations": the limited perfection of the Liens on
certain Collateral to the extent that (a) such Collateral consists of (i)
deposit accounts used exclusively for funding payroll or having an average
monthly balance of less than $1,000,000 in the aggregate except, in each case,
(x) any such deposit account maintained with the Agent and (y) any such deposit
account for which a Lien can be perfected by filing a financing statement or
equivalent under the personal property security laws in the applicable
jurisdiction or (ii) aircraft and motor vehicles that require notice of a Lien
on their title papers to perfect such Lien; or (b) except in the case of any
Subsidiary of the Borrower that is not organized under the Laws of the United
States or any political subdivision thereof that is or becomes a Borrower or
Subsidiary Guarantor, perfection of such Liens would not be governed by the laws
of the United States (or any state thereof).
"Person": any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.
"Plan": an “employee pension benefit plan” (as defined in Section 3(2) of ERISA)
or an “employee welfare benefit plan” (as defined in Section 3(1) of ERISA)
which is maintained, or to which contributions are, or are required to be, made,
by the Borrower, any of its Subsidiaries or any ERISA Affiliate, except a
Multiemployer Plan.
"Pledge Agreements": the Borrower Pledge, the U.S. Subsidiary Pledge and, if
applicable, any additional pledge agreement executed and delivered by a Person
that becomes a Subsidiary Guarantor hereunder after the date hereof.


-28-



--------------------------------------------------------------------------------





"Prime Rate": the rate of interest per annum publicly announced from time to
time by JPM as its prime rate at its offices at 270 Park Avenue in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective; provided that, if
such rate shall be less than zero, the Prime Rate shall be deemed to be zero for
purposes of this Agreement.
"Pro Forma Leverage": as at any date of determination, the ratio of (a) total
Indebtedness, as at such date and after giving effect to any Indebtedness
incurred on such date, to (b) EBITDA for the four fiscal quarters most recently
ended as to which financial statements have been delivered to the Agent.
"Prohibited Transaction": the meaning given to such term in Section 406 of
ERISA, Section 4975(c) of the Code and any regulations issued thereunder.
"Qualified ECP Guarantor": in respect of any obligations under or arising out of
any Swap Agreement, each Subsidiary Guarantor that has total assets exceeding
$10,000,000 at the time the relevant Guarantee or grant of the relevant Lien
becomes or would become effective with respect to such obligation or such other
Person as constitutes an “eligible contract participant” under the U.S.
Commodity Exchange Act or any regulations promulgated thereunder and can cause
another Person to qualify as an “eligible contract participant” at such time by
entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.
"Quarterly Payment Date": the last Business Day of each: (i) first fiscal
quarter of the Borrower, (ii) June, (iii) September and (iv) December and, with
respect to payments applicable to any Loans, the Maturity Date and, with respect
to all other amounts, the Maturity Date.
"Quotation Day": with respect to any RC Loan denominated in a LIBOR Quoted
Currency, (i) if the currency is Sterling, the first day of such Interest
Period, (ii) if the currency is Euro, the day that is two TARGET2 Days before
the first day of such Interest Period, and (iii) for any other currency, two
Business Days prior to the commencement of such Interest Period (unless, in each
case, market practice differs in the relevant market where LIBOR for such
currency is to be determined, in which case the Quotation Day will be determined
by the Agent in accordance with market practice in such market (and if
quotations would be normal be given on more than one day, then the Quotation Day
will be the last of those days)).
"RC Commitments": the meaning specified in Subsection 2.1.1 (Commitment to Make
RC Loans).
"RC Loans": the meaning specified in Subsection 2.1.1 (Commitment to Make RC
Loans).


-29-



--------------------------------------------------------------------------------





"RCRA": the U.S. Resource Conservation and Recovery Act of 1976, as amended, and
any rules and regulations issued in connection therewith.
"Register": the meaning specified in Subsection 11.6.3 (Register).
"Related Parties": with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
such Person’s Affiliates.
"Release": a release, spill, emission, leaking, pumping, injection, deposit,
disposal, discharge, dispersal, leaching or migration into the indoor or outdoor
environment or into or out of any property, including the movement of Hazardous
Substances through or in the air, soil, surface water, groundwater or property.
"Relevant Governmental Body": the Federal Reserve Board and/or the NYFRB, or a
committee officially endorsed or convened by the Federal Reserve Board and/or
the NYFRB or, in each case, any successor thereto.


"Remedial Action": actions necessary to comply with any Environmental Law or
otherwise required by any Governmental Authority with respect to (a) the
investigation, clean up, removal, treatment or handling Hazardous Substances in
the indoor or outdoor environment; (b) the prevention of Releases or threats of
Releases or minimization of further Releases of Hazardous Substances so they do
not migrate or endanger or threaten to endanger public health or welfare or the
indoor or outdoor environment; or (c) the performance of pre-remedial studies
and investigations and post-remedial monitoring and care.
"Reportable Event": with respect to any Employee Pension Plan, an event
described in Section 4043(c) of ERISA.
"Requisite Lenders": at any time, Lenders having greater than fifty percent
(50%) of the Total Facility, provided, if there are two or more Lenders,
Requisite Lenders shall include at least two Lenders. For purposes of this
definition, “Total Facility” means, collectively, at any time, the RC Commitment
(whether borrowed or not), but shall exclude any RC Commitment of Lenders who
have forfeited their right to vote under the terms of this Agreement.
"Reserve Percentage": the maximum aggregate reserve requirement (including all
basic, supplemental, marginal and other reserves) which is imposed on member
banks of the Federal Reserve System against “Euro-currency Liabilities” as
defined in Regulation D of the Board of Governors of the Federal Reserve System
(or any successor), as such regulation may be amended from time to time or any
successor regulation, as the maximum reserve requirement (including any basic,
supplemental, emergency, special, or marginal reserves) applicable with respect
to


-30-



--------------------------------------------------------------------------------





Eurocurrency liabilities as that term is defined in Regulation D (or against any
other category of liabilities that includes deposits by reference to which the
interest rate of Eurodollar Loans is determined), whether or not any Lender has
any Eurocurrency liabilities subject to such reserve requirement at that time.
"Restricted Payment":
(a)    any dividend or other distribution, direct or indirect, on account of any
shares of any class of Capital Stock of the Borrower or any of its Subsidiaries,
as the case may be, now or hereafter outstanding, except a dividend payable
solely in shares of Capital Stock (other than Disqualified Stock) of the
Borrower or such Subsidiary, as the case may be;
(b)    any redemption, retirement, purchase or other acquisition, direct or
indirect, of any shares of any class of Capital Stock of the Borrower or any of
its Subsidiaries, as the case may be, now or hereafter outstanding, or of any
warrants, rights or options to acquire any such shares or interests, except to
the extent that the consideration therefor consists solely of shares of Capital
Stock (other than Disqualified Stock) of the Borrower or such Subsidiary;
(c)    any sinking fund, other prepayment or installment payment on account of
any Capital Stock of the Borrower or any of its Subsidiaries;
(d)    any other payment, loan or advance to a shareholder or other equity
holder of the Borrower or any Subsidiary of the Borrower whether in the capacity
of such Person as a shareholder or otherwise, except salaries and other
compensation, the payment of which is not otherwise restricted under the Loan
Documents, paid in the ordinary course of business, consistent with past
practice;
(e)    any forgiveness or release without adequate consideration by the Borrower
or any Subsidiary of the Borrower of any Indebtedness or other obligation owing
to the Borrower or such Subsidiary by a shareholder or other equity holder of
the Borrower or a Subsidiary; or
(f)    any payment of principal, interest, fees or other amounts in respect of
subordinated Indebtedness.
"Secured Obligations": collectively, (a) the Obligations, (b) any Banking
Services Obligations, (c) obligations under or arising out of Swap Agreements
that have been or will be entered into with any Swap Party from time to time
consistent with the terms of this Agreement; provided, however, this definition
(or any definition into which this term is incorporated by reference) shall not
create any Guarantee by any Subsidiary Guarantor of (or grant of a Lien by any
Subsidiary Guarantor to support, as applicable) any Excluded Swap Obligations of
such Subsidiary


-31-



--------------------------------------------------------------------------------





Guarantor for purposes of determining any obligations of any Subsidiary
Guarantor; and (d) any and all obligations in respect of Lender Bilateral Lines.
"Secured Party": the Agent, the Lenders, the Issuing Banks, the Indemnitees and
all other Persons referred to in any of the Loan Documents as a beneficiary of
the security interest granted therein and all other holders of Secured
Obligations, including any and all Swap Parties.
"Security Agreements": means the U.S. Security Agreement and, if applicable, any
other security agreement entered into by the Borrower, any Subsidiary Guarantor
or any Person that becomes a Subsidiary Guarantor hereunder after the date
hereof.
"SOFR": with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.
"SOFR-Based Rate": SOFR, Compounded SOFR or Term SOFR.
"Solvent": a condition of a Person on a particular date, whereby on such date
(a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person, (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature, and (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital. In computing the amount of contingent liabilities
at any time, it is intended that such liabilities will be computed at the amount
that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
"Spot Currency Determination Date": the meaning specified in Section 2.18
(Determination of U.S. Dollar Equivalents).
"Spot Exchange Rate": on any date of determination, the spot selling rate
determined by the Agent which shall be the spot selling rate posted by Reuters
on its website for the sale of the applicable currency for dollars at
approximately noon, London Time, on the prior Business Day; provided that if, at
the time of any such determination, for any reason, no such spot rate is being
quoted, at the spot exchange rate therefor as determined by the Agent, in each
case as of noon, London Time on such date of determination thereof.
"Sterling" or "£": refers to the lawful currency of the United Kingdom.


-32-



--------------------------------------------------------------------------------





"Subsidiary": with respect to any Person (referred to in this definition as the
“parent”):
(a)    any other Person of which more than 50% of the issued and outstanding
equity having ordinary voting power to elect a majority of the Board of
Directors or other governing body is directly or indirectly owned or controlled
by such parent, or
(b)    any other Person of which more than 50% of the voting equity interests
are directly or indirectly owned or controlled by such parent.
"Subsidiary Guarantor": all Domestic Subsidiaries of the Borrower that have
executed a U.S. Subsidiary Suretyship, which, as of the Closing Date, shall
include all Domestic Subsidiaries and are listed on Schedule 5.1.1, and each
other Person that executes and delivers a guaranty agreement after the date
hereof.
"Subsidiary Pledge": the U.S. Subsidiary Pledge and, if applicable, any other
pledge agreement entered into by any Person who comes a Subsidiary Guarantor
hereunder after the date hereof.
"Subsidiary Suretyship": the U.S. Subsidiary Suretyship and, if applicable, any
Guaranty entered into by any Person who becomes a Subsidiary Guarantor hereunder
after the date hereof.
"Swap Agreement": means any agreement of a Loan Party or Subsidiary thereof with
respect to any swap, forward, future or derivative transaction or option or
similar agreement involving, or settled by reference to, one or more rates,
currencies, commodities, equity or debt instruments or securities, or economic,
financial or pricing indices or measures of economic, financial or pricing risk
or value or any similar transaction or any combination of these transactions
including Interest Rate Protection Agreements or any agreement, contract or
transaction that constitutes a ‘swap’ within the meaning of section 1a(47) of
the Commodity Exchange Act.
"Swap Party": any party to a Swap Agreement that is a Lender or an Affiliate of
a Lender (or at the time the applicable Swap Agreement was entered into was a
Lender or an Affiliate of a Lender); provided that in the case of any such
Affiliate, (a) the Agent shall have consented to such Person being a Swap Party
(which consent shall not be unreasonably withheld or delayed) and (b) such
Affiliate shall have executed and delivered to the Agent a joinder to this
Agreement (in form and substance satisfactory to the Agent) agreeing to be bound
by the provisions of this Agreement respecting the role of the Agent, including
all exculpatory provisions and indemnification provisions, as if such Affiliate
were a Lender hereunder and the obligations under the Interest Rate Protection
Agreement were Obligations hereunder or such other arrangement as Agent shall
agree to.


-33-



--------------------------------------------------------------------------------





"TARGET2": the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the Agent
to be a suitable replacement) for the settlement of payments in Euro.
"TARGET2 Day": a day that TARGET2 is open for the settlement of payments in
Euro.
"Tax Matters Agreement": that certain Tax Matters Agreement, dated July 6, 2010,
between Vishay and Vishay Precision Group, Inc., as it may be amended, restated
or modified from time to time; provided, that any such amendment, restatement or
modification not be adverse to the interests of the Lenders.
"Taxes": all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
"Term SOFR": the forward-looking term rate based on SOFR that has been selected
or recommended by the Relevant Governmental Body.
"Transferee": the meaning specified in Subsection 8.7.1 (Consolidations and
Mergers).
"Unadjusted Benchmark Replacement": the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.
"Unreimbursed Drawings": drawings made under Letters of Credit which, for any
reason, have not been reimbursed by or on behalf of the Borrower, whether
through borrowings of RC Loans hereunder or otherwise.
"Unused Commitment Fee": the meaning specified in Subsection 2.8.1 (Unused
Commitment Fees).
"Unused Commitment Fee Base": the meaning specified in Subsection 2.8.1 (Unused
Commitment Fees).
"U.S. Borrower Pledge": the meaning specified in Subsection 4.1.5(a) (Pledge
Agreements).


-34-



--------------------------------------------------------------------------------





"U.S. Person": any Person that is a “United States person” as defined in Section
7701(a)(30) of the Code.
"U.S. Security Agreement": the meaning specified in Subsection 4.1.3 (Security
Agreement).
"U.S. Subsidiary Pledge": the meaning specified in Subsection 4.1.5(b) (Pledge
Agreements).
"U.S. Subsidiary Suretyship": the meaning specified in Subsection 4.1.4
(Guaranty and Suretyship Agreement).
"Vishay": Vishay Intertechnology, Inc., a Delaware corporation, the entity from
which the Borrower and its Subsidiaries were spun-off.
"VPG Canada": the meaning specified in Section 11.20 (Release of VPG Canada).
"VPG Canada Release": the meaning specified in Section 11.20 (Release of VPG
Canada).
"Withdrawal Liability": any withdrawal liability as defined in Section 4201 of
ERISA.
"Withholding Agent": any Loan Party and the Agent.
"Zandman Parties": (a) the estate of Dr. Felix Zandman, (b) Ruta Zandman, (c)
descendants of Dr. Felix Zandman or Ruta Zandman, (d) any trusts for the benefit
of any of the foregoing, and (e) any entities owned exclusively by the
foregoing.


-35-



--------------------------------------------------------------------------------






1.2    Terms Generally.
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (b) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (c) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (d) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, restated,
modified or supplemented from time to time and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Statement of
Financial Accounting Standards 159 (or any other Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary of the Borrower at “fair value,”
as defined therein.
Any monetary amounts specified in this Agreement that are in currencies other
than Dollars shall mean the foreign currency equivalent of the Dollar amount
indicated, based on the Spot Exchange Rate.


-36-



--------------------------------------------------------------------------------






1.3    Interest Rates; LIBOR Notification.
The interest rate on Eurodollar RC Loans is determined by reference to LIBOR,
which is derived from the London interbank offered rate. The London interbank
offered rate is intended to represent the rate at which contributing banks may
obtain short-term borrowings from each other in the London interbank market. In
July 2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA setting the
London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on Eurodollar RC Loans. In light of this eventuality, public and
private sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate. Upon the occurrence of a Benchmark Transition Event or an Early Opt-In
Election, clause (b) of Subsection 2.10.7 (Interest Rates; LIBOR Notification)
provides a mechanism for determining an alternative rate of interest. The Agent
will promptly notify the Borrower, pursuant to Section clause (d) of Subsection
2.10.7 (Interest Rates; LIBOR Notification), of any change to the reference rate
upon which the interest rate on Eurodollar RC Loans is based. However, the Agent
does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“LIBOR” or with respect to any alternative or successor rate thereto, or
replacement rate thereof (including, without limitation, (i) any such
alternative, successor or replacement rate implemented pursuant to clause (b) of
Subsection 2.10.7 (Interest Rates; LIBOR Notification), whether upon the
occurrence of a Benchmark Transition Event or an Early Opt-in Election, and (ii)
the implementation of any Benchmark Replacement Conforming Changes pursuant to
clause (c) of Subsection 2.10.7 (Interest Rates; LIBOR Notification), including
without limitation, whether the composition or characteristics of any such
alternative, successor or replacement reference rate will be similar to, or
produce the same value or economic equivalence of, LIBOR or have the same volume
or liquidity as did the London interbank offered rate prior to its
discontinuance or unavailability.


-37-



--------------------------------------------------------------------------------






ARTICLE 2    

THE LOANS

2.1    Revolving Credit Loans to Borrower.
2.1.1    Commitment to Make RC Loans.
(a)    Subject to and upon the terms and conditions set forth in this Agreement,
the Lenders shall make advances to the Borrower until the Maturity Date in an
aggregate principal amount outstanding at any one time not to exceed $75,000,000
(as the same may be reduced or increased pursuant to the terms of this
Agreement, the “RC Commitment”); provided, however, that (a) the aggregate
amount of the RC Commitment available for borrowing at any time shall not exceed
the Available RC Commitment at such time; and (b) the amount and percentage of
the RC Commitment and the Available RC Commitment which each Lender is obligated
to lend shall not exceed at any time the amount or percentage set forth on
Schedule 1.1 hereto (as supplemented and amended by giving effect to the
assignments contemplated in this Agreement). The RC Commitment of any Lender is
sometimes referred to herein as such Lender’s RC Commitment. Within the limits
set forth above, the Borrower may borrow under this Section 2.1, repay or prepay
such advances, and reborrow under this Section 2.1. The amounts loaned to the
Borrower pursuant to the revolving credit facility described in this Section 2.1
are referred to as the “RC Loans,” which may be LIBOR Loans, CDOR Rate Loans or
Base Rate Loans.
(b)    Except as set forth below in this paragraph (b), all RC Loans shall be
advanced in Dollars. By written request which request shall be delivered to the
Agent in accordance with Section 2.2 (Borrowing Notice) below, the Borrower may
request that any RC Loan be made in Euros, Canadian Dollars, Sterling, Japanese
Yen or such other freely convertible foreign currency as the Borrower may
request and subject to availability of each of the Lenders and so long as such
RC Loan in such currency would not result in additional unreimbursed Liabilities
of any such Lender or be contrary to Law applicable to any such Lender, the
applicable RC Loan shall be made in the requested currency. Any RC Loan so made
in a currency other than Dollars (a “Foreign Currency Loan”) shall be repaid in
the currency in which the RC Loan was made; interest payments thereon shall be
made in the currency in which the RC Loan was made. The amount of any Foreign
Currency Loan shall at all times be deemed to equal the Dollar equivalent
thereof determined using the Spot Exchange Rate. All RC Loans advanced in any
LIBOR Quoted Currency shall be LIBOR Loans or Base Rate Loans and all RC Loans
advanced in Canadian Dollars shall be CDOR Rate Loans or Base Rate Loans.
2.1.2    Available RC Commitment. “Available RC Commitment” shall mean an amount
equal to the RC Commitment, as the same is reduced by:


-38-



--------------------------------------------------------------------------------





(a)    voluntary reductions in the RC Commitment pursuant to Subsection 2.1.3
(Voluntary RC Commitment Reductions) and increases in the RC Commitment pursuant
to Section 2.3 (Increase in RC Commitment);
(b)    the face amount of any outstanding Letters of Credit and any Unreimbursed
Drawings (if any) relating to Letters of Credit; and
(c)    the aggregate principal amount of any outstanding RC Loans.
2.1.3    Voluntary RC Commitment Reductions. The Borrower shall have the right
at any time and from time to time upon five Business Days’ prior written notice
to the Agent to permanently reduce (on a pro rata basis among the Lenders) or
terminate the RC Commitment. Any partial reductions shall be in minimum amounts
of Five Million Dollars ($5,000,000) and in whole multiples of One Million
Dollars ($1,000,000) in excess of such minimum amount.
2.1.4    Repayment in connection with Commitment Reductions, Certain Currency
Exchange Fluctuations and on Maturity Date. Upon the effective date of each
voluntary reduction in the RC Commitment referred to in Subsection 2.1.3
(Voluntary RC Commitment Reductions) and at any time that the Dollar equivalent
(at the Spot Exchange Rate) of the aggregate amount of the Foreign Currency
Loans causes the amount of RC Loans and the aggregate face amount of Letters of
Credit and any Unreimbursed Drawings to exceed the amount of the RC Commitment
on any Spot Currency Determination Date, then within two Eurocurrency Business
Days of such Spot Currency Determination Date, the Borrower shall be required to
pay to the Agent for the benefit of the Lenders the principal amount of the RC
Loans, to the extent, if any, that (a) the aggregate principal amount of any RC
Loans then outstanding plus the aggregate face amount of Letters of Credit then
outstanding plus any Unreimbursed Drawings (if any) exceeds (b) the amount of
the Available RC Commitment as so reduced. Accrued interest on the RC Loans so
prepaid shall be due and payable at the time of such prepayment, if the RC Loans
are prepaid in full. All amounts of principal, interest and fees relating to RC
Loans not due and payable before the Maturity Date are due and payable on that
date.
2.1.5    Voluntary Prepayment. Except as otherwise provided in this Agreement,
the Borrower shall be permitted to prepay the RC Loans at any time without
penalty or premium except as otherwise provided in Subsection 2.9.5 (Breakage).
In connection with each voluntary prepayment:
(a)    The Borrower shall provide the Agent with notice of its intention to
prepay,
(i)    no later than 12:00 p.m. (Philadelphia, PA time) on the date of
prepayment in the case of Base Rate Loans,


-39-



--------------------------------------------------------------------------------





(ii)    no later than 12:00 p.m. (Philadelphia, PA time) three Business Days
prior to the date of prepayment in the case of LIBOR Loans denominated in
Dollars or CDOR Rate Loans; and
(iii)    no later than 12:00 p.m. (London England time) three Eurodollar
Business Days prior to the date of prepayment in the case of LIBOR Loans
denominated in a currency other than Dollars.
(b)    Each prepayment of principal of a RC Loan shall be in a minimum amount
equal to One Million Dollars ($1,000,000) and integral multiples of Two Hundred
Thousand ($200,000) in excess of such minimum amount.
(c)    The Borrower shall pay accrued interest on the amount prepaid in
connection with any prepayment of the RC Loans in full.

2.2    Borrowing Notice.
Each RC Loan shall be in the minimum amount of Five Hundred Thousand Dollars
($500,000) and integral multiples of Two Hundred Thousand Dollars ($200,000) in
excess of such minimum amount. To effect a funding, in addition to any notices
for Foreign Currency Loans required by this Agreement a copy of which notices
shall be sent to all required recipients, if applicable, the Borrower shall give
the Agent written notice in the form attached to this Agreement as Exhibit B
specifying the type, amount and date of each intended borrowing and the manner
in which the same shall be disbursed, which notice:
(a)    in the case of RC Loans that are Base Rate Loans, shall be given no later
than 12:00 p.m. (Philadelphia, PA time) on the date of such borrowing;
(b)    in the case of LIBOR Loans (i) that are denominated in Dollars, shall be
given no later than 12:00 p.m. (Philadelphia, PA time) at least three Eurodollar
Business Days prior to the date of such borrowing (or, with respect to
borrowings on the Closing Date, such shorter period of time as the Lenders may
agree to in their sole discretion) and shall specify the Interest Period with
respect to such borrowing, and (ii) that are denominated in currencies other
than Dollars, shall be given no later than 12:00 p.m. (Philadelphia, PA time) at
least four Eurodollar Business Days prior to the date of such borrowing and
shall specify the Interest Period with respect to such borrowing; and
(c)    In the case of CDOR Rate Loans, shall be given no later than 12:00 p.m.
(Philadelphia, PA time) at least four Business Days prior to the date of such
borrowing and shall specify the Interest Period with respect to such borrowing.


-40-



--------------------------------------------------------------------------------





Notwithstanding the foregoing, the Agent may (but is not obligated to) act upon
telephone notice by the Borrower whether or not written notice is received;
provided, nothing in this sentence shall relieve the Borrower from providing
written notice as provided by this Section.
The Agent in turn shall give prompt written or telephonic (promptly confirmed in
writing) notice to each Lender of its pro rata share of the borrowing, the
interest rate option selected and the scheduled date of the funding. After
receipt of such notice, each Lender shall make such arrangements as are
necessary to assure that its share of the funding shall be immediately available
to the Agent no later than 2:30 p.m. (Philadelphia, PA time), on the date on
which the funding is to occur. After receipt of the funds, the Agent, subject to
the satisfaction of the conditions precedent set forth in Section 4.2
(Requirements for Each Loan/Letter of Credit), shall disburse the amount of such
funding in accordance with instructions in the Borrower’s borrowing notice.
The Lenders shall not be obligated to comply with a borrowing notice if there
shall then exist an Event of Default or a Default regardless of whether the
Lenders have determined to exercise their remedies arising upon the occurrence
of such Event of Default or Default.

2.3    Increase in RC Commitment.
2.3.1    Request to Increase. The Borrower shall have the right to increase the
aggregate amount of the RC Commitment by an aggregate principal amount equal to
$25,000,000 by obtaining additional commitments, either from one or more of the
Lenders or another lending institution reasonably acceptable to the Agent (a
“new Lender”), subject to the following terms and conditions: (i) any such
request for an increase shall be in the aggregate principal amount of at least
$5,000,000, (ii) the Borrower may make a maximum of two (2) such requests, (iii)
any new Lender assumes all of the rights and obligations of a “Lender”
hereunder, and (iv) the procedure described in this Subsection 2.3.1 has been
satisfied and provided, further, the Borrower shall give the existing Lenders at
least ten Business Days’ written notice that it intends to increase the RC
Commitment (which notice shall include the amount of such proposed increase) and
the Borrower shall give the existing Lenders the first opportunity to provide
such increase in the RC Commitment during such ten Business Day period prior to
agreeing to any increased RC Commitment with any new Lender. If more than one
existing Lender offers to provide the increased RC Commitment, such increase
shall be allocated among the offering Lenders pro rata. For the avoidance of
doubt, no Lender shall be obligated under this Section 2.3 (Increase in RC
Commitment) to fund any portion of an increase in the aggregate amount of the RC
Commitment pursuant to this Section 2.3 (Increase in RC Commitment), unless such
Lender agrees to fund at the time of such increase.
2.3.2    Modifications to this Agreement. If any modification to this Agreement
is required for such an increase, it shall be in form and substance satisfactory
to the Agent. So long as such modifications do not decrease the interest rates
or fees payable in connection with the RC Loans and are for the purpose of
allocating amounts ratably among the Lenders, changing the


-41-



--------------------------------------------------------------------------------





mechanics and other necessary changes to this Agreement to make the increase
effective, each Lender hereby authorizes the Agent to enter into such amendments
to this Agreement and the other Loan Documents on their behalf as the Agent
shall deem appropriate; provided that the interests rates, Unused Commitment
Fees or Letter of Credit Fees applicable to any RC Commitments of the Lenders
prior to such modification shall not, in any event, be decreased pursuant to
such modification; and provided, further, that if such additional Lender is
entitled to interest rates, Unused Commitment Fees or Letter of Credit Fees in
excess of those provided for the RC Commitments outstanding at the time of such
modification, then such higher interest and fee rates shall be made to apply to
all RC Commitments of any Lender thereafter. As a condition precedent to such an
increase, the Borrower shall deliver to the Agent a certificate of each Loan
Party (in sufficient copies for each Lender) signed by an authorized officer of
such Loan Party (i) certifying and attaching the resolutions adopted by such
Loan Party approving or consenting to such increase, and (ii) in the case of the
Borrower, certifying that, before and after giving effect to such increase, (A)
the representations and warranties contained herein and the other Loan Documents
are true and correct in all material respects, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and (B) no Default or Event of Default exists. On or about the date of such
increase, all outstanding RC Loans shall be reallocated among the Lenders
(including any new Lenders) in accordance with the Lenders’ respective revised
ratable share of the RC Commitment.

2.4    Reserved.

2.5    Reserved.

2.6    Lenders’ Obligations Several.
Each Lender is severally bound by this Agreement, but there shall be no joint
obligation of the Lenders under this Agreement. The failure of any Lender to
make any share of the RC Loans or fulfill any obligations respecting Letters of
Credit to be made or fulfilled by it on the date specified for the RC Loans or
such obligations shall not relieve any other Lender of its obligation to make
its share of the RC Loans or fulfill other obligations on such date, but neither
any Lender nor the Agent shall be responsible for the failure of any other
Lender to make a share of the RC Loans or fulfill other obligations to be made
or fulfilled by such other Lender.

2.7    Notes.
Upon the request of any Lender, the aggregate principal amount of each Lender’s
share of the RC Commitment and RC Loans shall be evidenced by a note to be
issued by the Borrower to each Lender in substantially the form attached to this
Agreement as Exhibit A.

2.8    Fees to Lenders.


-42-



--------------------------------------------------------------------------------





2.8.1    Unused Commitment Fees.
(a)    The Borrower shall pay to the Agent, for the account of each of the
Lenders, a commitment fee (the “Unused Commitment Fee”), which shall accrue at
the Commitment Fee Rate on the average daily Unused Commitment Fee Base from and
including the Closing Date to but excluding the date on which all obligations
under the RC Commitments have been paid in full and the RC Commitments have been
terminated. Accrued Unused Commitment Fees shall be payable in arrears on each
Quarterly Payment Date (for the quarter then most recently ended) and on the
date on which the RC Commitments terminate, commencing on the first such date to
occur after the Closing Date. All Unused Commitment Fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).
(b)    “Unused Commitment Fee Base” means an amount at any time equal to (a) the
amount of the RC Commitment less (b) the sum of the aggregate principal amount
of outstanding RC Loans and the face amount of outstanding Letters of Credit.
The term “Commitment Fee Rate” when used with respect to the average daily
Unused Commitment Fee Base shall mean the following:
If the Leverage Ratio Is:
Then the Commitment Fee Rate Is:
< 0.50 to 1.00
0.25%
> 0.50 to 1.00 and < 1.25 to 1.00
0.30%
>1.25 and < 2.00x
0.35%
> 2.00 to 1.00
0.40%
 
 

The Commitment Fee Rate shall be 0.30% from the date hereof until the delivery
of the Officer’s Compliance Certificate for the period ending March 31, 2020
pursuant to Subsection 6.1.3 (Delivery of Officer’s Compliance Certificates).
Thereafter, the Commitment Fee Rate shall be adjusted three Business Days after
the Officer’s Compliance Certificate is delivered pursuant to Subsection 6.1.3
(Delivery of Officer’s Compliance Certificates); provided, however, at any time
that the Borrower shall have not delivered such certificate at the time
specified in Subsection 6.1.3 (Delivery of Officer’s Compliance Certificates),
until such time as such certificate is so delivered to the Agent, the Commitment
Fee Rate shall be the highest rate set forth above.
2.8.2    Letter of Credit Fees. The Borrower shall pay to the Agent for the
account of the applicable Issuing Banks and/or Lenders, as applicable, such
letter of credit fees as are described in ARTICLE 3 (Letters of Credit).
2.8.3    Other Fees. The Borrower shall pay such other fees as the Borrower have
otherwise agreed to pay to the Agent, the Issuing Banks, and/or the Lenders.


-43-



--------------------------------------------------------------------------------






2.9    Interest.
2.9.1    Rates. The RC Loans shall bear interest at the Borrower’s option
(subject to the limitation and conditions set forth in this Section 2.9) (a) for
RC Loans denominated in a LIBOR Quoted Currency, at the Base Rate plus the
Applicable Margin or at the Adjusted LIBOR plus the Applicable Margin, and (b)
for Loans denominated in Canadian Dollars, at the Base Rate plus the Applicable
Margin or the CDOR Rate plus the Applicable Margin. Interest on Base Rate Loans
shall be payable quarterly on each Quarterly Payment Date, commencing with the
first Quarterly Payment Date after the Closing Date. Interest on LIBOR Loans and
CDOR Rate Loans shall be payable on the last day of each Interest Period;
provided that, if the Interest Period is six Months or longer, interest shall be
payable on the ninetieth day of the Interest Period, every ninetieth day
thereafter until the end of the Interest Period and on the last day of the
Interest Period. Computations of interest shall be made, (i) for RC Loans
denominated in any currency other than Sterling or Canadian Dollars, on the
basis of a 360-day year and the actual number of days elapsed (unless the Agent
shall determine that market practice for a particular rate or currency is to
based it on a 365/366 day year) and (ii) for RC Loans denominated in Sterling or
Canadian Dollars, on the basis of a 365-day year (or, solely with respect to RC
Loans denominated in Canadian Dollars, a 366-day year in any leap year) and the
actual number of days elapsed. Changes in the rate of interest resulting from
changes in the Base Rate shall take place immediately without notice or demand
of any kind.
2.9.2    Applicable Margin. Except as set forth in Subsection 2.9.3 (Adjustments
to Applicable Margin), the term “Applicable Margin” when used with respect to
(i) Base Rate Loans, shall mean 0.25% and (ii) Adjusted LIBOR or CDOR Rate
Loans, as applicable, shall mean the following:
Leverage Ratio
Adjusted LIBOR Applicable Margin for LIBOR Loans
Applicable Margin for CDOR Rate Loans
< 0.50 to 1.00
1.50%
1.50%
> 0.50 to 1.00 and < 1.25 to 1.00
1.75%
1.75%
>1.25 and < 2.00x
2.25%
2.25%
> 2.00 to 1.00
2.75%
2.75%



2.9.3    Adjustments to Applicable Margin. From the Closing Date until the
financial statements and Officer’s Compliance Certificate for the period ending
March 31, 2020 are delivered to the Agent pursuant to Subsection 6.1.3 (Delivery
of Officer’s Compliance Certificates), the Applicable Margin for Base Rate Loans
shall be 0.75% and the Applicable Margin for LIBOR Loans and CDOR Rate Loans
shall be 1.75%. Thereafter, the Applicable Margin shall be adjusted


-44-



--------------------------------------------------------------------------------





three Business Days after the delivery of the Officer’s Compliance Certificate
delivered pursuant to Subsection 6.1.3 (Delivery of Officer’s Compliance
Certificates); provided, however, at any time that the Borrower shall have not
delivered such certificate at the time specified in Subsection 6.1.3 (Delivery
of Officer’s Compliance Certificates), until such time as such certificate is so
delivered to the Agent, the Applicable Margin shall be the maximum amount for
the applicable type of RC Loan set forth above and, provided further, if the
Borrower incorrectly reports or calculates the Leverage Ratio, the Agent, in its
sole discretion, may change interest retroactively based on the Applicable
Margin that should have been in effect for such period that the Leverage Ratio
was incorrectly reported or calculated. The foregoing shall not limit any rights
of the Lenders to receipt of the Default Rate, if applicable.
2.9.4    Interest Election.
(a)    Unless otherwise elected by the Borrower, all RC Loans shall be Base Rate
Loans.
(b)    The Borrower may, upon at least three Eurodollar Business Days’ prior
written notice to the Agent for LIBOR Loans or three Business Days for CDOR Rate
Loans (or, in each case, with respect to borrowings on the Closing Date, such
shorter period of time as the Lenders may agree to in their sole discretion) (in
the form attached to this Agreement as Exhibit B for new advances and in the
form attached to this Agreement as Exhibit C to convert or continue existing RC
Loans), and subject to and upon the terms and conditions set forth in this
Agreement, elect to borrow money that will bear interest based on Adjusted LIBOR
plus the Applicable Margin or the CDOR Rate plus the Applicable Margin, as
applicable, or to convert a portion of the RC Loans to bear interest based on
Adjusted LIBOR plus the Applicable Margin or the CDOR Rate plus the Applicable
Margin, as applicable. Any such election may be made with respect to a principal
amount designated in such notice and equal to at least One Million Dollars
($1,000,000) and integral multiples of Two Hundred Thousand Dollars ($200,000)
in excess of such minimum, for the Interest Period next ensuing, which shall
equal one, three, or six Months, as designated by the Borrower in its notice.
(c)    Reserved.
(d)    The Borrower may not convert any outstanding RC Loans to LIBOR Loans or
CDOR Rate Loans if at the time of such conversion there shall exist a Default or
an Event of Default.
(e)    If an interest rate based on Adjusted LIBOR plus the Applicable Margin or
the CDOR Rate plus the Applicable Margin is elected, such interest rate shall
remain in effect for the Interest Period selected and such interest rate shall
not otherwise be converted to another interest rate prior to the expiration of
the Interest Period except as otherwise required by


-45-



--------------------------------------------------------------------------------





this Subsection 2.9.4. If an Interest Period for any LIBOR Loan would otherwise
commence on a day that is not a Eurodollar Business Day, such Interest Period
shall commence on the next Eurodollar Business Day for LIBOR Loans. If an
Interest Period for any CDOR Rate Loan would otherwise commence on a day that is
not a Business Day, such Interest Period shall commence on the next Business Day
for CDOR Rate Loans.
(f)    Each LIBOR Loan and CDOR Rate Loan shall, on the last day of the
applicable Interest Period, automatically convert into a Base Rate Loan unless
the Agent has received a notice in the form attached hereto as Exhibit C that
the Borrower has elected to continue such RC Loan as a LIBOR Loan (i) at least
three Eurodollar Business Days prior thereto in the case of LIBOR Loans or (ii)
at least three Business Days prior thereto in the case of CDOR Rate Loans.
(g)    The Borrower may not elect an interest rate based on Adjusted LIBOR or
the CDOR Rate if such election would require the Agent to administer
concurrently a combination of elective rates of interest based on Adjusted
LIBOR, the CDOR Rate and/or a combination of Interest Periods that exceed an
aggregate of five.
(h)    No Interest Period may be elected that would end later than the Maturity
Date.
2.9.5    Breakage. In the event that the Borrower makes a prepayment of any
LIBOR Loans or CDOR Rate Loans on a day other than the last day of the
applicable Interest Period, including any such prepayment as a result of an
assignment required by Subsection 2.15.2 (Replacement of Lenders), or fails to
borrow a LIBOR Loan or a CDOR Rate Loan, or fails to convert a RC Loan to a
LIBOR Loan or a CDOR Rate Loan, as applicable, on the date specified in the
applicable notice, the Borrower will pay to the Agent, upon demand, for the
account of the affected Lenders, any cost, loss or expense incurred as a result
thereof. Each affected Lender shall certify the amount of such cost, loss or
expense (but excluding loss of profit) to the Borrower, which certification and
statement shall be conclusive in the absence of manifest error.
2.9.6    Default Rate; Late Fee. Anything in this Agreement to the contrary
notwithstanding, upon the occurrence of an Event of Default (whether or not the
Agent has accelerated payment of the Notes), or after maturity or judgment has
been rendered on the Notes, the Borrower’s right to select interest rate options
shall cease and the unpaid principal of the RC Loans shall, upon written notice
from the Agent (which notice may be retroactive to the Event of Default), bear
interest at the Base Rate plus the Applicable Margin for Base Rate Loans plus
two percent (2%) (the “Default Rate”).
2.9.7    Source of Funds. Although each Lender may elect to purchase in the
London Inter-Bank Eurocurrency Market one or more Eurodollar Deposits in order
to fund or maintain its funding of LIBOR Loans hereunder, it is acknowledged
that the provisions of this Agreement relating


-46-



--------------------------------------------------------------------------------





to such funding are included only for the purpose of determining the rate of
interest to be paid and any other amounts owing under this Agreement in
connection with such election, and each Lender shall be entitled to fund and
maintain its funding of all or any part of that portion of the principal amount
of the RC Loans in any manner it sees fit. Nonetheless, all such determinations
shall be made as if each Lender had actually funded and maintained its LIBOR
Loans through the purchase of Eurodollar Deposits.
2.9.8    Interest Due with Certain Repayments and Prepayments. In addition to
payments of accrued interest as provided in Subsection 2.9.1 (Rates), accrued
interest on the following repayments and prepayments shall be due and payable at
the time of such repayments and prepayments:
(a)    all repayments and prepayments of RC Loans on the Maturity Date (whether
such date is the originally contemplated Maturity Date or an earlier date on
which the Commitment is terminated);
It being understood that this Subsection 2.9.8 does not interfere with the
obligation of the Borrower pursuant to Subsection 2.9.5 (Breakage) with respect
to any such repayment or prepayment.

2.10    Increased Costs; Unavailability.
2.10.1    Increased Costs Generally. If any Change in Law or any determination
to comply with the Borrower’s request to fund RC Loans in currencies other than
Dollars shall:
(a)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted LIBOR) or
any Issuing Bank;
(b)    subject the Agent, any Lender or Issuing Bank to any Tax of any kind
whatsoever (except for Indemnified Taxes, Excluded Taxes described in clauses
(b) through (d) of such definition, and Connection Income Taxes) with respect to
this Agreement, any Loan Document, any Letter of Credit, any participation in a
Letter of Credit or any RC Loan made by it, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(c)    impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
RC Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any RC Loan (or of maintaining its obligation to
make any such RC Loan), or to increase


-47-



--------------------------------------------------------------------------------





the cost to such Lender or Issuing Bank of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or Issuing Bank hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender or
Issuing Bank, the Borrower will pay to such Lender or Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.
2.10.2    Capital Requirements. If any Lender or Issuing Bank reasonably
determines that any Change in Law affecting such Lender or Issuing Bank or any
lending office of such Lender or such Lender’s or Issuing Bank’s holding
company, if any, regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the RC Loans
made by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by such Issuing Bank, to a level below that which such
Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or Issuing Bank’s policies and the policies of such Lender’s or Issuing
Bank’s holding company with respect to capital adequacy), then from time to time
the Borrower will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank or
such Lender’s or Issuing Bank’s holding company for any such reduction suffered.
2.10.3    Certificates for Reimbursement. A certificate of a Lender or Issuing
Bank setting forth, in reasonable detail, the amount or amounts necessary to
compensate such Lender or Issuing Bank or its holding company, as the case may
be, as specified in Subsections 2.10.1 (Increased Costs Generally) or 2.10.2
(Capital Requirements) and delivered to the Borrower shall be conclusive absent
manifest error. The Borrower shall pay such Lender or Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 10 days after
receipt thereof.
2.10.4    Delay in Requests. Failure or delay on the part of any Lender or
Issuing Bank to demand compensation pursuant to this Section 2.10 shall not
constitute a waiver of such Lender’s or Issuing Bank’s right to demand such
compensation; provided, that the Borrower shall not be required to compensate a
Lender or Issuing Bank pursuant to this Section 2.10 for any increased costs
incurred or reductions suffered more than six months prior to the date that such
Lender or Issuing Bank, as the case may be, notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof).


-48-



--------------------------------------------------------------------------------





2.10.5    Inability to Determine LIBOR or CDOR. In the event that the Agent or
the Requisite Lenders shall have determined that for any reason (other than as
set forth in Subsection 2.10.7 (Interest Rates; LIBOR Notification) below) it
has become impossible or impracticable to determine the Adjusted LIBOR or the
CDOR Rate (or the Adjusted LIBOR or the CDOR Rate for any specified Interest
Periods), the Agent shall promptly give notice of such determination to the
Borrower. In that case, no part of the RC Loans shall thereafter be available at
the Adjusted LIBOR or the CDOR Rate (or at the Adjusted LIBOR or the CDOR Rate
for the specified Interest Period) until the Agent determines that the
circumstances described above cease to exist.
2.10.6    Laws Affecting LIBOR and CDOR Availability. If any Lender shall
determine that it has become unlawful or impossible (other than as set forth in
Subsection 2.10.7 (Interest Rates; LIBOR Notification) below) for such Lender
(or any of its lending offices) to make or maintain LIBOR Loans or CDOR Rate
Loans (or LIBOR Loans or CDOR Rate Loans of a specified duration) due to (a) the
introduction of, or any change in, any Law or any change in the interpretation
or administration thereof by any Governmental Authority, or (b) compliance by
any Lender (or any of its lending offices) with any request or directive
(whether or not having the force of law) of any such Governmental Authority,
such Lender shall promptly give notice thereof to the Agent and the Agent shall
promptly give notice thereof to the Borrower and the other Lenders. Thereafter,
until the Agent notifies the Borrower that such circumstances no longer exist,
(i) the obligations of the Lenders to make such LIBOR Loans or CDOR Rate Loans
(or LIBOR Loans or CDOR Rate Loans of the specified duration) and the right of
the Borrower to convert any RC Loan or continue any RC Loan as such shall be
suspended and thereafter the Borrower may select only Base Rate Loans (or LIBOR
Loans or CDOR Rate Loans of other durations), as applicable, hereunder, and (ii)
if any Lender may not lawfully continue to maintain a RC Loan as a LIBOR Loan or
a CDOR Rate Loan to the end of the then current Interest Period applicable
thereto, the applicable RC Loan shall immediately be converted to a Base Rate
Loan.
2.10.7    Interest Rates; LIBOR Notification.
(a)    If prior to the commencement of any Interest Period for a Eurodollar
borrowing:
(i)    the Agent determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
Adjusted LIBOR or LIBOR, as applicable (including because the LIBO Screen Rate
is not available or published on a current basis), for the applicable currency
and such Interest Period; provided that no Benchmark Transition Event shall have
occurred at such time; or
(ii)    the Agent is advised by the Requisite Lenders Adjusted LIBOR or LIBOR,
as applicable, for the applicable currency and such Interest Period will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their


-49-



--------------------------------------------------------------------------------





RC Loans (or its RC Loan) included in such borrowing for the applicable currency
and such Interest Period;
then the Agent shall give notice thereof to the Borrower and the Lenders by
telephone, telecopy or electronic mail as promptly as practicable thereafter
and, until the Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any LIBOR Election
that requests the conversion of any RC Loan to, or continuation of any RC Loan
as, a LIBOR Loan shall be ineffective, and (B) if any Borrowing Notice requests
a LIBOR Loan, such RC Loan shall be made as a Base Rate Loan.
(b)    Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Agent and the Borrower may amend this Agreement to
replace LIBOR (or any other rate determined by reference to an interbank offered
rate) with one or more Benchmark Replacements. Any such amendment with respect
to a Benchmark Transition Event will become effective at 5:00 p.m. on the fifth
(5th) Business Day after the Agent has posted such proposed amendment to all
Lenders and the Borrower, so long as the Agent has not received, by such time,
written notice of objection to such proposed amendment from Lenders comprising
the Requisite Lenders; provided that, with respect to any proposed amendment
containing any SOFR-Based Rate, the Lenders shall be entitled to object only to
the Benchmark Replacement Adjustment contained therein. Any such amendment with
respect to an Early Opt-in Election will become effective on the date that
Lenders comprising the Requisite Lenders have delivered to the Agent written
notice that such Requisite Lenders accept such amendment. No replacement of
LIBOR with a Benchmark Replacement will occur prior to the applicable Benchmark
Transition Start Date. If no Benchmark Replacement is agreed to, all LIBOR Loans
denominated in a currency other than Dollars shall automatically be converted to
Dollar-denominated Base Rate Loans.
(c)    In connection with the implementation of a Benchmark Replacement, the
Agent will have the right to make Benchmark Replacement Conforming Changes from
time to time and, notwithstanding anything to the contrary herein or in any
other Loan Document, any amendments implementing such Benchmark Replacement
Conforming Changes will become effective without any further action or consent
of any other party to this Agreement.
(d)    The Agent will promptly notify the Borrower and the Lenders of (i) any
occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Agent or Lenders
pursuant to this Subsection 2.10.7, including any determination with respect to
a tenor, rate or adjustment or of the occurrence or non-occurrence of an event,
circumstance or date and any decision to take or refrain from taking any action,
will be conclusive and binding absent manifest


-50-



--------------------------------------------------------------------------------





error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Subsection 2.10.7.
(e)    Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (i) any LIBOR Election that requests the conversion of
any RC Loan to, or continuation of any RC Loan as, a LIBOR Loan shall be
ineffective, and (ii) if any Borrowing Notice requests a LIBOR Loan, such RC
Loan shall be made as a Base Rate Loan.

2.11    Purpose. The proceeds of the RC Loans shall be used by the Borrower to
refinance existing Indebtedness and for working capital needs and general
corporate purposes of the Borrower and the Subsidiary Guarantors.

2.12    Mechanics of Payments: Borrower Payments.
2.12.1    Manner of Making Payments. All payments on account of principal of and
interest on the RC Loans, the Unused Commitment Fee, and all other amounts
otherwise payable to the Lenders under this Agreement shall be made to the
Agent. All payments shall be made by the Borrower to the Agent in Dollars
(unless otherwise expressly specified) in immediately available funds, without
counterclaim or setoff or other payment; provided, however, that payments shall
be made, free and clear of, and without any deduction or withholding for, any
Taxes only to the extent provided for in Section 2.14 (Taxes). Unless otherwise
specified, all payments by the Borrower shall be made by 12:00 noon (Eastern
Time) (or, in the case of payments required to be made in a currency other than
Dollars, at such time as the Agent shall specify) on the due date for such
payment (and if by wire transfer, in accordance with the instructions on the
signature page to this Agreement), or by the Agent debiting an account of the
Borrower with the Agent. The failure by the Borrower to make a payment by 12:00
noon (Eastern Time) (or, in the case of payments required to be made in a
currency other than Dollars, at such time as the Agent shall specify) shall not
constitute an Event of Default if such payment is made on the due date; however,
any payment made after such time on such due date shall be deemed made on the
next Business Day for the purpose of interest and reimbursement calculations.
2.12.2    Payments by Borrower; Presumptions by Agent. Unless the Agent shall
have received notice from the Borrower prior to the date on which any payment is
due to the Agent for the account of the Lenders or the Issuing Banks (such
payment being a “Borrower Required Payment”) that the Borrower will not make the
Borrower Required Payment, the Agent may assume that the Borrower has made the
Borrower Required Payment on such date in accordance herewith and may, in
reliance upon such assumption (but shall not be required to), distribute to the
Lenders or the Issuing Banks, as the case may be, the amount due. In such event,
if the Borrower has not in fact made such Borrower Required Payment, then each
of the Lenders or the Issuing Banks, as the case may be, severally agrees to
repay to the Agent forthwith on demand the amount so distributed to such Lender
or Issuing Bank, with interest thereon, for each day from and including the date
such


-51-



--------------------------------------------------------------------------------





amount is distributed to it but excluding the date of payment to the Agent at
the greater of the Federal Funds Effective Rate and a rate determined by the
Agent in accordance with banking industry rules on interbank compensation.
2.12.3    Disbursements from Agent to Lenders. The Agent shall promptly remit to
each Lender its pro rata share of payments received pursuant to Subsection
2.12.1 (Manner of Making Payments) in immediately available funds, except that
all reimbursement payments in respect of losses, out-of-pocket expenses, funding
losses or like matters shall be retained by the Agent or remitted to the Lenders
according to their respective appropriate entitlement to such reimbursement and
except as otherwise provided with respect to Defaulting Lenders. Unless
otherwise provided in this Agreement or the other Loan Documents, payments from
the Borrower shall be applied first to fees, then to interest (to the extent
then payable), then to principal of Base Rate Loans and then to principal of
LIBOR Loans and CDOR Rate Loans (and among such LIBOR Loans and CDOR Rate Loans,
first to those with the earliest expiring Interest Periods).
2.12.4    Authorization to Deduct Funds and Make RC Loans in Satisfaction of
Obligations. At any time that the Borrower is required to make a payment of
principal, interest, reimbursement obligations in respect of Letters of Credit,
fees, costs, expenses or other amounts pursuant to the terms of this Agreement
or the other Loan Documents and, in any case, fails to do so, in addition to
other rights and remedies of the Agent and Lenders hereunder, under the other
Loan Documents and at Law, the Borrower hereby authorizes the Agent and the
Lenders (at their option, after receipt of notice from the Agent) to cause the
aforesaid payments to be made first by drawing under the credit facilities
provided under this Agreement, and then after the occurrence and during the
continuance of an Event of Default (if there is no availability under the RC
Commitment) by deducting funds from the balance of any of the Borrower’s
accounts maintained with the Agent or by making additional loans (and any such
loans shall be subject to interest at the Default Rate and shall be part of the
Obligations secured by all of the security interests granted pursuant to the
Loan Documents); provided, however, that notwithstanding the making by the
Lenders of any of the aforesaid payments as set forth in this sentence, the
failure of the Borrower to make any of the aforesaid payments when due shall
constitute an Event of Default. The Agent and the Lenders may cause payments to
be made pursuant to this Subsection 2.12.4, in their sole discretion, regardless
of the existence of an Event of Default and whether or not the aggregate amount
of the outstanding RC Loans, after giving effect to such payments, exceeds the
amount of the Commitments. Notwithstanding the foregoing, the Lenders shall have
no obligation to make any additional loans to the Borrower pursuant to this
Subsection 2.12.4.
2.12.5    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its RC Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its RC Loans and accrued interest thereon or other such


-52-



--------------------------------------------------------------------------------





obligations greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Agent of such
fact, and (b) purchase (for cash at face value) participations in the RC Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective RC Loans and other amounts owing them;
provided that
(a)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and
(b)    the provisions of this Subsection 2.12.5 shall not be construed to apply
to (x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its RC
Loans or participations in Letters of Credit to any assignee or participant,
other than to the Borrower or any Subsidiary thereof (as to which the provisions
of this Subsection 2.12.5 shall apply).
The Borrower and each other Loan Party consents to the foregoing and agrees, to
the extent they may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower’s and each other Loan Party’s rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower and each other Loan Party in the amount of
such participation.
2.12.6    Payments Due on Non-Business Days. Subject to Subsection 2.9.4
(Interest Election) as to payments with respect to Adjusted LIBOR or the CDOR
Rate, if any payment under the Loan Documents becomes due on a day that is not a
Business Day, the due date of such payment shall be extended to the next
succeeding Business Day, and such extension of time shall be included in
computing interest and fees in connection with such payment.
2.12.7    Judgment Currency Conversion.
(a)    The obligations of the Loan Parties hereunder and under the other Loan
Documents to make payments in Dollars (the “Obligation Currency”) shall not be
discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any currency other than the Obligation Currency,
except to the extent that such tender or recovery results in the effective
receipt by the Agent or a Lender of the full amount of the Obligation Currency
expressed to be payable to the Agent or such Lender under this Agreement or the
other Loan Documents. If, for the purpose of obtaining or enforcing judgment
against any Loan Party in any court or in any jurisdiction, it becomes necessary
to convert into or from any currency other than the Obligation Currency (such
other currency being hereinafter referred to as the “Judgment


-53-



--------------------------------------------------------------------------------





Currency”) an amount due in the Obligation Currency, the conversion shall be
made, at the Agent’s quoted rate of exchange prevailing, in each case, as of the
Business Day immediately preceding the day on which the judgment is given (such
Business Day being hereinafter referred to as the “Judgment Currency Conversion
Date”).
(b)    If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, the Loan Parties each covenant and agree to pay, or cause to be paid, such
additional amount, if any (but in any event not a lesser amount), as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date. Any amount due from a Loan Party under this Section shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of any of the Loan Documents.
(c)    For purposes of determining the prevailing rate of exchange, such amounts
shall include any premium and costs payable in connection with the purchase of
the Obligation Currency.

2.13    Mechanics of Payments; Lender Payments.
2.13.1    Funding by Lenders; Presumption by Agent. Unless the Agent shall have
received notice from a Lender prior to proposed the date on which it is
scheduled to fund any amount hereunder to the Agent any amount payable by a
Lender under this Agreement (such payment being a “Lender Required Payment”)
that such Lender will not make available to the Agent its Lender Required
Payment, the Agent may assume that such Lender has made its Lender Required
Payment available on such date in accordance with Section 2.2 (Borrowing Notice)
and may, in reliance upon such assumption (but shall not be required to), make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its Lender Required Payment to the Agent then the applicable
Lender and the Borrower severally agree to pay to the Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Effective Rate and a rate determined by
the Agent in accordance with banking industry rules on interbank compensation
and (ii) in the case of a payment to be made by the Borrower, the Base Rate plus
Applicable Margin. If the Borrower and such Lender shall pay such interest to
the Agent for the same or an overlapping period, the Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its Lender Required Payment to the Agent then the
amount so paid shall constitute such Lender’s RC Loan included in the applicable
borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower


-54-



--------------------------------------------------------------------------------





may have against a Lender that shall have failed to make its Lender Required
Payment to the Agent. Any Lender that fails to make a Lender Required Payment
upon receipt of notice therefor shall not be entitled to vote on any matters
that it otherwise would be entitled to vote on under this Agreement until it
makes such payment.

2.14    Taxes.
2.14.1    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made free and clear
of and without reduction or withholding for Taxes, except as required by
applicable Law. If a Withholding Agent shall be required by applicable Law (as
determined in the good faith of the Withholding Agent) to deduct or withhold any
Taxes from such payments, then the applicable Withholding Agent shall be
entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable Law and, if such Taxes are Indemnified Taxes, then the sum
payable shall be increased as necessary so that after making all required
deductions or withholding (including deductions or withholdings applicable to
additional sums payable under this Section 2.14) the applicable recipient
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made.
2.14.2    Payment of Other Taxes by the Borrower. Without limiting the
provisions of Subsection 2.14.1 (Payments Free of Taxes), each Loan Party shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable Law, or at the option of the Agent timely reimburse it for the
payment of any Other Taxes.
2.14.3    Indemnification by the Borrower. The Borrower shall indemnify the
Agent, each Lender and each Issuing Bank, within 30 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section
2.14) paid by the Agent, such Lender or such Issuing Bank, as the case may be,
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
an Issuing Bank (with a copy to the Agent), or by the Agent on its own behalf or
on behalf of a Lender or an Issuing Bank, shall be conclusive absent manifest
error.
2.14.4    Indemnification by the Lenders. Each Lender shall severally indemnify
the Agent, within 30 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of the Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 11.6.4
(Successors and Assigns – Participations) relating to the maintenance of a
Participant Register and (iii) any


-55-



--------------------------------------------------------------------------------





Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Agent shall be conclusive absent manifest error. Each
Lender hereby authorizes the Agent to set off and apply any and all amounts at
any time owing to such Lender under any Loan Document or otherwise payable by
the Agent to the Lender from any other source against any amount due to the
Agent under this Subsection 2.14.4.
2.14.5    Evidence of Payments. As soon as practicable after any payment of
Taxes by a Loan Party to a Governmental Authority pursuant to this Section 2.14,
such Loan Party shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.
2.14.6    Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made hereunder or under
any other Loan Document shall deliver to the Borrower (with a copy to the
Agent), on or prior to the date it becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request by the Borrower or the
Agent), such properly completed and executed documentation that is reasonably
requested by the Borrower or Agent or prescribed by applicable Law as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Agent, shall deliver such other documentation prescribed by applicable Law
or reasonably requested by the Borrower or the Agent as will enable the Borrower
or the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
paragraphs (a), (b)(i)-(iv) and (c) of this Section) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
Without limiting the generality of the foregoing, in the event that the Borrower
is a U.S. Person, any Lender shall deliver to the Borrower and the Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the Agent, but
only if such Lender is legally entitled to do so), whichever of the following is
applicable:


(a)    any Lender that is a U.S. Person shall deliver executed copies of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding Tax;


-56-



--------------------------------------------------------------------------------





(b)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver whichever of the following is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, duly completed and executed copies of IRS Form
W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;
(ii)    duly completed and executed copies of IRS Form W-8ECI;    
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit K-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B)
a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
duly completed and executed copies of IRS Form W-8BEN or W-8BEN-E, as
applicable;
(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit K-2 or Exhibit K-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit K-4 on behalf of each such direct and indirect partner; or
(v)    executed copies of any other form prescribed by applicable Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax duly
completed, together with such supplementary documentation as may be prescribed
by applicable Law to permit the Borrower or the Agent to determine the
withholding or deduction required to be made.
(c)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at


-57-



--------------------------------------------------------------------------------





the time or times prescribed by law and at such time or times reasonably
requested by the Borrower or the Agent such documentation prescribed by
applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Agent as may be necessary for the Borrower and the Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this paragraph, “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.
2.14.7    Treatment of Certain Refunds. If the Agent, a Lender or an Issuing
Bank determines, in its sole discretion exercised in good faith, that it has
received a refund of any Taxes as to which it has been indemnified pursuant to
this Section 2.14 (including by the payment of additional amounts pursuant to
this Section 2.14), it shall pay to the indemnifying party within 30 days of
receipt an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid under this Section 2.14 with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the indemnifying party, upon the request of the
indemnified party, agrees to repay the amount paid over to the indemnifying
party pursuant to this Subsection 2.14.7 (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the indemnified party
in the event the indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
Subsection 2.14.7, in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this Subsection 2.14.7 the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This Subsection shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.
2.14.8    Survival. Without prejudice to the survival of any other agreement of
the Borrower hereunder, the agreements and obligations of the Borrower and the
Lenders contained in this Section 2.14 (Taxes) shall survive the payment in full
of the Obligations and the termination of the Commitments.
2.14.9    Defined Term. For purposes of this Section 2.14 (Taxes), the term
‘Lender’ includes any Issuing Bank and the term ‘applicable Law’ includes FATCA.

2.15    Mitigation Obligations; Replacement of Lenders.


-58-



--------------------------------------------------------------------------------





2.15.1    Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.11 (Increased Costs; Unavailability), or requires
the Borrower to pay any Indemnified Taxes or additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section
2.14 (Taxes), then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its RC Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.10 (Increased Costs; Unavailability) or Section 2.14 (Taxes), as the case may
be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
2.15.2    Replacement of Lenders. If any Lender requests compensation under
Section 2.11 (Increased Costs; Unavailability), or if the Borrower is required
to pay any Indemnified Taxes or additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14
(Taxes), or if any Lender becomes a Defaulting Lender, or if any Lender does not
approve an amendment to this Agreement or any other Loan Document which is
approved by the Requisite Lenders and which is required to also be approved by
such Lender to be effective pursuant to Section 11.5 (Amendments, Waivers and
Consents), then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.6 (Successors and Assigns)), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that
(a)    the Borrower shall have paid to the Agent the assignment fee specified in
Section 11.6 (Successors and Assigns),
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its RC Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Subsection 2.9.5 (Breakage)) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts),
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 2.11 (Increased Costs; Unavailability) or payments
required to be made pursuant to Section 2.14 (Taxes), such assignment will
result in a reduction in such compensation or payments thereafter, and


-59-



--------------------------------------------------------------------------------





(d)    such assignment does not conflict with applicable Law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

2.16    Defaulting Lenders.
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
(a)    the Unused Commitment Fee payable pursuant to Subsection 2.9.1 (Unused
Commitment Fees) shall cease to accrue on the unfunded portion of the Commitment
of such Defaulting Lender;
(b)    the Commitment of such Defaulting Lender shall not be included in
determining whether all Lenders or the Requisite Lenders have taken or may take
any action hereunder (including any consent to any amendment or waiver pursuant
to Section 11.5 (Amendments, Waivers and Consents)); provided that except as
expressly provided otherwise and except as a result of such Defaulting Lender
having a greater or lesser Commitment than other affected Lenders, any waiver,
amendment or modification that reduces the principal amount due to the
Defaulting Lender or extends any scheduled principal payment due to the
Defaulting Lender or increases the Commitment of the Defaulting Lender shall
require its consent to the same extent as if it were not a Defaulting Lender;
(c)    so long as any Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that 100% of the related exposure will be covered by the Commitments
of the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Subsection 3.1.9 (Cash Collateral Account),
satisfactory to such Issuing Bank;
(d)    any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender, but excluding Section
2.15.2 (Replacement of Lenders)) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Agent in a segregated account and, subject
to any applicable requirements of law, be applied at such time or times as may
be determined by the Agent (i) first, to the payment of any amounts owing by
such Defaulting Lender to the Agent hereunder, (ii) second, pro rata, to the
payment of any amounts owing by such Defaulting Lender to each Issuing Bank
hereunder, (iii) third, if so determined by the Agent or requested by any
Issuing Bank, to be held in such account as cash collateral for future funding
obligations of the Defaulting Lender of any participating interest in any Letter
of Credit, (iv) fourth,


-60-



--------------------------------------------------------------------------------





to the funding of any RC Loan in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by the Agent, (v) fifth, if so determined by the Agent, held in such account as
cash collateral for future funding obligations of the Defaulting Lender of any
RC Loans under this Agreement, (vi) sixth, to the payment of any amounts owing
to the Lenders or any Issuing Bank as a result of any judgment of a court of
competent jurisdiction obtained by any Lender or such Issuing Bank against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, (vii) seventh, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement, and
(viii) eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction;
(e)    The Agent may, (but only with the consent of the Borrower (not to be
unreasonably withheld or delayed) so long as no Default or Event of Default
shall then have occurred and be continuing) without the consent of any Lenders,
reduce the amount of the Defaulting Lender’s Commitment from time to time (but
not below the amount of its outstanding Loans) without making a pro rata
reduction; and
(f)    an Issuing Bank may issue Letters of Credit in amounts that exclude the
amount of the Commitment of any Defaulting Lender and may seek reimbursement
from Lenders in such amounts as reflect the pro rata Commitments of the Lenders
other than Defaulting Lenders as if the Defaulting Lenders were not Lenders
hereunder.
Any or all of the provisions of this Section 2.16 may be utilized in the
discretion of the Agent.

2.17    Additional Borrowers.
2.17.1    Request for Additional Borrowers. Provided there exists no Default or
Event of Default, the Borrower may from time to time, with the consent of the
Agent, request that one or more of its wholly-owned Subsidiaries be made
additional borrowers under this Agreement and the Loan Documents with respect to
the RC Loans and RC Commitment. At the time of sending such notice, the Borrower
(in consultation with the Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than ten (10)
Business Days from the date of delivery of such notice to the Lenders).
2.17.2    Lender Elections to Accept Additional Borrower. Each Lender desiring
to accept such additional Borrower (which determination shall be in the sole and
absolute discretion of such Lender) shall notify the Agent in writing within
such time period that it agrees to the addition of such Subsidiary as a Borrower
hereunder. In the event that all Lenders provide such notice to


-61-



--------------------------------------------------------------------------------





the Agent within the time period specified, the designated Subsidiary shall
become a Borrower hereunder pursuant to and subject to the terms of this Section
2.17.
2.17.3    Execution of Documentation by Additional Borrower. Any Subsidiary
sought to be added as an additional Borrower under the Loan Documents pursuant
to Subsection 2.17.1 (Request for Additional Borrowers) and approved by the
Lenders pursuant to clause Subsection 2.17.2 (Lender Election to Accept
Additional Borrower) above shall execute such additional documentation as the
Agent may reasonably request, which shall include, but is not limited to,
joinders to this Agreement and the U.S. Security Agreement or, to the extent any
such Subsidiary is not a Domestic Subsidiary, another security agreement in
substantially the same form as the U.S. Security Agreement. Further, in the
event that an additional Borrower is designated in accordance with the terms
hereof, each Lender authorizes the Agent to execute, on their behalf, such
amendments and supplements to this Agreement and the other Loan Documents as the
Agent shall deem necessary or reasonably desirable. The Borrower and any
additional Borrowers designated pursuant to the terms of this Section 2.17
(Additional Borrowers) shall be jointly and severally liable and all obligations
of such Person hereunder, under the other Loan Documents or arising in
connection herewith or therewith shall be included as Obligations and Secured
Obligations.

2.18    Determination of U.S. Dollar Equivalents. The “Spot Currency
Determination Date” shall be the date that the Agent determines the Dollar
equivalents of any Loan denominated in a currency other than Dollars and
provides written notice of such determination to the Borrower and may include:
(a)    the date two (2) Business Days prior to the date of such borrowing or, if
applicable, the date of conversion/continuation of any borrowing into a currency
other than Dollars,
(b)    the last Eurodollar Business Day of every month; and
(c)    any other Business Day elected by the Agent in its reasonable discretion
or upon instruction by the Required Lenders.

ARTICLE 3    

LETTERS OF CREDIT

3.1    Letters of Credit.
3.1.1    Commitment to Issue Letters of Credit. Subject to the requirements set
forth below, the Borrower may use a portion of the RC Commitment, which portion
shall not exceed $10,000,000 (the “Letter of Credit Sublimit”), for the purpose
of causing an Issuing Bank to issue standby Letters of Credit denominated in
Dollars for the account of the Borrower and/or Subsidiary


-62-



--------------------------------------------------------------------------------





Guarantors; provided that (a) the Borrower executes and delivers, and if the
Letter of Credit is for the account of a Subsidiary Guarantor, then such
Subsidiary Guarantor also so executes and delivers as a co-applicant, a letter
of credit application and reimbursement agreement in a form acceptable to such
Issuing Bank and complies with any conditions to the issuance of such Letter of
Credit (including the payment of any applicable fees) set forth therein; (b)
such Issuing Bank approves the form of such Letter of Credit; (c) such Letter of
Credit bears an expiration date not later than the earlier of (i) one year after
the date of issuance and (ii) 30 days prior to the Maturity Date; provided that
any Letter of Credit with a one-year tenor may provide for the automatic renewal
thereof for additional one-year periods (which shall in no event extend beyond
the date referred to in clause (ii) above); (d) such Issuing Bank receives a
request for issuance three Business Days prior to the date of issuance (unless
such Issuing Bank, in its sole and absolute discretion, agrees to shorter notice
in any instance) a copy of which shall concurrently be delivered to the Agent by
the Borrower; (e) the purpose of such Letter of Credit shall be acceptable to
such Issuing Bank; (f) the conditions set forth in Section 4.2 (Requirements for
Each Loan/Letter of Credit) are fulfilled to the satisfaction of such Issuing
Bank as of the date of the issuance of such Letter of Credit and (g) no later
than the date of issuance of any such Letter of Credit, the Borrower shall have
delivered to the Agent a certification as to the name of the Issuing Bank, the
face amount of the Letter of Credit, and a statement that all of the conditions
hereunder have been complied with. Notwithstanding anything in this ARTICLE 3,
each Issuing Bank shall be under no obligation to issue any Letter of Credit if
there is a Defaulting Lender, unless such Issuing Bank has entered into
arrangements satisfactory to such Issuing Bank and to the Agent, with the
Borrower or such Defaulting Lender to eliminate such Issuing Bank’s risk with
respect to such Defaulting Lender.
3.1.2    Reimbursement Obligations. The Borrower is, and, as applicable, the
Subsidiary Guarantor that is co-applicant and the Borrower jointly and severally
are, absolutely, unconditionally and irrevocably obligated to reimburse the
applicable Issuing Bank for all amounts drawn under each Letter of Credit issued
by such Issuing Bank. If any draft is presented under a Letter of Credit, and
payment is made by an Issuing Bank, the Borrower or applicable co-applicant
shall promptly reimburse such Issuing Bank in accordance with the terms of the
applicable reimbursement agreement entered into in connection therewith. If such
Issuing Bank is not so reimbursed on such date as is provided in the applicable
reimbursement agreement, then if the payment is required to be made at any time
on or before the Maturity Date and if the applicable Issuing Bank so requests of
the Agent in writing, then payment by such Issuing Bank of such draft shall be
deemed to constitute a request for a RC Loan (which is a Base Rate Loan)
hereunder, the proceeds of which are used to reimburse such Issuing Bank
(without regard to any required notice periods, Available RC Commitment amount
or minimum advance requirements, all of which are waived for this purpose) and
interest shall accrue from the date such Issuing Bank makes payment on such
draft under such Letter of Credit; provided, however, if there is not then
Available RC Commitment in an amount at least equal to the amount of the draw,
the Borrower shall repay the


-63-



--------------------------------------------------------------------------------





excess amount of the RC Loan within one Business Day after the date that such
Issuing Bank or Agent notifies the Borrower of such deemed Loan. Without
limiting any other rights or remedies of the Issuing Banks, the Agent or Lenders
hereunder, under other Loan Documents or at law, the Borrower further agrees
that such Issuing Bank may reimburse itself for such drawing at any time when
there is no Available RC Commitment from the balance in any other account of the
Borrower or if a Subsidiary Guarantor is a co-applicant, then from any account
of the applicable Subsidiary Guarantor maintained with such Issuing Bank.
3.1.3    Limitation on Amount. An Issuing Bank shall not be obligated or
permitted under this Section 3.1 to issue any Letter of Credit to the extent
that the sum of (a) the amount that would be available to be drawn under the
proposed Letter of Credit plus (b) the sum of all amounts available to be drawn
under outstanding Letters of Credit plus (c) any Unreimbursed Drawings would
exceed the lesser of (i) the Letter of Credit Sublimit and (ii) the excess of
the RC Commitment over the aggregate principal amount of the RC Loans then
outstanding. The commitment of each Issuing Bank to issue Letters of Credit
hereunder is several and is limited to an aggregate amount for each such Issuing
Bank to one-third of the total Letter of Credit Sublimit (each, an “Individual
L/C Sublimit”). For the avoidance of doubt, subject to the first sentence of
this Subsection 3.1.3, any Issuing Bank may, in its sole and absolute
discretion, issue Letters of Credit hereunder in excess of its Individual L/C
Sublimit and all such Letters of Credit shall be subject to all of the risk
participation and reimbursement provisions set forth in this ARTICLE 3. Each
Issuing Bank and the Agent are entitled to rely on representations of the
Borrower as to the facts set forth in clauses (a) through (c) above, absent
manifest error or specific instruction to the contrary from the Agent, and may
consult with each other in their discretion and any Letter of Credit issued in
good faith by an Issuing Bank in reliance on such representations (whether or
not all of the conditions are in fact satisfied) shall be subject to all of the
risk participation and reimbursement provisions set forth in this ARTICLE 3.
3.1.4    Obligations Absolute. The Borrower’s and, if applicable, the Subsidiary
Guarantors’ obligations under this Section 3.1 (including any obligations to
repay draws under Letters of Credit issued hereunder) shall be absolute and
unconditional under any and all circumstances and irrespective of the occurrence
of any Default or Event of Default or any condition precedent whatsoever or any
setoff, counterclaim or defense to payment that such Person may have or have had
against an Issuing Bank, the Agent, any Lender or any beneficiary of a Letter of
Credit. Each such Person further agrees that the Issuing Banks, the Agent and
the Lenders shall not be responsible for, and such Person’s reimbursement
obligations shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even if such documents
should in fact prove to be in any or all respects invalid, fraudulent or forged,
or any dispute between or among such Person’s, the beneficiary of any Letter of
Credit or any financial institution or other party to which any Letter of Credit
may be transferred or any claims or defenses whatsoever of such Person against
the beneficiary of any Letter of Credit or any such transferee.


-64-



--------------------------------------------------------------------------------





The Issuing Banks, the Agent and the Lenders shall not be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit.
Any action taken or omitted by an Issuing Bank under or in connection with each
Letter of Credit and the related drafts and documents shall be binding upon the
Borrower and, as applicable, the Subsidiary Guarantor that is a co-applicant on
such Letter of Credit and shall not result in any liability on the part of such
Issuing Bank.
3.1.5    Reliance by Issuing Bank. An Issuing Bank shall be entitled to rely,
and shall be fully protected in relying upon, any Letter of Credit, draft,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and believed by it to have
been signed, sent or made by the proper Person(s) and upon advice and statements
of legal counsel, independent accountants and other experts selected by such
Issuing Bank and the Agent.
3.1.6    Fees. The Borrower shall pay to the Agent for the account of the
Lenders a fee equal to the product of (a) the Applicable Margin for RC Loans
bearing interest at a rate based on Adjusted LIBOR multiplied by (b) the average
daily undrawn face amount of each outstanding Letter of Credit (the “Letter of
Credit Fees”). In addition, the Borrower shall pay to each of the Issuing Banks
a fronting fee equal to 0.125% per annum of the face amount of all outstanding
Letters of Credit issued for the account of a Loan Party by such Issuing Bank
(to the extent such face amount is undrawn) (a “Fronting Fee”). All Letter of
Credit Fees shall be payable quarterly in arrears on each Quarterly Payment Date
based on the number of days that a Letter of Credit is outstanding during such
quarter (calculated on the basis of a 360-day year). All Fronting Fees shall be
payable at the time of issuance and any extension. The Borrower shall also pay
to such Issuing Bank all of such Issuing Bank’s standard fees and charges for
the opening, amendment, modification, presentation or cancellation of a Letter
of Credit and otherwise in respect of a Letter of Credit and the Borrower and,
as applicable, the Subsidiary Guarantor shall execute all of such Issuing Bank’s
standard agreements in connection with the issuance of the Letter of Credit.
3.1.7    Participation by Lenders.
(a)    Effective immediately upon the issuance of each Letter of Credit and
without further action on the part of such Issuing Bank, such Issuing Bank shall
be deemed to have granted to each Lender, and each Lender shall be deemed to
have irrevocably purchased and received from such Issuing Bank, without recourse
or warranty, an undivided interest and participation in such Letter of Credit to
the extent of each Lender’s percentage of the RC Commitment. Further, each
Lender acknowledges and agrees that it shall be absolutely liable, to the extent
of its percentage of the RC Commitment, to fund on demand or reimburse such
Issuing Bank on demand for the amount of each draft paid by such Issuing Bank
under each Letter of Credit to the extent that such amount is not immediately
reimbursed by the Borrower or, if applicable, the Subsidiary Guarantor


-65-



--------------------------------------------------------------------------------





(b)    In furtherance of the provisions of the preceding paragraph (a), an
Issuing Bank shall notify the Agent promptly upon a draw under a Letter of
Credit that is not promptly reimbursed by the Borrower or co-applicant thereof.
The Agent shall give written, telecopied or telegraphic notice to each of the
other Lenders of its pro rata share of such draw and the scheduled date thereof.
After receipt of such notice, and whether or not an Event of Default or Default
then exists and whether or not there shall then be any Available RC Commitment,
each Lender shall make available to the Agent such Lender’s share of such draw
in immediately available funds (in Dollars) to the Agent no later than 12:00
noon (Philadelphia, PA time) on the date specified in the Agent’s notice. The
failure of an Issuing Bank or the Agent to give timely notice pursuant to this
Subsection 3.1.7 shall not affect the right of such Issuing Bank to
reimbursement from the Lenders. Any amount paid by the Agent and the Lenders
pursuant to a draw made under a Letter of Credit shall constitute an RC Loan and
shall be repaid pursuant to the provisions respecting RC Loans; provided that if
an Event of Default or Default exists at the time of a draw, the Borrower and,
if applicable, the Subsidiary Guarantor shall immediately reimburse the amount
of such draw to the Agent for the benefit of the Lenders.
3.1.8    Standard of Conduct. Each of the Issuing Banks shall be entitled to
administer each Letter of Credit in the ordinary course of business and in
accordance with its usual practices, modified from time to time as it deems
appropriate under the circumstances, and shall be entitled to use its discretion
in taking or refraining from taking any action in connection herewith as if it
were the sole party involved. Any action taken or omitted to be taken by each
such Issuing Bank under or in connection with any Letter of Credit shall not
create for such Issuing Bank any resulting liability to any other Lender.
3.1.9    Cash Collateral Account. In the event that (a) the excess of (i) the
amount of the RC Commitment over (ii) the aggregate principal amount of RC Loans
then outstanding is less than (b) the aggregate undrawn and unexpired face
amount of any outstanding Letters of Credit (to the extent such face amount is
undrawn) and the aggregate amount of any Unreimbursed Drawings for any reason
(whether because the RC Commitment has been reduced or terminated or otherwise),
the Borrower shall forthwith pay to the Agent an amount equal to the excess of
the amount described in clause (b) above over the amount described in clause (a)
above. Such amount shall be applied first, against any Unreimbursed Drawings and
second, against the unpaid principal amount of any RC Loans then outstanding,
and the remainder shall be maintained by the Agent in a cash collateral account
in the name of and for the benefit of the Agent and the Lenders to secure the
repayment of the Borrower’s obligation to reimburse the Lenders for drafts drawn
or that may be drawn under outstanding Letters of Credit until the earlier of
(1) such time as all outstanding Letters of Credit have expired or been
cancelled and (2) the excess of the amount described in clause (b) above over
the amount described in clause (a) above no longer exists.


-66-



--------------------------------------------------------------------------------





3.1.10    Obligations Secured. The obligations of the Borrower to the Issuing
Banks, the Agent and the Lenders in respect of Letters of Credit shall be
guaranteed pursuant to the Loan Documents and shall be secured by the
Collateral.
3.1.11    Existing Letter of Credit. The Borrower and the Lenders hereby
acknowledge and agree that the Existing Letter of Credit shall constitute a
Letter of Credit under this Agreement on and after the Closing Date with the
same effect as if such Existing Letter of Credit were issued by an Issuing Bank
as the request of the Borrower on the Closing Date.

ARTICLE 4    

CONDITIONS

4.1    Conditions to Effectiveness.
This Agreement (giving effect to the amendment and restatement of the Existing
Credit Agreement) shall become effective upon the fulfillment, to the
satisfaction of the Agent, the Lenders and the Issuing Banks (unless otherwise
specified), of the following conditions on or before the date hereof. The making
of any RC Loan or issuance of any Letter of Credit is subject to satisfaction of
such conditions.
4.1.1    Execution of this Agreement. The Borrower, each Lender, each Issuing
Bank and the Agent shall each have duly executed and delivered this Agreement.
4.1.2    Notes. The Borrower shall have delivered duly executed Notes to each of
the Lenders that requests a Note.
4.1.3    Security Agreement. The Borrower and each Subsidiary Guarantor shall
have executed and delivered to the Agent an amended and restated security
agreement or a reaffirmation of the existing security agreement (as so amended
and restated or reaffirmed and as the same may be further amended, restated,
modified or supplemented from time to time in accordance with the terms hereof
and thereof, the “U.S. Security Agreement”) in substantially the form attached
to this Agreement as Exhibit D, together with (i) such Uniform Commercial Code
financing statements as are necessary to perfect the security interests created
by such U.S. Security Agreement (to the extent not previously delivered) and
(ii) a power of attorney duly executed by the Borrower and each Subsidiary
Guarantor in substantially the form attached as Annex B to the U.S. Security
Agreement.
4.1.4    Guaranty and Suretyship Agreement. Each Domestic Subsidiary of the
Borrower shall have executed and delivered to the Agent a further amended and
restated Guaranty and Suretyship Agreement (as so amended and restated and as
the same may be further amended, restated, modified or supplemented from time to
time in accordance with the terms hereof and


-67-



--------------------------------------------------------------------------------





thereof, the “U.S. Subsidiary Suretyship”) in substantially the form attached to
this Agreement as Exhibit E.
4.1.5    Pledge Agreements.
(a)    The Borrower shall own directly all of the Capital Stock and other equity
of the Subsidiaries specified as being owned by it on Schedule 5.1.2 hereto and
the Borrower shall have executed and delivered to the Agent an amended and
restated pledge agreement or a reaffirmation of the existing pledge agreement
(as so amended and restated or reaffirmed and as the same may be further
amended, restated, modified or supplemented from time to time in accordance with
the terms hereof and thereof, the “Borrower Pledge”) in substantially the form
attached to this Agreement as Exhibit F-1, together with the stock and other
certificates, assignment powers (duly executed in blank and undated) and
financing statements required thereunder (to the extent not previously delivered
and in effect).
(b)    The Subsidiary Guarantors shall own directly all of the Capital Stock and
other equity of the Subsidiaries specified as being owned by them on Schedule
5.1.2 hereto, and such Subsidiary Guarantors shall have executed and delivered
to the Agent an amended and restated Pledge Agreement or a reaffirmation of the
existing pledge agreement (as so amended and restated or reaffirmed and as the
same may be further amended, restated, modified and supplemented from time to
time in accordance with the terms hereof and thereof, “U.S. Subsidiary Pledge”)
in substantially the form attached to this Agreement as Exhibit F-2, together
with the stock and other certificates, assignment powers (duly executed in blank
and undated) and financing statements required thereunder (to the extent not
previously delivered).
4.1.6    Reserved.
4.1.7    Payment of Fees and Costs. The Borrower shall have paid all of the fees
required to be paid to the Agent and the other Lenders on the Closing Date and
all other fees, costs, expenses and other amounts due and payable under this
Agreement and the other documents contemplated herein, including the reasonable
fees and out-of-pocket expenses of counsel for the Agent in connection with the
negotiation, preparation, execution, and delivery of this Agreement and the
other documents contemplated herein.
4.1.8    Corporate Proceedings. All corporate, partnership and other legal
proceedings and all instruments and documents in connection with the
transactions contemplated by this Agreement and other Loan Documents (including
certified Organizational Documents, resolutions and incumbency certificates)
shall be reasonably satisfactory in form and substance to the Agent and its
counsel, and the Agent and its counsel shall have received all information and
copies of all documents and records of all corporate, limited liability,
partnership and other legal proceedings which the Agent or its counsel has
reasonably requested, such documents where


-68-



--------------------------------------------------------------------------------





appropriate to be certified by the proper corporate, partnership, governmental
or other authorities, and in form and substance reasonably satisfactory to the
Agent.
4.1.9    Consents and Approvals. All corporate, governmental and judicial
consents, approvals and waivers and other third party consents, approvals and
waivers necessary in connection with this Agreement and the RC Loans or other
related transactions, shall have been obtained and, if applicable, become final
and nonappealable, and shall remain in full force and effect, without the
imposition of any conditions that are not acceptable to the Lenders.
4.1.10    Material Adverse Change; Compliance with Law.
(a)    No Material Adverse Change shall have occurred since the date of the
financial statements delivered for the fiscal year ended December 31, 2019.
(b)    The Borrower and its Subsidiaries shall be in substantial compliance with
all Laws, including Environmental Laws.
4.1.11    Opinions of Counsel. The Agent shall have received the following
favorable opinions of counsel as to the transactions contemplated hereby
addressed to the Agent, the Issuing Banks and the Lenders and dated as of the
Closing Date, in form and content satisfactory to the Agent, the Issuing Banks
and the Lenders:
(a)    Pepper Hamilton LLP, counsel to the Borrower, its Subsidiaries and the
other Loan Parties; and
(b)    Daniel Damstra, Esquire, in-house counsel to the Borrower, its
Subsidiaries and the other Loan Parties.
4.1.12    Officer’s Certificate. There shall have been delivered to each Lender
an Officer’s Certificate, dated as of the Closing Date, certifying as to the
truth of the representations and warranties contained in this Agreement or
otherwise made in writing in connection herewith and the absence of any Default
and Event of Default as of such date.
4.1.13    Good Standing. The Agent shall have received (a) good standing
certificates of a recent date for each of the Borrower and the Subsidiary
Guarantors, evidencing its good standing under the laws of the state of its
incorporation or formation and (b) good standing certificates or foreign
qualification filings acceptable to Agent of a recent date for each of the
Borrower and the Subsidiary Guarantors, evidencing its good standing under the
laws of the states in which it is qualified to do business to the extent failure
to be so qualified would not reasonably be expected to result in a Material
Adverse Change.
4.1.14    Lien Searches. The Borrower shall have delivered to the Agent Uniform
Commercial Code, tax and judgment lien searches of a recent date, in such
offices as are acceptable


-69-



--------------------------------------------------------------------------------





to the Agent, together with U.S. Patent and Trademark Office and U.S. Copyright
Office searches of a recent date, in each case, with respect to the Borrower and
each of the Subsidiary Guarantors, showing no Liens except Permitted Liens.
4.1.15    PATRIOT Act. The Agent shall have received all documentation
(including, without limitation, Certificates of Beneficial Ownership) and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act, as reasonably requested by the Agent.
4.1.16    Evidence of Insurance. The Agent shall have received evidence of the
insurance required by Section 8.13 (Insurance), together with the lender loss
payable and/or additional insured clauses and endorsements required thereby.
Such evidence shall consist of a certified copy of the insurance policy, a
declarations page of the insurance policy with a lender loss payee endorsement,
an Accord 27 or 28 version 10/03 or prior, or such other evidence as the Agent
may reasonably request.
4.1.17    Reserved.
4.1.18    Upfront Fee. The Agent shall have received the upfront fee (including,
for the avoidance of doubt, the upfront fee payable on the entire Commitment),
payable to the Agent for the account of the Lenders, as described in the term
sheet for this Agreement.
4.1.19    Intellectual Property Collateral Agreements. The Agent shall have
received an amended & restated intellectual property collateral agreement and/or
supplemental intellectual Property collateral agreement (collectively, and with
any other intellectual property collateral agreements, in each case, as amended,
restated, modified or supplemented from time to time in accordance with the
terms hereof and thereof, the “U.S. Intellectual Property Collateral Agreements”
or, each, a “U.S. Intellectual Property Collateral Agreement”) for filing at the
U.S. Patent and Trademark Office or, as applicable, the United States Copyright
Office with respect to any registered patents, trademarks or copyrights of the
Borrower or other Loan Parties to the extent that an effective filing respecting
the same is not on record. Notwithstanding the foregoing or anything to the
contrary in any Loan Documents, no any intent-to-use trademark application filed
in the United States shall constitute Collateral to the extent that, and solely
during the period in which, the grant of a security interest therein would
impair the validity and enforceability of such intent-to-use trademark
application or the trademark that is the subject thereof under applicable law.

4.2    Reserved.

4.3    Requirements for Each Loan/Letter of Credit.


-70-



--------------------------------------------------------------------------------





The Lenders shall not be required to make any RC Loans to the Borrower, and the
Issuing Banks shall not be required to issue any Letters of Credit, unless each
of the following conditions are fulfilled to the satisfaction of the Agent or
the Issuing Banks, as applicable.
4.3.1    No Default. There shall not, either prior to or after giving effect to
each such funding or Letter of Credit, exist a Default or Event of Default.
4.3.2    Borrowing Notice/Request for Letter of Credit. The Agent shall have
timely received a borrowing notice pursuant to Section 2.3 (Borrowing Notice) or
the Issuing Bank shall have received a timely request for a Letter of Credit
pursuant to Subsection 3.1.1 (Commitment to Issue Letters of Credit) and all
accompanying documentation required thereby.
4.3.3    Representations and Warranties. Each of the representations and
warranties of the Borrower and any other Loan Party made in the Loan Documents
shall be true and correct in all respects (or in all material respects if any
such representation or warranty is not by its terms already qualified as to
materiality) as of the date of each such RC Loan or Letter of Credit (both
immediately prior to and after giving effect to such RC Loan or Letter of
Credit) as if made on and as of such date, except that if a representation or
warranty is as of a specific date, it shall be true and correct in all respects
(or in all material respects if any such representation or warranty is not by
its terms already qualified as to materiality) as of such date.
4.3.4    Method of Certifying Certain Conditions. The request for, and
acceptance of, each RC Loan and each Letter of Credit by the Borrower shall be
deemed a representation and warranty by the Borrower that the conditions
specified in Subsections 4.3.1 (No Default) and 4.3.3 (Representations and
Warranties) have been satisfied.

ARTICLE 5    

REPRESENTATIONS AND WARRANTIES
In order to induce the Issuing Banks and the Lenders to enter into this
Agreement and to make the RC Loans and other extensions of credit contemplated
by this Agreement, the Borrower hereby makes the following representations and
warranties (which are unaffected by any investigation of the Agent, any Issuing
Bank or any Lender).

5.1    Status.
5.1.1    Organization and Qualification. Each of the Borrower and its
Subsidiaries is a duly organized and validly existing corporation, partnership
or limited liability company, as applicable, under the laws of the respective
jurisdictions indicated on Schedule 5.1.1 and each is in good standing under the
laws of its jurisdiction of incorporation or formation, as the case may be. The
Borrower has perpetual existence, and, as applicable, each of the Borrower and
its


-71-



--------------------------------------------------------------------------------





Subsidiaries has the corporate, partnership or limited liability company, as
applicable, power and authority to own its property and assets and to transact
the business in which it is engaged or presently proposes to engage. Neither the
Borrower nor any of its Subsidiaries has failed to qualify to do business in any
state or jurisdiction where the failure to so qualify would reasonably be
expected to result in a Material Adverse Change. As of the Closing Date, the
Borrower and its Domestic Subsidiaries are qualified to do business as a foreign
corporation, partnership, or limited liability company, as applicable, in the
states listed on Schedule 5.1.1.
5.1.2    Stock Ownership. Schedule 5.1.2 correctly lists as to each Loan Party
and each of its direct Subsidiaries on the Closing Date:
(a)    its name,
(b)    the jurisdiction of its incorporation or formation and the organizational
number issued by such jurisdiction, if any,
(c)    the classes of Capital Stock issued by each Loan Party and each of its
direct Subsidiaries and the principal characteristics of each such class, and
(d)    the names of each of the equity holders and the number and percentage of
the issued and outstanding shares or other equity interests of each class (and
certificate numbers by which such shares or other equity interests are
designated, if applicable) owned by each of such holders.
All the outstanding shares of Capital Stock of each Loan Party and each of its
direct Subsidiaries are validly issued, fully paid and nonassessable, and all
such shares and other equity interests indicated on Schedule 5.1.2 as owned by
the Persons indicated on Schedule 5.1.2 are so owned beneficially and of record
by such Person, free and clear of any Lien, except for Liens created pursuant to
the Loan Documents or otherwise indicated on Schedule 5.1.2. Schedule 5.1.2 also
correctly lists as to each Loan Party and each of its direct Subsidiaries any
options, warrants or other securities issued by each Loan Party and each of its
direct Subsidiaries and the identity of each holder of any such option, warrant
or other security. Except as set forth on Schedule 5.1.2, there are no
preemptive rights, offers, options, rights, agreements or commitments of any
kind (contingent or otherwise) relating to the issuance, conversion,
registration, voting, sale or transfer of any equity interests or other
securities of each Loan Party and each of its direct Subsidiaries (including the
Capital Stock of each Loan Party and each of its direct Subsidiaries) or
obligating any Loan Party, any of their direct Subsidiaries or any other Person
to purchase or redeem any such equity interests or other securities pursuant to
the Organizational Documents or any agreement or other instrument to which any
Loan Party or any of their direct Subsidiaries is a party or by which any of
them may be bound.


-72-



--------------------------------------------------------------------------------





5.1.3    Organizational Chart. As of the Closing Date, the organizational chart
of the Borrower and all of its Subsidiaries on Schedule 5.1.3 is true and
correct in all material respects. As of the Closing Date, the Borrower does not
have any Subsidiaries and does not presently operate all or any portion of its
business through any other Persons, other than as disclosed in the
organizational chart on Schedule 5.1.3.

5.2    Power and Authority; Enforceability.
Each Loan Party has the corporate, partnership or other similar power to
execute, deliver and carry out the terms and provisions of the Loan Documents to
which it is a party, and each such Person has taken all necessary corporate,
partnership or other similar action (including any consent of stockholders or
partners required by Law or by their respective Organizational Documents) to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party. The Loan Documents, when executed and delivered by each Loan
Party that is a party thereto, constitute or will constitute the authorized,
valid and legally binding obligations of such Person enforceable in accordance
with their respective terms, except as such enforceability may be limited by
applicable Debtor Relief Laws and by general principles of equity.

5.3    No Violation of Agreements; Absence of Conflicts.
The execution and delivery of the Loan Documents, the consummation of the
transactions contemplated by the Loan Documents and compliance with the terms
and provisions of the Loan Documents, will not:
(a)    require any consent or approval, governmental or otherwise, not already
obtained,
(b)    violate any Law or judgment respecting, as applicable, the Borrower or
any of its Subsidiaries,
(c)    conflict with, result in a breach of, or constitute a default under, as
applicable, the Organizational Documents of the Borrower or any of its
Subsidiaries, or under any material indenture, agreement, license or other
instrument to which the Borrower or any of its Subsidiaries is a party or by
which any of them or their respective properties may be bound, or
(d)    except with respect to a Lien in favor of the Agent for the benefit of
the Secured Parties, result in, or require the creation or imposition of, any
Lien upon or with respect to any property now owned or hereafter acquired by, as
applicable, the Borrower or any of its Subsidiaries.

5.4    Recording, Enforceability and Consent.


-73-



--------------------------------------------------------------------------------





Assuming the due recording of the UCC-1 financing statements and the
Intellectual Property Collateral Agreements delivered in connection herewith, no
consent, approval or authorization of any Person, or recording, filing,
registration, notice or other similar action with or to any Person, is required
in order to ensure the legality, validity, binding effect or enforceability of
any of the Loan Documents as against all Persons, except such consents,
approvals, authorizations and actions as are identified on Schedule 5.4 hereto,
all of which have been obtained and remain in effect. No material consent,
approval or authorization of any Person that has not been obtained is required
for the continued conduct by the Borrower or any of its Subsidiaries of their
respective businesses as presently conducted or as presently proposed to be
conducted.

5.5    Lines of Business.
The Borrower and its Subsidiaries are engaged only in Permitted Businesses.

5.6    Security Interest in Collateral.
Subject to the Permitted Perfection Limitations, each Loan Party has delivered,
or caused to be delivered, to the Agent all UCC-1 financing statements (or, in
the case of any Loan Party that is a Foreign Subsidiary, the equivalent
documentation in the applicable jurisdiction) in recordable form that may be
necessary to perfect the security interests granted pursuant to the Loan
Documents to the extent that such security interests may be perfected by filing.
Subject to Permitted Perfection Limitations, each Loan Party has delivered, or
caused to be delivered, to the Agent all instruments, documents, certificates
and investment property necessary to perfect the security interests granted
pursuant to the Loan Documents, to the extent such security interests may be
perfected by delivery. Subject to Permitted Perfection Limitations, upon the
filing of such UCC-1 financing statements in the offices specified thereon and
the recordation of the Intellectual Property Collateral Agreements in the U.S.
Patent and Trademark Office (and in the case of a Loan Party that is a Foreign
Subsidiary, the applicable documents under the local laws of the Loan Party’s
jurisdiction of formation, all of which shall be delivered by such Loan Party),
no further action, including any filing or recording of any document or the
obtaining of any consent, is necessary in order to establish, perfect and
maintain the Agent’s first priority security interests in the personal property
of the Loan Parties (for the benefit of the Secured Parties) purported to be
created by the Pledge Agreements and the Security Agreements, except for the
periodic filing of continuation statements with respect to such UCC-1 financing
statements. The Perfection Certificate is true and correct in all material
respects as of, and there have been no changes thereto prior to, the Closing
Date.

5.7    Litigation; Compliance with Laws; OFAC Requirements.
(a)    There are no claims, investigations, actions, suits, protests,
reconsiderations or proceedings (collectively, “litigation”) pending, or to the
knowledge of any


-74-



--------------------------------------------------------------------------------





Loan Party, threatened, against or affecting, as applicable, the Borrower or any
of its Subsidiaries before any court or Governmental Authority or arbitral
tribunal which (i) to the extent for money damages, are not covered by insurance
(subject to usual deductibles and exclusions in an aggregate amount not
exceeding $1,000,000), and (ii) which, to the extent not for money damages,
would reasonably be expected to result in a Material Adverse Change or (iii)
which allege the invalidity of or dispute any terms of the Loan Documents and,
to the knowledge of the Borrower and its Subsidiaries, there is no basis for any
of the foregoing. Schedule 5.7 lists all litigation as of the Closing Date in
which the amount in controversy (excluding amounts fully insured) exceeds
$5,000,000.
(b)    The Borrower and each Subsidiary is in compliance in all material
respects with all Laws including the federal securities Laws of the United
States of America.

5.8    No Burdensome Agreements; Material Agreements.
Neither the Borrower nor any of its Subsidiaries is a party to any agreement or
instrument or subject to any corporate or other restrictions that, assuming
compliance by such Persons with the terms of such agreements or instruments,
would reasonably be expected to result in a Material Adverse Change. The
Borrower and its Subsidiaries have such good and enforceable agreements with
third parties as are necessary to conduct their respective businesses as
presently conducted or as contemplated to be conducted. The material agreements
of the Borrower and the Subsidiary Guarantors as of the Closing Date are listed
on Schedule 5.8 hereto.

5.9    Condition of Property.
Other than as set forth on Schedule 5.9, the properties, equipment and systems
of, as applicable, the Borrower and its Subsidiaries are in good repair, working
order and operating condition, reasonable wear and tear excepted, and are and
will be in compliance in all material respects with all standards or rules
imposed by any Governmental Authority.

5.10    Licenses; Intellectual Property.
The Borrower and each of its Subsidiaries owns or is the licensee of all
material patents, trademarks, service marks, trade names, trade dress, trade
secrets, domain names, copyrights, franchises, licenses and authorizations,
governmental or otherwise, and all other material rights, priorities or
privileges relating to Intellectual Property necessary for the conduct of their
respective businesses as presently conducted or as presently proposed to be
conducted, without any known material conflict with the rights of any other
Person. No settlement agreements, consents, licenses, judgments, orders,
forbearance to sue or similar obligations limit or restrict the Borrower’s or
any of its Subsidiaries’ rights in and to such patents, trademarks, service
marks, trade names, trade dress, trade secrets, domain names, copyrights,
franchises, licenses and authorizations, or such other rights, priorities or
privileges relating to Intellectual Property owned by the Borrower and


-75-



--------------------------------------------------------------------------------





each of its Subsidiaries. Except as set forth on Schedule 5.10, no claim or
proceeding, or to the knowledge of the Borrower, threat of claim or proceeding,
has been asserted by any Person against the Borrower or any of its Subsidiaries,
relating to the use, right to use or ownership of any Intellectual Property used
or presently proposed to be used in the conduct of their respective businesses,
or challenging or questioning the validity or effectiveness of any Intellectual
Property used or presently proposed to be used in the conduct of their
respective businesses. The Borrower and its Subsidiaries have taken all
commercially reasonable steps to maintain the confidentiality of their trade
secrets and, to the Borrower’s knowledge, there has been no misappropriation of
any of such trade secrets by any Person. Schedule 5.10 attached hereto correctly
lists, as of the Closing Date, all patents, registered trademarks, registered
service marks, domain names, registered copyrights, franchises and licenses,
including all material governmental licenses, of the Borrower and each
Subsidiary Guarantor, in each case arising under the laws of the United States
or any political subdivision thereof. All material copyrights, if any, are
registered with the U.S. Copyright Office. Any applied for or registered patent,
trademark, service mark, trade dress, domain name or copyright, owned by the
Loan Parties has been duly maintained and has not been cancelled, allowed to
expire, surrendered, or abandoned, except to the extent the applicable Loan
Party has decided to cancel, allow to expire, surrender or abandon any such
Intellectual Property in its reasonable business judgment. All registered
trademarks, service marks, trade dress, domain names and copyrights and all
issued patents listed on Schedule 5.10 are subsisting and in full force and
effect, except to the extent the applicable Loan Party has decided to cancel,
allow to expire, surrender or abandon any such Intellectual Property in its
reasonable business judgment. The Borrower and each Subsidiary Guarantor have in
place systems that are at least consistent with industry standards to protect
their rights in the Intellectual Property used in their businesses.

5.11    Title to Properties; Liens.
The Borrower and each of its Subsidiaries has good and marketable title to its
properties and assets, including the properties and assets reflected in the
financial statements referred to in Subsection 5.13.1 (Financial Statements)
(except properties and assets disposed of since the date thereof in accordance
with Subsection 8.7.2 (Sales and Other Dispositions)), and none of such
properties or assets is subject to any Liens except Permitted Liens. The
Borrower and each of its Subsidiaries enjoys peaceful and undisturbed possession
under all leases necessary in any material respect for the operation of such
properties and assets, and all such leases are valid and subsisting and in full
force and effect. Each of the Borrower and each of its Subsidiaries has obtained
all material easements and material equipment rental or other material
agreements necessary for the operation of its business as now conducted or
presently proposed to be conducted.

5.12    Reserved.

5.13    Financial Statements and Projections.


-76-



--------------------------------------------------------------------------------





5.13.1    Financial Statements. Each of the financial statements delivered
pursuant to Subsections 6.1.1 (Delivery of Quarterly Financial Statements) and
6.1.2 (Delivery of Annual Financial Statements; Accountants’ Certification)
(including the equivalent sections of the Existing Credit Agreement) have been
prepared in accordance with GAAP applied on a consistent basis throughout the
period specified and present fairly in all material respects the financial
position of the Borrower and its Subsidiaries as of the date specified and the
results of operations and statements of cash flow for the period specified
subject, in the case of quarterly financial statements delivered pursuant to
Subsection 6.1.2 (Delivery of Annual Financial Statements; Accountants’
Certification) and monthly financial statements delivered pursuant to Subsection
6.1.1 (Delivery of Quarterly Financial Statements) to usual year-end adjustments
and the absence of footnotes.
5.13.2    Undisclosed Liabilities. Neither the Borrower nor any of its
Subsidiaries has any material liabilities, contingent or otherwise, other than
as disclosed in the financial statements referred to in Subsection 5.13.1
(Financial Statements) and there are not now and not anticipated any material
unrealized losses of the Borrower or any of its Subsidiaries.
5.13.3    Absence of Material Adverse Change. Since December 31, 2019, there has
been no event, circumstance, condition or development that has resulted in, or
would reasonably be expected to result in, a Material Adverse Change.
5.13.4    Projections. As of the date of such projections, the operating
projections submitted on behalf of the Borrower to the Lenders prior to the date
of this Agreement present to the best of the Borrower’s knowledge and belief
based on the assumptions set forth in such projections, the expected results of
operations and sources and uses of cash of the Borrower and its Subsidiaries for
the periods covered by such projections.

5.14    Tax Returns and Payments; Other Fees.
(a)    All federal and other material Tax returns, reports and statements
required by Law to be filed (including extensions) by or in respect of the
Borrower and its Subsidiaries and their assets have been filed. All federal and
other material Taxes, assessments and other governmental charges levied upon the
Borrower and each of its Subsidiaries and any of their respective properties,
assets, income or franchises that are due and payable have been paid, other than
those presently payable without penalty or interest and other than any charge or
claim being contested in good faith by appropriate proceedings promptly
initiated and diligently conducted and for which any reserve or other
appropriate provision, if any, as shall be required by GAAP has been made
therefor and, if the filing of a bond or other indemnity is necessary to avoid
the creation of a Lien against any of the assets of the Borrower or any of its
Subsidiaries, such bond has been filed or indemnity posted.


-77-



--------------------------------------------------------------------------------





(b)    The Borrower and each of its Subsidiaries have paid all franchise,
license and other fees and charges that have become due pursuant to any
franchise or permit in respect of its business and have made appropriate
provision as is required by GAAP for any such fees and charges which have
accrued.

5.15    Fiscal Year.
The fiscal year of the Borrower and each of its Subsidiaries ends December 31.
The first three fiscal quarters of each year of the Borrower are set at the
beginning of each year and are based on two four-week months and one five-week
month each quarter.

5.16    Federal Reserve Regulations.
Neither the Borrower nor any of its Subsidiaries is engaged principally or as
one of its important activities in the business of extending credit for the
purpose of purchasing or carrying any “margin security” or “margin stock” as
defined in Regulations T, U and X of the Board of Governors of the Federal
Reserve System. None of the proceeds of any of the RC Loans shall be used to
purchase or carry, or to reduce or retire or refinance any credit incurred to
purchase or carry, any “margin security” or “margin stock,” or to extend credit
to others for the purpose of purchasing or carrying any “margin security” or
“margin stock.” Neither the Borrower nor any of its Subsidiaries, nor any Person
acting on any of its behalf, has taken or will take any action which might cause
this Agreement or the Notes to violate Regulation T, U or X or any other
regulation of the Board of Governors of the Federal Reserve System, as now or
hereafter in effect.

5.17    Investment Company Act.
Neither the Borrower nor any of its Subsidiaries is an “investment company,” or
a company “controlled” by an “investment company,” within the meaning of the
U.S. Investment Company Act of 1940, as amended.

5.18    Compliance with ERISA.
5.18.1    Plans. None of the Borrower, any of its Subsidiaries nor any ERISA
Affiliate maintains or contributes to, or has any liability with respect to any
Employee Pension Plan or Multiemployer Plan. The Borrower has furnished to the
Agent a copy of the most recent actuarial report for each Employee Pension Plan
that is a defined benefit plan as defined in Section 3(35) of ERISA, and that is
subject to the Minimum Funding Standards, and for any Plan that is a funded
employee welfare benefit plan, and each such report is accurate in all material
respects.
5.18.2    Favorable Determination Letters. Each Plan, which is intended to be
qualified within the meaning of Section 401(a) of the Code, has received a
favorable determination


-78-



--------------------------------------------------------------------------------





letter from the IRS, and nothing has occurred, whether by action or failure to
act, since the date of such letter which would prevent any such plan from
remaining so qualified.
5.18.3    Compliance. Each Plan has been operated in all material respects in
compliance with the requirements of the Code, ERISA and other applicable law and
the terms of each Plan.
5.18.4    Absence of Certain Conditions. Except as specifically disclosed on
Schedule 5.18: (a) there has been no transaction in connection with which the
Borrower, its Subsidiaries or their respective ERISA Affiliates could be subject
to either a material civil penalty assessed pursuant to Section 502(i) of ERISA
or a material tax penalty imposed pursuant to Section 4975 of the Code; (b) no
Employee Pension Plan is in at-risk status as defined in Section 430(i) of the
Code, there is no Accumulated Funding Deficiency (for plan years beginning
before 2008) or failure to meet the Minimum Funding Standard (for plan years
beginning after 2007)) with respect to any Employee Pension Plan, and there has
been no waived funding deficiency within the meaning of Section 303 of ERISA or
Section 412 of the Code with respect to any Employee Pension Plan; (c) no
liability to the PBGC has been or is reasonably expected to be incurred with
respect to any Employee Pension Plan except for required premium payments to the
PBGC; (d) there has been (i) no Reportable Event with respect to any Employee
Pension Plan, and (ii) no event or condition which presents a material risk of
termination of any Employee Pension Plan by the PBGC, in either case involving
conditions which could result in any liability to the PBGC; (e) none of the
Borrower, its Subsidiaries or any ERISA Affiliate (i) has any unfulfilled
obligation to contribute to any Multiemployer Plan, (ii) has incurred or
reasonably expects to incur Withdrawal Liability with respect to any
Multiemployer Plan, (iii) has received any notification that a Multiemployer
Plan is insolvent, terminated or subject to Section 305 of ERISA or Section 432
of the Code, or (iv) knows of, or reasonably expects, any Multiemployer Plan to
be insolvent, terminated or subject to the requirements of Sections 305 of ERISA
or 432 of the Code; (f) there is no material liability, and no circumstances
exist pursuant to which any such material liability could reasonably be imposed
on Borrower, any of its Subsidiaries or any ERISA Affiliate under Sections
4980B, 4980D or 5000 of the Code or Sections 409 and 502(l) of ERISA; (g) except
as reflected in the financial statements delivered pursuant to Subsections
6.1.1(Delivery of Quarterly Financial Statements) and 6.1.2 (Delivery of Annual
Financial Statements; Accountants’ Certification), there is no Plan (that is an
“employee welfare benefit plan,” as defined in Section 3(1) of ERISA) providing
for retiree health (other than to comply with COBRA or similar state laws)
and/or life insurance or death benefits; (h) none of the Borrower, any of its
Subsidiaries or any ERISA Affiliate is subject to the Early Warning Program of
the PBGC (as described in PBGC Technical Update 00-3) or has been contacted by
the PBGC in connection with the PBGC’s Early Warning Program; and (i) there is
no outstanding material liability attributable to any employee pension benefit
plan (as defined in Section 3(2) of ERISA) subject to Title IV of ERISA or any
multiemployer plan (as defined in Section 3(37) of ERISA) which was previously


-79-



--------------------------------------------------------------------------------





maintained by or to which contributions were made or required to be made by the
Borrower, any of its Subsidiaries or any ERISA Affiliate, or any entity that
heretofore was an ERISA Affiliate.
5.18.5    Absence of Certain Liabilities. No liability (whether or not such
liability is being litigated) has been asserted against the Borrower, any of its
Subsidiaries or any ERISA Affiliate in connection with any Employee Pension Plan
or any Multiemployer Plan by the PBGC other than for required premium payments
to the PBGC, by a trustee appointed pursuant to Section 4042(b) or (c) of ERISA,
or by a sponsor or an agent of a sponsor of a Multiemployer Plan, and no lien
has been attached and no Person has threatened to attach a lien on any of the
Borrower’s, any of its Subsidiaries’ or any ERISA Affiliate’s property as a
result of failure to comply with ERISA or as a result of the termination of any
Plan.

5.19    Accuracy and Completeness of Disclosure.
Neither this Agreement nor any other document, certificate or instrument nor any
of the exhibits or schedules attached thereto delivered to the Agent or the
Lenders by or, to Borrower’s knowledge, on behalf of the Borrower or any of its
Subsidiaries in connection with this Agreement contains any untrue statement of
a material fact or omits to state a material fact necessary in order to make the
statements contained in this Agreement and in such other documents, certificates
or instruments or any of the exhibits or schedules attached thereto not
misleading in light of the circumstances under which such statements were made.

5.20    Adequacy of Capital; Solvency.
The proceeds of the RC Loans, together with the proceeds of Indebtedness
permitted under Section 8.1 (Indebtedness) and the cash flow from the operations
of the Loan Parties, will be sufficient to enable the Loan Parties to operate
their respective businesses as presently conducted or as presently proposed to
be conducted. Each of the Loan Parties is Solvent and will be Solvent after
giving effect to the transactions contemplated by this Agreement.

5.21    Absence of Restrictive Provisions.
Other than the restrictions contained in this Agreement, neither the Borrower
nor any of its Subsidiaries is subject or party to any agreement, lien or
encumbrance, Organizational Document, regulatory or other provision (except for
applicable statutory corporate law) restricting, directly or indirectly,
(a)    the payment of dividends or distributions by a Subsidiary of the Borrower
or the making of advances or other cash payments by any such Subsidiary, in each
case to, the Borrower or any of its Subsidiaries, or


-80-



--------------------------------------------------------------------------------





(b)    the ability of the Borrower or any of its Subsidiaries to create, incur,
assume or permit to exist any Lien on or with respect to any property or asset
of, the Borrower or any of its Subsidiaries.

5.22    Environmental Compliance.
Except where the following individually or in the aggregate would not reasonably
be expected to result in liability (for clean up or otherwise) in excess of
$5,000,000:
(a)    None of the real property currently or previously owned or leased by the
Borrower or any of its Subsidiaries, or their assets has ever been used by
previous owners or operators, or has ever been used by the Borrower or any of
its Subsidiaries, to treat, produce, store, handle, transfer, process,
transport, dispose or otherwise Release any Hazardous Substances in violation of
any Environmental Law.
(b)    There is no condition that exists on the real property owned or occupied
by the Borrower or any of its Subsidiaries that requires Remedial Action.
(c)    Neither the Borrower nor any of its Subsidiaries has been notified of, or
has actual knowledge of any notification having been filed with regard to, a
Release on or about or into any real property now or previously owned or
occupied by the Borrower or any of its Subsidiaries, or their assets.
(d)    Except as set forth on Schedule 5.22(d), neither the Borrower nor any of
its Subsidiaries has received a summons, citation, notice of violation,
administrative order, directive, letter or other communication, written or oral,
from any Governmental Authority concerning any intentional or unintentional
action or omission related to the generation, storage, transportation, handling,
transfer, disposal or treatment of Hazardous Substances in violation of any
Environmental Law.
(e)    There are no “friable” (as that term is defined in regulations under the
U.S. Clean Air Act) asbestos or asbestos-containing materials which have not
been encapsulated in accordance with accepted guidelines promulgated by the U.S.
Environmental Protection Agency existing in any real property owned or leased by
the Borrower or any of its Subsidiaries.
(f)    No equipment containing polychlorinated biphenyls, including electrical
transformers, is located on any real property owned or leased by the Borrower or
any of its Subsidiaries in levels that exceed those permitted by any and all
Governmental Authorities with jurisdiction over such premises and which are not
properly labeled in accordance with requisite standards.


-81-



--------------------------------------------------------------------------------





(g)    Each of the tanks on any real property owned or leased by the Borrower or
any of its Subsidiaries has been registered and tested to the extent required
by, and in accordance with, any applicable Environmental Laws, and there is no
evidence of leakage from any such tanks. All tanks that have been removed or
abandoned on any real property owned or leased by the Borrower or any of its
Subsidiaries have been closed in accordance with applicable standards under
Environmental Laws.

5.23    Labor Matters.
Each of the Borrower and its Subsidiaries has a stable work force in place and
is not, as of the Closing Date, party to any collective bargaining agreement nor
has any labor union been recognized as the representative of its employees
except for standard work councils or similar quasi-union bodies in the
Borrower’s Foreign Subsidiaries and as set forth on Schedule 5.23. There are no
strikes or other labor disputes pending or, to the Borrower’s knowledge,
threatened against the Borrower or any of its Subsidiaries, in each case that
could reasonably be expected, individually or collectively, to cause material
disruptions to the business of the Borrower or its Subsidiaries. Hours worked
and payments made to the employees of the Borrower and its Subsidiaries have not
been in violation of the U.S. Fair Labor Standards Act of 1938 or any other
applicable law dealing with such matters, in each case except to the extent that
such violations could not reasonably be expected, individually or collectively,
to result in material liabilities to the Borrower or its Subsidiaries. The
working conditions of employees of the Borrower and its Subsidiaries are in
compliance in all material respects with OSHA and any other applicable Law. All
payments due from the Borrower and its Subsidiaries, or for which any material
claim may be made against any of them on account of wages and employee and
retiree health and welfare insurance and other benefits have been paid or
accrued as a liability on their books in accordance with GAAP, as the case may
be. The consummation of the transactions contemplated by the Loan Documents will
not give rise to a right of termination or right of renegotiation on the part of
any union under any collective bargaining agreement to which the Borrower or any
of its Subsidiaries is a party or by which the Borrower or any of its
Subsidiaries is bound.

5.24    Brokers.
No finder or broker acting on behalf of the Borrower or any of its Subsidiaries
has brought about the obtaining, making or closing of the RC Loans, and neither
the Borrower nor any of its Subsidiaries, has or will have any obligation to any
Person in respect of any finder’s or brokerage fees in connection therewith.

5.25    Existing Indebtedness.
Schedule 5.25 lists all Indebtedness of the Borrower and its Subsidiaries as of
the Closing Date (other than the RC Loans or obligations that individually do
not exceed $50,000 in


-82-



--------------------------------------------------------------------------------





principal amount), and provides the following information with respect to each
item of such Indebtedness: the obligor, each guarantor and each other Person
similarly liable in respect thereof, the holder thereof, the aggregate amount of
all commitments thereunder (and the allocation of such commitments, if any, as
among revolving credit Indebtedness, term notes or similar Indebtedness and
other credits such as letter of credit or banker’s acceptance facilities), the
approximate outstanding amount thereunder (and under each individual facility
thereunder), and a description of the collateral securing such Indebtedness, if
any. Except as disclosed in Schedule 5.25, as of the Closing Date, neither the
Borrower nor any of its Subsidiaries will be in default and no waiver of any
such default will be in effect, in the payment of any principal or interest on
any such Indebtedness and no event or condition will exist as of the Closing
Date with respect to any such Indebtedness that would permit (or that with
notice or the lapse of time, or both, would permit) one or more Persons to cause
such Indebtedness to become due and payable before its regularly scheduled dates
of payment.

5.26    Foreign Assets Control Regulations, Etc.
Neither the making of the RC Loans hereunder or the use of proceeds thereof will
violate the U.S. Trading with the Enemy Act, as amended, or any of the foreign
assets control regulations of the U.S. Department of the Treasury or any
enabling legislation or executive order relating thereto. No Group Member is a
Person described or designated in the Specially Designation Nationals and
Blocked Persons List of the Office of Foreign Assets Control or in Section 1 of
the Anti-Terrorism Order (“Designated Person”). No Loan Party engages in any
dealings or transactions with any such Designated Person. Each Loan Party is in
compliance, in all material respects, with the PATRIOT Act.

5.27    Supply Agreements.
The Borrower and its Subsidiaries have sufficient sources of supply of
components and other raw materials to conduct their business consistent with
past practice and as currently required.

ARTICLE 6    

REPORTING REQUIREMENTS AND NOTICES
The Borrower covenants that from the date of this Agreement, and for so long as
any of the Obligations remain unpaid, any Letters of Credit remain outstanding,
the Lenders have an unexpired commitment to lend hereunder or the Issuing Banks
have an unexpired commitment to issue Letters of Credit hereunder, they shall
comply with each of the reporting and notice requirements set forth in this
ARTICLE 6.


-83-



--------------------------------------------------------------------------------






6.1    Financial Data and Reporting Requirements; Notice of Certain Events.
6.1.1    Delivery of Quarterly Financial Statements. As soon as practicable and
in any event within forty-five (45) days after the close of each of the first
three quarters of each fiscal year of the Borrower, the Borrower shall deliver
to the Lenders a management-prepared Consolidated and Consolidating balance
sheet, statement of income and changes in retained earnings, and statement of
cash flows of the Borrower and its Subsidiaries as at the end of and for (a) the
period commencing at the end of the previous fiscal year and ending with the end
of such quarter and (b) the period commencing at the end of the previous fiscal
quarter and ending with the end of such currently reported quarter, setting
forth in comparative form the corresponding figures for the appropriate periods
of the preceding fiscal year and the corresponding figures in the projections
previously delivered, certified by the Chief Executive Officer or Chief
Financial Officer of the Borrower as (i) having been prepared in accordance with
GAAP (with any changes in accounting policies discussed in reasonable detail)
and (ii) presenting fairly the financial position and results of operations of
the Borrower and its Subsidiaries as at the date and for the period specified
(subject to normal recurring year‑end audit adjustments), it being understood
that footnotes may be omitted.
6.1.2    Delivery of Annual Financial Statements; Accountants’ Certification. As
soon as practicable and in any event within ninety (90) days after the close of
each fiscal year of the Borrower, the Borrower shall deliver to the Lenders:
(a)    an audited Consolidated (and management-prepared Consolidating) balance
sheet, statement of income and changes in retained earnings, and statement of
cash flows of the Borrower and its Subsidiaries, as at the end of and for the
fiscal year just closed in reasonable detail and certified (without any
qualification, modification or exception) by Ernst & Young LLP, Deloitte &
Touche LLP, PricewaterhouseCoopers LLP, KPMG LLP or other nationally-recognized
independent certified public accountants selected by the Borrower and reasonably
acceptable to the Agent; provided that Agent agrees that Brightman Almagor Zohar
& Co., a firm in the Deloitte Global Network, is acceptable; and
(b)    when and if applicable, an attestation report of such independent
certified public accountants as to the Borrower’s internal controls pursuant to
Section 404 of the Sarbanes-Oxley Act of 2002 expressing no concern that would
result in such firm’s inability to issue an audit opinion without limitation,
qualification or modification.
6.1.3    Delivery of Officer’s Compliance Certificates. As soon as practicable
after the close of each quarter of each fiscal year of the Borrower and in any
event no later than the date on which financial statements are required to be
delivered for each such quarter or year, as provided in Subsections 6.1.1
(Delivery of Quarterly Financial Statements) or 6.1.2 (Delivery of Annual
Financial Statements; Accountants’ Certification), the Borrower shall deliver to
the Lenders an


-84-



--------------------------------------------------------------------------------





Officer’s Compliance Certificate certified by the Chief Executive Officer or
Chief Financial Officer of the Borrower (a) demonstrating compliance with the
financial covenants set forth in ARTICLE 7 (Financial Covenants) and (b)
certifying that, as at the date of such certificate, there existed no Event of
Default and no Default, or, if any such Event of Default or Default existed,
specifying the nature thereof, the period of existence thereof and what action
the Borrower proposes to take or has taken with respect thereto.
6.1.4    Annual Budget. Within ninety (90) days after the beginning of each
fiscal year of the Borrower, the Agent shall receive a copy of the Borrower’s
annual budget.
6.1.5    SEC Filings, Etc. Promptly upon receipt or transmission thereof, as
applicable, the Borrower shall deliver to the Lenders each of the following:
(a)    at any time when the Borrower or any of its Subsidiaries is subject to
the reporting requirements of the U.S. Securities Exchange Act of 1934, all
letters of comment or material correspondence sent to the Borrower or any of its
Subsidiaries by any securities exchange or the Securities and Exchange
Commission in relation to the affairs of the Borrower or any of its
Subsidiaries,
(b)    all regular and periodic reports and all registration statements and
prospectuses, if any, filed by the Borrower or any of its Subsidiaries with any
securities exchange or with the U.S. Securities and Exchange Commission or any
governmental authority succeeding to the functions thereof,
(c)    all financial statements, reports, notices and proxy statements sent or
made available generally by the Borrower or any of its Subsidiaries to other
lenders to such Persons (if any) and their other respective bondholders or
security holders (or any trustee or other representative of any of the
foregoing) and any non-routine notices or other non-routine correspondence from
such lenders, bondholders or security holders (or trustee or other
representative of such Persons), and
(d)    all press releases and other statements made available by the Borrower or
any of its Subsidiaries to the public concerning material developments in their
respective businesses;
provided, however, that any information or document described in clauses (a)
through (d) of this Subsection 6.1.5 that is filed with the SEC via the EDGAR
filing system and publicly available on www.sec.gov/edgar (or equivalent web
address) shall be deemed to be delivered to the Agent and the Lenders upon the
Lenders’ receipt of notice (including any notice received via e-mail) from
Borrower that such information or document has been filed and is publicly
available on www.sec.gov/edgar (or equivalent web address).


-85-



--------------------------------------------------------------------------------






6.2    Notice of Defaults.
The Borrower shall immediately give written notice to the Lenders (a) of any
Default or Event of Default, (b) that any Lender has given notice to the
Borrower or taken any other action with respect to a claimed Default or Event of
Default under this Agreement, or (c) that any Person has given any notice of or
taken any other action with respect to a claimed default or event or condition
of the type referred to in Subsection 9.1.3 (Cross Default to Indebtedness),
specifying the nature and period of existence of any such Default or Event of
Default, or specifying the notice given or action taken by such Lender or Person
and the nature of such claimed Default, Event of Default, event or condition,
and what action the Borrower has taken, is taking or proposes to take with
respect thereto.

6.3    Notice of Disputes and Other Matters.
The Borrower shall promptly give written notice to the Agent of the following
matters:
6.3.1    Certain Litigation. Any actions, proceedings or claims commenced or
asserted against the Borrower or any of its Subsidiaries in which the amount
involved is $7,500,000 or more and that is not fully covered by insurance, or
which, if not solely a claim for monetary damages, would reasonably be expected
to, if adversely determined, result in a Material Adverse Change.
6.3.2    Conditions Affecting Collateral. Any of the following conditions: (i)
movement of any Collateral of a Loan Party to a location not identified in the
Perfection Certificate outside of the ordinary course of business; (ii)
acquisition of property by the Borrower or any Subsidiary Guarantor not subject
to a valid and perfected first priority Lien pursuant to the Loan Documents
(subject to Permitted Liens and Permitted Perfection Limitations); (iii) any
change of name, type of business entity or jurisdiction of registration or any
change of address of the chief executive office of the Borrower or any
Subsidiary Guarantor; or (iv) any other circumstance that would reasonably be
expected to have an adverse effect on the attachment, perfection or enforcement
of the Agent’s security interest in the Collateral of the Loan Parties.
6.3.3    Material Adverse Change. Any Material Adverse Change or the existence
of any facts or circumstances or the occurrence or failure to occur of any event
which would reasonably be expected to result in a Material Adverse Change.
6.3.4    Representations and Warranties. Any changes in facts or circumstances
on which the representations and warranties set forth in this Agreement are made
that makes such representations and warranties false or misleading in any
material respect.


-86-



--------------------------------------------------------------------------------





6.3.5    Intellectual Property. Without limiting any other notice obligation of
the Borrower with respect to any Collateral, any of the following conditions:
(i) any changes in and to the ownership of, or rights to use, any material
Intellectual Property owned or licensed by the Borrower or any Subsidiary
Guarantor; (ii) any material change in the status of any trademark, service
mark, trade dress, domain names, or copyright application or registration, or
any patent application or letters patent (provided, that any Loan Party may
abandon or allow to lapse any immaterial Intellectual Property in its business
judgment without notice to Agent) that constitutes Collateral; (iii) the receipt
of any knowledge regarding any infringement or misappropriation of any material
Intellectual Property owned or licensed by the Borrower or any Subsidiary
Guarantor by any Person; (iv) the receipt of any written claim, demand or
threat, or the institution of any proceeding, relating to any material
Intellectual Property owned or licensed by the Borrower or any Subsidiary
Guarantor; or (v) any other material adverse change affecting or relating in any
way to any Intellectual Property owned or licensed by the Borrower or any
Subsidiary Guarantor.
6.3.6    Notice of Claims Under Certain Documents. A claim made or a written
notice of an alleged breach or default by any party to any of the following
documents: (a) the License Agreements and (b) the Tax Matters Agreement.
6.3.7    Certificates of Beneficial Ownership. The Borrower shall promptly
notify the Agent as to any change to any of the Certificates of Beneficial
Ownership previously delivered.

6.4    ERISA Notices.
The Borrower shall deliver to the Agent:
(a)    promptly, and in any event within ten (10) Business Days, after the
receipt thereof, copies of all reports and notices which the Borrower, any of
its Subsidiaries or any ERISA Affiliate receives from the PBGC, the IRS or the
DOL that relate to any Plan (other than routine reports and notices and those
that are not alleging or reasonably expected to result in any material tax,
penalty or other liability), and at the request of Lender, copies of all annual
reports for Employee Pension Plans filed with the DOL or the IRS, and
(b)    as soon as possible and in any event within ten (10) Business Days after
Borrower, any of its Subsidiaries or any ERISA Affiliate knows or has reason to
know that (i) any Reportable Event has occurred or is reasonably expected to
occur with respect to any Employee Pension Plan, (ii) there has been an unpaid
“minimum required contribution” as defined in Section 430 of the Code and
Section 303 of ERISA or an application has been made to the Secretary of the
Treasury for a waiver or modification of the Minimum Funding Standard or an
extension of any amortization period under Section 412 of the Code with respect
to an Employee Pension Plan, (iii) proceedings have been instituted or are
reasonably expected to be instituted under Title IV of ERISA to terminate any
Employee Pension Plan, (iv) any Employee Pension Plan is or is reasonably


-87-



--------------------------------------------------------------------------------





expected to be in at-risk status under Section 430 of the Code, (v) any
Withdrawal Liability from a Multiemployer Plan has been or will be incurred by
Borrower, any of its Subsidiaries or any ERISA Affiliate, (vi) any Multiemployer
Plan is or is reasonably expected to be in endangered or critical status as
defined in Section 432 of the Code and Section 305 of ERISA, terminated,
partitioned or declared insolvent, (vii) an action has been instituted pursuant
to Section 515 of ERISA to collect a delinquent contribution to a Multiemployer
Plan, (viii) any event, transaction or condition has occurred or will occur that
could reasonably be expected to result in the imposition of a lien under Part 3
of Subtitle B of Title I of ERISA or Title IV of ERISA, (ix) any Prohibited
Transaction or other transaction, event or condition has occurred or will occur
with respect to a Plan that could reasonably be expected to result in the
Borrower, any of its Subsidiaries or any ERISA Affiliate incurring a material
liability or becoming subject to a material penalty or excise tax, or (x) the
PBGC has contacted the Borrower, any of its Subsidiaries or any ERISA Affiliate
with respect to the PBGC’s Early Warning Program , a certificate of the Chief
Executive Officer or Chief Financial Officer of the Borrower setting forth the
details as to such event, transaction or condition and the action the Borrower
has taken, is taking or proposes to take with respect thereto and with respect
to (i) and (ii) above, with copies of any notices and applications.

6.5    Miscellaneous.
With reasonable promptness, the Borrower shall deliver such other information
respecting the business, operations and financial condition of itself and its
Subsidiaries as the Agent or any Lender may from time to time reasonably
request.

6.6    Authorization of Third Parties to Deliver Information.
Any opinion, report or other information delivered to the Agent, any Issuing
Bank or any Lender pursuant to the Loan Documents is hereby deemed to have been
authorized and directed by the Borrower to be delivered for the benefit, and
reliance thereupon, of such recipient.

ARTICLE 7    

FINANCIAL COVENANTS
The Borrower covenants that from the date of this Agreement and for so long as
any of the Obligations remain unpaid, any Letters of Credit remain outstanding,
the Lenders have an unexpired commitment to lend hereunder or the Issuing Bank
has an unexpired commitment to issue Letters of Credit hereunder, it shall
comply with each of the financial covenants set forth in this ARTICLE 7.

7.1    Leverage Ratio.


-88-



--------------------------------------------------------------------------------





The Borrower and its Subsidiaries on a Consolidated basis shall maintain, as at
the end of each fiscal quarter of the Borrower, a Leverage Ratio of no more than
2.50 to 1.00, provided, however, as at the end of the fiscal quarter in which a
Material Acquisition is consummated and as at the end of the immediately
following three fiscal quarters the Leverage Ratio of the Borrower shall be no
more than 2.75 to 1.00; provided, further, that the Borrower shall not be
permitted to rely on the foregoing proviso (i) more than twice during the term
of this Agreement or (ii) in any two consecutive four-fiscal-quarter periods.

7.2    Interest Coverage Ratio. The Borrower and its Subsidiaries on a
Consolidated basis shall maintain, as at the end of each fiscal quarter of the
Borrower, an Interest Coverage Ratio of not less than 3.00 to 1.00.

7.3    Additional Provisions Respecting Calculation of Financial Covenants.
Except as otherwise provided in this Agreement, the following provisions shall
apply.
7.3.1    For purposes of the calculation of financial covenants set forth in
this ARTICLE 7, the Agent may rely upon the figures set forth in the
Consolidated financial statements of the Borrower most recently delivered
pursuant to this Agreement even where this Agreement may refer to a period ended
on, or most recently prior to, a specified date of determination.
7.3.2    Calculations of EBITDA made pursuant to this ARTICLE 7 shall give
effect, on a pro forma basis, to all Acquisitions and dispositions made during
the quarter or year to which the required compliance relates, as if such
Acquisition or disposition had been consummated on the first day of the
applicable period; provided, that items of revenue and expense shall be based on
actual amounts and not adjusted to give effect to potential savings and similar
adjustments. Calculation of EBITDA in connection with Acquisitions and
dispositions shall be based on the results of operations and financial position
of the Borrower and its Subsidiaries set forth on the most recently delivered
financial statements, adjusted, in the case of an Acquisition, to give effect to
any additional Indebtedness incurred in connection therewith and to include the
results of operations and, to the extent relevant, financial position of the
target during the applicable period, and in the case of a disposition, to give
effect to any repayment of Indebtedness in connection therewith and to exclude
the results of operations and, to the extent relevant, financial position for
the applicable period of the assets so disposed of.
7.3.3    (7) Notwithstanding the definition of “GAAP” in Section 1.1 (Defined
Terms), or any provision to the contrary in this Agreement, the financial
covenants set forth in this ARTICLE 7 shall be calculated for all purposes
(including for purposes of determining the Applicable Margin) in accordance with
generally accepted accounting principles on March 20, 2020 (“Closing Date GAAP”)
subject to the following provisions of this Subsection 7.3.3.


-89-



--------------------------------------------------------------------------------





(a)    If, after the date of this Agreement, there are any changes to GAAP that
would affect the calculation of the financial covenants, and if the Borrower so
requests, the Agent (or in the alternative, the Requisite Lenders) may:
(i)    approve the request of the Borrower to change the basis for calculating
the financial covenants from Closing Date GAAP to Closing Date GAAP as modified
to incorporate the change or changes in GAAP requested by the Borrower, after
which time, Closing Date GAAP shall be deemed to be Closing Date GAAP as so
adjusted (“Adjusted GAAP”); and
(ii)    in connection with any such change to Adjusted GAAP, if the Agent deems
it to be appropriate, it may adjust one or more of the financial covenants set
forth in this ARTICLE 7 (and, without limiting the generality of the foregoing,
the set points for determining Applicable Margin, Unused Commitment Fee or any
other amount derived from the ratios referred to in the financial covenants) or
the method of calculating such financial covenants for all purposes (including
for purposes of determining Applicable Margin) in such manner as is necessary or
desirable to carry out the initial intent of the parties with respect to such
covenants (and pricing, as applicable) as originally drafted.
(b)    At any time that GAAP changes, the Borrower may initiate a request
pursuant to the preceding paragraph (b), it being understood that the right to
make such a request is not a one-time right. If Closing Date GAAP has already
been adjusted to be Adjusted GAAP at the time of any such request and if the
Agent (or Requisite Lenders) agrees to such further adjustments, then Adjusted
GAAP shall thereafter be deemed to incorporate such further adjustments.
7.3.4    At any time that Closing Date GAAP (or Adjusted GAAP, as applicable) is
not the same as GAAP, the Borrower shall deliver, together with the Officer’s
Compliance Certificate pursuant to Subsection 6.1.3 (Delivery of Officer’s
Compliance Certificates), a reconciliation of each of the component figures used
in determining compliance with the financial covenants (based on Closing Date
GAAP or Adjusted GAAP, as applicable) and the corresponding amounts shown on the
financial statements delivered pursuant to Section 6.1 (Financial Data and
Reporting Requirements; Notice of Certain Events) (based on GAAP). If so
requested by the Agent, the Borrower shall also provide a confirmation of such
reconciliation by the Borrower’s independent certified public accountants.

ARTICLE 8    

BUSINESS COVENANTS
The Borrower covenants that from the date of this Agreement, and for so long as
any of the Obligations remain unpaid, any Letters of Credit remain outstanding,
the Lenders have


-90-



--------------------------------------------------------------------------------





an unexpired Commitment to lend hereunder or the Issuing Bank has an unexpired
commitment to issue Letters of Credit hereunder, it shall comply with each of
the covenants set forth in this ARTICLE 8.

8.1    Indebtedness.
8.1.1    In General. The Borrower shall not, and shall not permit any of their
Subsidiaries to, directly or indirectly, create, incur, assume, guarantee,
permit to exist or otherwise become or remain directly or indirectly liable with
respect to any Indebtedness other than each of the following:
(a)    obligations outstanding on the Closing Date listed on Schedule 8.1.1 and
any refinancings, refundings, renewals or extensions thereof (without shortening
the maturity thereof or increasing the principal amount thereof);
(b)    obligations under Interest Rate Protection Agreements permitted under
clause (d) of Section 8.3 (Investments, Loans, Acquisitions, Etc.);
(c)    obligations under the Loan Documents and Letters of Credit;
(d)    obligations in an aggregate principal amount not to exceed $10,000,000 in
respect of Capital Lease Obligations;
(e)    obligations owing to the Borrower or to a Subsidiary Guarantor from the
Borrower or a Subsidiary Guarantor;
(f)    reserved;
(g)    reserved;
(h)    reserved;
(i)    reserved;
(j)    Indebtedness in the form of Investments made in compliance with clauses
(h) and (r) of Section 8.3 (Investments, Loans, Acquisitions, Etc.);
(k)    Indebtedness of Subsidiaries of the Borrower that are not Subsidiary
Guarantors to Subsidiaries of the Borrower that are not Subsidiary Guarantors;
(l)    Indebtedness of Subsidiaries of the Borrower that are not Subsidiary
Guarantors under local same day overdraft protection facilities;
(m)    Indebtedness for borrowed money of the Loan Parties owing to Subsidiaries
of the Borrower that are not Loan Parties so long as such Indebtedness is
evidenced


-91-



--------------------------------------------------------------------------------





by one or more promissory notes, copies of which shall have been or will be
delivered to the Agent, in substantially the form as attached hereto as Exhibit
G; provided that in each case, the obligations under such notes shall be
subordinated to the Obligations under terms reasonably acceptable to the Agent
which shall prohibit such Loan Parties from making (i) cash interest payments on
such notes if a Default or Event of Default has occurred and is continuing or
would be caused by such payment and (ii) principal payments under such notes if
(1) a Default or Event of Default has occurred and is continuing or would be
caused by such payment, (2) the Leverage Ratio of the Borrower and its
Subsidiaries on a Consolidated basis exceeds 1.50 to 1.00 or (3) Liquidity is
less than $25,000,000;
(n)    reserved;
(o)    other Indebtedness not exceeding $10,000,000 in the aggregate principal
amount at any time;
(p)    obligations under Lender Bilateral Lines not exceeding $10,000,000 in
aggregate principal amount at any one time; and
(q)    earn-out obligations constituting Indebtedness, which obligations are
being disputed in good faith.
8.1.2    Limitation on Incurrence. In addition to the limitations on the
incurrence or existence of Indebtedness referred to above, no Indebtedness may
be incurred by the Borrower or any of its Subsidiaries unless immediately before
and after giving effect to the incurrence of such Indebtedness, no Default or
Event of Default shall have occurred and be continuing.

8.2    Liens; and Licenses.
8.2.1    In General. The Borrower shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or assets of the Borrower or
any Subsidiary of the Borrower, except each of the following (the items referred
to in clauses (a) through (l) are, collectively, the “Permitted Liens”):
(a)    Liens created in favor of the Agent for the benefit of the Secured
Parties pursuant to the Loan Documents;
(b)    Liens, if any, in favor of an Issuing Bank to cash collateralize or
otherwise secure the obligations of a Defaulting Lender to fund risk
participations under this Agreement.
(c)    Liens for Taxes, assessments or other governmental charges the payment of
which is not yet due or the payment of which is not at the time required by
Section 8.10 (Payment of Taxes and Claims);


-92-



--------------------------------------------------------------------------------





(d)    statutory Liens of landlords or mortgagees of landlords and deposits to
secure the performance of leases in the ordinary course of business, and Liens
of carriers, warehousemen, mechanics and materialmen and other like Liens
incurred in the ordinary course of business for sums not yet due or the payment
of which is not at the time required by Section 8.10 (Payment of Taxes and
Claims);
(e)    leases or subleases granted to others, easements, rights‑of‑way,
restrictions and other similar charges or encumbrances on real property, in each
case incidental to, and not interfering with, the ordinary conduct of the
business of the Borrower or any of its Subsidiaries;
(f)    Capital Leases incurred in compliance with paragraph (d) of Subsection
8.1.1 (Indebtedness – In General); provided that no such security interest shall
extend to or cover any property other than the leased property;
(g)    reserved;
(h)    Liens set forth on Schedule 8.2 and extensions or replacements thereof;
(i)    pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social welfare legislation;
(j)    usual and customary deposits to secure the performance of bids, trade
contracts (other than for borrowed money), leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business of the Borrower and its
Subsidiaries;
(k)    Liens on equipment and real estate of Persons that become Subsidiaries of
the Borrower after the date of this Agreement; provided that such Liens existed
at the time the respective companies became a Subsidiary of the Borrower and
were not created in anticipation thereof, and provided further that any such
Lien does not cover any property or assets after the time such company becomes a
Subsidiary which were not covered immediately prior thereto; and
(l)    Liens on assets of Foreign Subsidiaries (other than any Foreign
Subsidiaries that become Borrowers or Subsidiary Guarantors hereunder after the
date hereof) created to secure Indebtedness permitted under Section 8.1.1
(Indebtedness – In General), provided that such Liens do not attach to any
assets located in the United States of America.
8.2.2    Negative Pledge. The Loan Parties shall not agree with any Person to
restrict or place limitations (or permit such restrictions or limitations to
exist) on the right of the Loan Parties to create, incur, assume or permit to
exist any Lien on or with respect to any property or


-93-



--------------------------------------------------------------------------------





asset of the Loan Parties, except for reasonable and customary limitations
imposed in documents creating Liens permitted pursuant to Subsection 8.2.1
(Liens; and Licenses – In General).
8.2.3    Licenses. The Borrower shall not, and shall not permit any of its
Subsidiaries to, license or sublicense any of its Intellectual Property or
general intangibles except for licenses entered into the ordinary course of
Borrower’s and Subsidiaries’ Permitted Business.
8.2.4    License Agreements. The Borrower shall not, and shall not permit any of
its Subsidiaries to, amend, restate or modify the License Agreements in a manner
that is materially adverse to the interests of the Lenders.

8.3    Investments, Loans, Acquisitions, Etc.
The Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, make or permit to exist any Investment or make any
Acquisition, except that the Borrower and its Subsidiaries may permit to exist
and, so long as no Default or Event of Default then exists or would be caused
thereby, the Borrower and its Subsidiaries may make, any of the following
Investments:
(a)    Investments by the Borrower or Subsidiary Guarantors in the Borrower or
the Subsidiary Guarantors or the creation by the Borrower or Subsidiary
Guarantors of new direct or indirect wholly-owned Subsidiaries that become
Subsidiary Guarantors in accordance with the provisions of Section 8.27 (Certain
Obligations Respecting Subsidiaries);
(b)    reserved;
(c)    (i) Investments by a Subsidiary of the Borrower that is not a Subsidiary
Guarantor in other Subsidiaries of the Borrower that are not Loan Parties and
(ii) Acquisitions by Subsidiaries of the Borrower that are not Subsidiary
Guarantors from Subsidiaries of the Borrower that are not Subsidiary Guarantors;
(d)    Investments under Interest Rate Protection Agreements or other Swap
Agreements entered into in the ordinary course of business for the purpose of
minimizing risk and not for speculative purposes;
(e)    Investments in marketable, direct obligations of the federal government
of the United States of America, its agencies and instrumentalities maturing
within 365 days of the date of purchase;
(f)    Investments in commercial paper issued by corporations, each of which
shall have a net worth of at least $100 million and each of which conducts a
substantial part of its business in the United States of America, maturing
within 270 days from the date of the


-94-



--------------------------------------------------------------------------------





original issue thereof, and which at the time of acquisition has the highest
rating by Moody’s Investors Service, Inc. or Standard and Poor’s Corporation;
(g)    Investments in bankers’ acceptances, and certificates of deposit maturing
within 365 days of the date of purchase that are issued by, or time deposits
maintained with, a commercial bank organized under the laws of the United States
of America or any state thereof or any country that is a member of the
Organization of Economic Cooperation and Development or a political subdivision
of any such country, having capital, surplus and undivided profits totaling more
than $100 million and that have the highest rating by Moody’s Investors Service,
Inc. or Standard and Poor’s Corporation;
(h)    Investments in the form of loans and advances by the Borrower or a
Subsidiary Guarantor in Subsidiaries of the Borrower that are not Loan Parties;
provided that
(i) no Default or Event of Default has occurred and is continuing or would be
caused thereby,
(ii) any such loan or advance in excess of $1,000,000 is evidenced by a
promissory note (which may be in the form of Exhibit G) that is promptly pledged
to the Agent, and
(iii) if any such loan or advance would result in there being more than
$25,000,000 of intercompany loans by Loan Parties to Subsidiaries of the
Borrower that are not Loan Parties outstanding (whether as a result of loans or
advances made pursuant to this clause (h) or pursuant to clause (r) below or
otherwise) and if at the time of the proposed loan or advance Pro Forma Leverage
of the Borrower and its Subsidiaries on a Consolidated basis would exceed 1.50
to 1.00, then at or prior to the time of the making of such loan or advance (or,
with the prior consent of the Agent, promptly thereafter or such period as the
Agent may agree to in its sole discretion not to exceed 90 days), the Borrower
shall cause one or more of its Subsidiaries that are not Loan Parties, which one
or more such Subsidiary or Subsidiaries has received an advance or loan from a
Loan Party or is the intended recipient of a loan or advance pursuant to this
clause (iii), to become a Subsidiary Guarantor hereunder pursuant to the terms
of Subsection 8.27.2 (Certain Obligations Respecting Subsidiaries) below, such
that after giving effect to the guarantees, the aggregate outstanding amount of
intercompany loans by Loan Parties to Subsidiaries of the Borrower that are not
Loan Parties does not exceed $25,000,000;


-95-



--------------------------------------------------------------------------------





(i)    Permitted Acquisitions (including, for the avoidance of doubt, Material
Acquisitions);
(j)    Other Investments up to $10,000,000;
(k)    Investments in “money market funds” within the meaning of Rule 2a-7 of
the U.S. Investment Company Act of 1940, as amended;
(l)    other short-term Investments utilized by Foreign Subsidiaries in
accordance with normal investment practices for cash management in Investments
of a type analogous to the foregoing clauses (e)through (g) and (l);
(m)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case, in the ordinary course of business;
(n)    Investments in connection with any Banking Services Obligations;
(o)    trade credit extended on usual and customary terms in the ordinary course
of business;
(p)    loans to shareholders, directors or officers in an aggregate amount for
all such loans not to exceed $750,000 at any one time outstanding;
(q)    advances to employees to meet expenses incurred by such employees in the
ordinary course of business in an aggregate amount or all such advances not to
exceed $750,000 at any one time outstanding; and
(r)    Investments in Foreign Subsidiaries on the Closing Date and Investments
in the form of obligations for borrowed money permitted under clause (m) of
Subsection 8.1.1 (Indebtedness – In General).

8.4    Restricted Payments.
The Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, declare, order, pay, make or set apart any sum or
property for any Restricted Payment, except for
(i) Restricted Payments declared and paid by direct or indirect wholly-owned
Subsidiaries of the Borrower to the Borrower and other direct or indirect
wholly-owned Subsidiaries of the Borrower;
(ii) payments in respect of subordinated Indebtedness permitted under clause (m)
of Subsection 8.1.1 (Indebtedness – In General) so long as (1) no Default or
Event of Default shall


-96-



--------------------------------------------------------------------------------





have occurred and be continuing or shall be caused thereby, (2) the Borrower
would be in pro forma compliance with the financial covenants herein after
giving effect to such payments and (3) so long as the other conditions to
payment set forth in the applicable subordination provisions are satisfied;
(iii) so long as no Default or Event of Default shall then have occurred and be
continuing (x) if at the time and after giving effect to the proposed Restricted
Payment the Pro Forma Leverage is greater than 1.50 to 1.00, other dividends,
distributions, share redemptions, share retirements and/or share purchases
respecting Capital Stock of the Borrower in an aggregate amount (for all
Restricted Payments made pursuant to this clause (x) at any time) not to exceed
$5,000,000; and (y) if, at the time and after giving effect to the proposed
Restricted Payment the Pro Forma Leverage is no more than 1.50 to 1.00, other
dividends, distributions, share redemptions, share retirements and/or share
purchases respecting Capital Stock of the Borrower; provided, further, that no
Subsidiary Guarantor may make a Restricted Payment to a Subsidiary of the
Borrower that is not a Subsidiary Guarantor may make a Restricted Payment to a
Subsidiary of the Borrower that is not a Subsidiary Guarantor or the Borrower;
and provided, further, the Borrower shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, declare, order, pay, make or set apart
any sum or property for any Restricted Payment pursuant to clause (iii) of this
Section 8.4 at any time that the Interest Coverage Ratio is (or as of the date
of the most recently delivered Officer’s Compliance Certificate, was) less than
or equal to 3.00 to 1.00.

8.5    Sale-Leasebacks.  
The Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, sell or otherwise transfer, in one or more related
transactions, any property owned by a Loan Party or located in the United States
(whether real, personal or mixed) and thereafter rent or lease such transferred
property or substantially identical property.

8.6    Transactions with Affiliates.
Other than as set forth on Schedule 8.6, the Borrower shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly, engage in any
transaction with any Affiliate on terms that are less favorable to the Borrower
or such Subsidiary than those that might be obtained at the time from
unaffiliated third parties; provided that the foregoing restrictions shall not
apply to (a) transactions exclusively among the Borrower and the Subsidiary
Guarantors, (b) transactions exclusively among Subsidiaries of the Borrower that
are not Subsidiary Guarantors, (c) Restricted Payments, to the extent permitted
under Section 8.4 (Restricted Payments), and (d) usual and customary
indemnification obligations in the Organizational Documents of the Borrower and
its Subsidiaries for acts and omissions of their officers and directors.

8.7    Mergers and Dispositions.


-97-



--------------------------------------------------------------------------------





8.7.1    Consolidations and Mergers. The Borrower shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly:
(a)    consolidate with or merge into any other Person (other than solely for
the purpose of redomestication within a state of the United States so long as
such entity complies with any and all applicable notice requirements in
connection with such redomestication under the Loan Documents and takes such
action as may be necessary to ensure that its equity and assets are subject to a
first-priority Lien in favor of the Agent, subject to Permitted Liens and
Permitted Perfection Limitations), except that a Subsidiary of the Borrower may
consolidate with or merge into the Borrower or a wholly-owned Subsidiary of the
Borrower; provided, that (i) if a Subsidiary of the Borrower that is not a
Subsidiary Guarantor merges or consolidates with a Subsidiary Guarantor, the
Subsidiary Guarantor shall be the surviving Person and (ii) if any Subsidiary of
the Borrower merges or consolidates with the Borrower, the Borrower shall be the
surviving Person;
(b)    permit any Person that is not a Subsidiary of the Borrower to consolidate
with or merge into it except in connection with a Permitted Acquisition; or
(c)    enter into any winding-up, liquidation, dissolution, division or similar
transaction except that a Subsidiary of the Borrower may be dissolved following
the transfer of all of its assets to the Borrower or one or more wholly-owned
Subsidiaries (a “Transferee”), subject to the conditions that (i) both before
and after the transfer and subsequent dissolution, no Default or Event of
Default shall have occurred and be continuing, and (ii) if the Subsidiary that
is winding-up, liquidating, dissolving dividing or engaging in a similar
transaction is a Subsidiary Guarantor, then all of the equity of the Transferee
shall have been pledged to the Agent pursuant to the Pledge Agreements and all
of the material assets of the Transferee shall have been pledged as security
pursuant to the applicable Security Agreement, and (iii) the Transferee (unless
it is the Borrower) if it has received assets from a Subsidiary Guarantor shall
be party to one or more Subsidiary Suretyships.
8.7.2    Sales and Other Dispositions. The Borrower shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly, sell, lease, abandon
or otherwise transfer or dispose of any of its assets or property of any nature
except:
(a)    sales of inventory in the ordinary course of its business;
(b)    transfers of assets by the Borrower or a Subsidiary of the Borrower to
the Borrower or a wholly-owned Subsidiary of the Borrower, so long as, with
respect to transfers by the Borrower or a Subsidiary Guarantor, such assets
remain subject to a valid, perfected first priority Lien in favor of the Agent,
subject only to Permitted Liens and Permitted Perfection Limitations;


-98-



--------------------------------------------------------------------------------





(c)    transfers of equipment that is obsolete or no longer used or useful in
the business of the Borrower or any of its Subsidiaries and having an aggregate
sales price not exceeding $5,000,000 for all such sales after the Closing Date;
and
(d)    abandonment or lapse of Intellectual Property in the ordinary course of
business using its reasonable business judgment.

8.8    Existence.
The Borrower shall at all times preserve and keep in full force and effect (a)
its organizational existence and (b) subject to the provisions of Subsection
8.7.1 (Consolidations and Mergers), the corporate, partnership or other
existence of each of its Subsidiaries, and the good standing of such Persons in
all states in which they are formed or required to qualify to do business,
except, as to qualification only, where the failure to keep in full force and
effect any such good standing would not reasonably be expected to result in a
Material Adverse Change.

8.9    Compliance with Law.
The Borrower shall, and shall cause each of each of its Subsidiaries to, comply
in all material respects with all Laws, and obtain or maintain all permits,
franchises and other governmental authorizations and approvals necessary for the
ownership, acquisition and disposition of their respective properties and the
conduct of their respective businesses. The Borrower shall take all reasonable
steps necessary to keep all licenses necessary or desirable (in the reasonable
judgment of the Borrower) for the operations of its and its Subsidiaries’
businesses as conducted on, or contemplated to be conducted on, the Closing Date
in full force and effect.

8.10    Payment of Taxes and Claims.
The Borrower shall, and shall cause each of its Subsidiaries to, pay all federal
and other material Taxes, assessments and other governmental charges imposed
upon it or any of its properties or assets or in respect of any of its
franchises, business, income or profits before any penalty or interest accrues
thereon, and all claims (including claims for labor, services, materials and
supplies) for sums that have become due and payable and that by Law have or
might become a Lien upon any of its properties or assets; provided that no such
charge or claim need be paid if being contested in good faith by appropriate
proceedings promptly initiated and diligently conducted and if such reserve or
other appropriate provision, if any, as shall be required by GAAP shall have
been made therefor and, if the filing of a bond or other indemnity is necessary
to avoid the creation of a Lien against any of the assets of the Borrower or any
of its Subsidiaries, such bond shall have been filed or indemnity provided.

8.11    Tax Consolidation.


-99-



--------------------------------------------------------------------------------





Except as set forth on Schedule 8.11, the Borrower will not file or consent to
or permit the filing of any consolidated income Tax return on behalf of it or
any of its Subsidiaries with any Person (other than a consolidated return of the
Borrower and its Subsidiaries). The Borrower will not, and will not permit any
of its Subsidiaries to, enter into any agreement with any Person which would
cause the Borrower or any of its Subsidiaries to collectively bear more than the
amount of Taxes to which it would have been subject had it separately filed (or
filed as part of a consolidated return among the Borrower and its Subsidiaries).

8.12    Compliance with ERISA.
(a)    The Borrower shall not, and shall not permit any of its Subsidiaries or
any of its ERISA Affiliates to, take, or fail to take, any of the following
actions or permit any of the following events to occur if such action or event
individually or together with all other actions or events would subject the
Borrower, any of its Subsidiaries or any of its ERISA Affiliates to any material
tax, penalty, or other liabilities:
(i)    engage in or knowingly consent to any “party in interest” or any
“disqualified person,” as such terms are defined in Section 3(14) of ERISA and
Section 4975(e)(2) of the Code respectively, engaging in any Prohibited
Transaction in connection with which the Borrower, any of its Subsidiaries or
any ERISA Affiliate could be subject to either a civil penalty assessed pursuant
to Section 502(i) of ERISA or a tax imposed by Section 4975 of the Code;
(ii)    terminate any Employee Pension Plan in a manner, or take any other
action, which could result in any liability of the Borrower, any of its
Subsidiaries or any ERISA Affiliate to the PBGC;
(iii)    fail to make full payment when due of all amounts which, under the
provisions of any Plan or any Multiemployer Plan, the Borrower, any of its
Subsidiaries or any ERISA Affiliate is required to pay as contributions thereto,
or cause there to be an unpaid “minimum required contribution” as defined in
Section 430 of the Code and Section 303 of ERISA, whether or not there has been
a waiver of any funding deficiency within the meaning of Section 412 of the Code
or Section 303 of ERISA, with respect to any Employee Pension Plan or fail to
pay PBGC premiums when due;
(iv)    permit the current value of all vested accrued benefits under all
Employee Pension Plans which are subject to Title IV of ERISA to exceed the
current value of the assets of such plans allocable to such vested accrued
benefits, except as may be permitted under actuarial funding standards adopted
in accordance with Section 430 of the Code;
(v)    withdraw from any Multiemployer Plan, if such withdrawal would result in
the imposition of Withdrawal Liability;


-100-



--------------------------------------------------------------------------------





(vi)    fail to comply in all material respects with the requirements of COBRA
regarding continued health coverage, of the Health Insurance Portability and
Accountability Act of 1996, as amended, and of Section 1862(b) of the Social
Security Act, with respect to any Plans subject to the requirements thereof; or
(vii)    fail to comply, in either form or operation, in all other material
respects with the provisions of ERISA and the Code with respect to any Plan.
(b)    The Borrower shall comply with the ERISA reporting requirements set forth
in Section 6.4 (ERISA Notices).
As used in this Section 8.12, the term “accrued benefit” has the meaning
specified in Section 3(23) of ERISA and the term “current value” has the meaning
specified in Section 4001(a)(18)(B) of ERISA.

8.13    Insurance.
8.13.1    Liability, Property Damage, Etc. The Borrower shall maintain, and
shall cause each of its Subsidiaries to maintain, with financially sound and
reputable insurers, insurance against loss or damage and liability of the kinds
customarily insured against by Persons of established reputation engaged in the
same or similar businesses and similarly situated and in such amounts as are
customarily carried under similar circumstances by other such Persons and
otherwise as is prudent for Persons engaged in such business. All such insurance
covering the assets of the Borrower or a Subsidiary Guarantor shall name the
Agent as lender loss payee and additional insured, as applicable and shall
provide for at least thirty (30) days’ advance notice to the Agent prior to any
non-renewal, cancellation, change in risks (in any material respect) or material
amendment of any such Insurance. In addition, the Borrower shall, and shall
cause each of its Subsidiaries to, maintain such other insurance as may be
required by the applicable Security Agreement and the other Loan Documents.
Annually (and from time to time upon request of the Agent), the Borrower shall
promptly furnish to the Agent evidence, in form and substance satisfactory to
the Agent, of the maintenance of all insurance, indemnities or bonds required by
this Subsection 8.13.1.
8.13.2    PBGC. The Borrower shall maintain or cause to be maintained all
insurance available through the PBGC and/or insurers acceptable to the Agent
against its obligations and the obligations of its Subsidiaries to the PBGC.

8.14    Maintenance of Properties.
The Borrower shall, and shall cause each of its Subsidiaries to: (a) maintain
its properties in good repair, working order and condition, ordinary wear and
tear excepted; and (b) make all appropriate and proper repairs, renewals,
replacements, additions and improvements thereto, ordinary wear and tear
excepted; and (c) keep all systems and equipment that may now or


-101-



--------------------------------------------------------------------------------





in the future be subject to compliance with any material standards or rules
imposed by any Governmental Authority in compliance in all material respects
with such standards or rules. The Borrower shall, and shall cause each of its
Subsidiaries to, maintain its franchises, licenses, permits, patent
applications, patents, trademarks, service marks, trade dress, domain names,
trade names, trade secrets, copyrights and other general intangibles and
Intellectual Property owned or licensed by any of them, including the payment of
all necessary maintenance fees and the filing of all statutory declarations
(provided, that the Borrower or any Subsidiary thereof may abandon or allow to
lapse any Intellectual Property in its reasonable business judgment).

8.15    Maintenance of Records; Fiscal Year.
The Borrower shall, and shall cause each of its Subsidiaries to, keep at all
times books of record and account in which full, true and correct entries shall
be made of all dealings or transactions in relation to its business and affairs.
The Borrower shall, and shall cause each of its Subsidiaries to, keep its books
of account and financial statements in accordance with GAAP and to report on the
basis of a fiscal year ending December 31.

8.16    Inspection.
Upon reasonable notice (and for this purpose no more than five Business Days’
notice shall be required under any circumstances) if no Event of Default or
Default shall exist, or at any time with notice after the occurrence of an Event
of Default or Default, the Borrower shall, and shall cause each of its
Subsidiaries to, allow any representative of the Agent, any Issuing Bank or any
Lender to visit and inspect any of the properties of the Borrower and any of its
Subsidiaries, to examine the books of account and other records and files of the
Borrower and any of its Subsidiaries (including the financial statements
(audited and unaudited, to the extent prepared) of each Subsidiary of the
Borrower and information with respect to each business operated by such Borrower
and any of its Subsidiaries), to make copies thereof and to discuss the affairs,
business, finances and accounts of the Borrower and its Subsidiaries with their
personnel and accountants; provided that the Borrower shall bear the costs of no
more than one (1) such inspection per year if no Default or Event of Default has
occurred and is continuing.

8.17    Exchange of Notes.
Upon receipt of a written notice of loss, theft, destruction or mutilation of
any or all of the Notes and of a letter of indemnity from the affected Lender or
its successors or assigns, and upon surrendering for cancellation such Notes if
mutilated (in which event no indemnity shall be required), the Borrower shall
execute and deliver a new Note or Notes of like tenor in lieu of such lost,
stolen, destroyed or mutilated Notes, as the case may be.

8.18    Voting.


-102-



--------------------------------------------------------------------------------





The Borrower shall, and shall cause each of its Subsidiaries to, exercise any
and all voting or similar rights that they hold in any Person in a manner
consistent with adherence to the provisions of this Agreement and the other Loan
Documents.

8.19    Type of Business.
The Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly enter into any business that is not a Permitted Business.

8.20    Issuance of Equity.
The Borrower shall not, and shall not permit any of its Subsidiaries to, issue
any Capital Stock that provides for either required cash payments on or
mandatory redemption of such Capital Stock.

8.21    Change in Documents.
The Borrower shall not, and shall not permit any of its Subsidiaries to, amend
or otherwise modify their respective Organizational Documents, except in a
manner that would not reasonably be expected to have an adverse effect on a Loan
Party or the rights of the Agent and Lenders under the Loan Documents.

8.22    Payment of Subordinated Indebtedness.
The Borrower will not, and Borrower will not permit any of its Subsidiaries to,
make any voluntary payment or prepayment, whether in respect of principal,
interest, fees, expenses or otherwise, or any redemption, retirement, purchase
or other acquisition, direct or indirect, in respect of any Subordinated
Indebtedness except that so long as no Default or Event of Default has occurred
and is continuing, the Borrower or applicable Subsidiary may make such payments
on Subordinated Indebtedness permitted under Section 8.1 (Indebtedness) in
accordance with its terms when due, but only to the extent in compliance with
the subordination provisions applicable thereto.

8.23    Compliance with Federal Reserve Regulations.
No proceeds of the RC Loans shall be used, in whole or in part, by the Borrower,
any of its Subsidiaries or other Person, directly or indirectly, to purchase or
carry, or to reduce or retire or refinance any credit incurred to purchase or
carry, any “margin security” or “margin stock,” or to extend credit to others
for the purpose of purchasing or carrying any “margin security” or “margin
stock.” The Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, take or permit to be taken any action which would result
in the RC Loans or the carrying out of any of the other transactions
contemplated by this Agreement being violative of Regulation T, U or X of the
Board of Governors of the Federal Reserve System or any other regulation of the


-103-



--------------------------------------------------------------------------------





Board of Governors of the Federal Reserve System. If requested by the Agent, the
Borrower shall complete and sign Part I of a copy of the Federal Reserve Form
U-1 referred to in Regulation U of the Board of Governors of the Federal Reserve
System and deliver such copy to each Lender.

8.24    Limitations on Certain Restrictive Provisions.
Except as set forth in this Agreement, the Borrower shall not, and shall not
permit any of its Subsidiaries to, (a) permit or place any restriction, directly
or indirectly, on (i) the payment of dividends or distributions by any of such
Subsidiaries, (ii) the making of advances or other cash payments by any of such
Subsidiaries, or (iii) the transfer by any of such Subsidiaries of any of its
properties or assets, in each case, to the Borrower or its Subsidiaries, or (b)
agree with any Person that the Borrower and/or any of its Subsidiaries (i) shall
not allow Liens to be created on its assets, or (ii) shall not amend the Loan
Documents, except any such agreement or restrictions set forth in the Loan
Documents.

8.25    Environmental Matters.
The Borrower shall not, and shall not permit any of its Subsidiaries to,
(a)    cause a Release of any Hazardous Substance in violation of any
Environmental Law or so as to create a risk of harm to public or occupant health
or safety or to the environment, or
(b)    permit to exist any Release of any Hazardous Substance on any real
property owned or leased by the Borrower or any of its Subsidiaries in violation
of any Environmental Law or so as to create a risk of harm to public or occupant
health or safety or to the environment, or
(c)    take any other action (or fail to take any action) in violation of any
Environmental Law or take any action (or fail to take any action) so as to
create a material risk of harm to public or occupant health or safety or to the
environment.

8.26    Corporate Separateness.
The Borrower shall, and shall cause each of its Subsidiaries that are Loan
Parties to, conduct its business and operations separate from that of each
Affiliate that is not a Loan Party. Without limiting the generality of the
foregoing, the Borrower shall not, and shall not permit any of its Subsidiaries,
to commingle funds with any Person that is not a Loan Party.

8.27    Certain Obligations Respecting Subsidiaries.
8.27.1    The Borrower will take such action, and will cause each of its
Subsidiaries to take such action, from time to time as shall be necessary to
ensure that all Domestic Subsidiaries


-104-



--------------------------------------------------------------------------------





are guarantors of the Secured Obligations and that all material assets
(excluding real estate but including equity interests owned by a Loan Party) of
the Borrower and Subsidiary Guarantors (except, with respect to voting equity,
within the meaning of Treasury Regulations Section 1.956-2(c)(2), of a CFC, CFC
Holdco or Disregarded Domestic Subsidiary owned directly by the Borrower or
Domestic Subsidiaries, only 66½% of such voting equity shall be required to be
pledged, provided, however, that if a change in Law occurs subsequent to the
Closing Date which permits a pledge of voting equity of any such CFC, CFC Holdco
or Disregarded Domestic Subsidiary above 66½% without a current inclusion in the
U.S. income of the Borrower pursuant to Section 951(a)(1)(B) of the Code
(including, for the avoidance of doubt, due to an applicable exclusion), such
additional amounts of the relevant voting equity shall be pledged) are subject
to a first priority Lien securing the Secured Obligations, subject to no other
Lien except Permitted Liens. Without limiting the generality of the foregoing,
in the event that the Borrower or any of its Subsidiaries shall form or acquire
any Domestic Subsidiary (which it shall only do in conformity with the
provisions of this Agreement), the Borrower, contemporaneously with the
formation or acquisition of such new Domestic Subsidiary, shall: (i) execute and
deliver, and shall cause the holders of any equity interests not owned by the
Borrower to execute and deliver, such documents as shall be necessary to cause
all of the Capital Stock of such new Subsidiary of the Borrower to be duly
pledged (on a first-priority perfected basis) to secure the Secured Obligations;
(ii) will cause such new Subsidiary of the Borrower to execute and deliver a
Subsidiary Suretyship (or a joinder thereto), joinders to the U.S. Security
Agreement and U.S. Subsidiary Pledge, UCC-1 financing statements, and such other
documents as may be necessary to cause such new Subsidiary of the Borrower to be
a guarantor of the Secured Obligations and its material assets to be pledged to
secure such guaranty (excluding real estate); and (iii) will cause such new
Subsidiary of the Borrower to deliver such proof of corporate action, incumbency
of officers, opinions of counsel and other documents as is consistent with those
delivered by the Borrower pursuant to Section 4.1 (Conditions to Effectiveness)
upon the Closing Date or as the Agent shall have requested, and to take such
other action as the Agent shall reasonably request to perfect the security
interest in the Capital Stock and material assets of such new Subsidiary of the
Borrower (excluding real estate) created pursuant to the Loan Documents.
8.27.2    At any time that a Subsidiary of the Borrower is required to become a
Subsidiary Guarantor hereunder pursuant to Subsection 8.3(h) (Investments, Loan,
Acquisitions, Etc.) above, the Borrower will take such action, and will cause
each of its Subsidiaries, as applicable, to take such action, to cause the
applicable Subsidiary of the Borrower to become a Subsidiary Guarantor hereunder
and ensure that such Subsidiary of the Borrower is a guarantor of the Secured
Obligations and that all of the equity and material assets (excluding real
estate) of such Person and any equity interests of all direct Subsidiaries of
such Person are subject to a first priority Lien securing the Secured
Obligations, subject to no other Lien except Permitted Liens. Without limiting
the generality of the foregoing, in the event a Subsidiary of the Borrower is
required to become a Subsidiary Guarantor hereunder pursuant to Subsection
8.3(h) above, the Borrower shall: (i) cause


-105-



--------------------------------------------------------------------------------





such Subsidiary of the Borrower to execute and deliver a Subsidiary Suretyship,
a Security Agreement and Pledge Agreement, or joinders to any of the foregoing,
if applicable, UCC-1 financing statements or equivalent documentation under the
laws of the jurisdiction of the applicable Loan Party, and such other documents
as may be necessary to cause such Subsidiary of the Borrower to be a guarantor
of the Secured Obligations and its material assets to be pledged to secure such
guaranty (excluding real estate and subject to the Permitted Perfection
Limitations); and (ii) will cause such Subsidiary of the Borrower to deliver
such proof of corporate action, incumbency of officers, opinions of counsel and
other documents as is consistent with those delivered by the Borrower pursuant
to Section 4.1 (Conditions to Effectiveness) upon the Closing Date or as the
Agent shall have requested, and to take such other action as the Agent shall
request to perfect the security interest in the Capital Stock and material
assets of such Subsidiary of the Borrower (excluding real estate) created
pursuant to the Loan Documents.

8.28    Further Assurances.
At its sole cost and expense, upon the reasonable request of the Agent, the
Borrower shall, and shall cause each of its Subsidiaries to, execute and deliver
to the Agent and the Lenders such further instruments and do or cause to be done
such further acts as may be necessary or proper in the reasonable opinion of the
Agent to carry out more effectively the provisions and purpose of this Agreement
and the other Loan Documents.

8.29    OFAC.
Neither the Borrower nor any of its Subsidiaries shall (1) be or become subject
at any time to any law, regulation, or list of any government agency (including
the OFAC list) that prohibits or limits the Agent or the Lenders from making any
advance or extension of credit to such Person or from otherwise conducting
business with such Person, or (2) fail to provide documentary and other evidence
of such Person’s identity as may be requested by the Agent at any time to enable
the Agent to verify such Person’s identity or to comply with any applicable law
or regulation, including § 326 of the PATRIOT Act.

8.30    Post-Closing Covenants.
The Borrower will, and will cause its Subsidiaries to, as applicable, execute
and deliver the documents and complete the tasks set forth on Schedule 8.30
within the time periods specified on Schedule 8.30, as applicable (or within
such longer periods as may be agreed to by the Agent in its sole discretion).

8.31    Depositary Banks. Each Loan Party will maintain the Agent or an
Affiliate of the Agent or a Lender as its principal depositary bank, including
for the maintenance of operating, administrative, cash management, collection
activity and other deposit accounts for the conduct of its business.


-106-



--------------------------------------------------------------------------------






ARTICLE 9    

EVENTS OF DEFAULT

9.1    Events of Default.
“Event of Default” wherever used herein means any one of the following events
(whatever the reason for such Event of Default, whether it shall be voluntary or
involuntary or be effected by operation of Law or pursuant to any judgment,
decree or order of any court, or any order, rule or regulation of any
administrative or governmental instrumentality):
9.1.1    Failure to Pay Principal or Reimbursement Obligations. (a) If the
Borrower shall fail to make any payment of the principal of the RC Loans on the
dates when the same shall become due and payable, whether at stated maturity or
at a date fixed for any installment or prepayment thereof or otherwise, or (b)
if any applicant on a Letter of Credit shall fail to make a payment in respect
of a reimbursement obligation on the dates when the same shall become due and
payable; or
9.1.2    Failure to Pay Interest, Fees, Etc. If the Borrower shall fail to make
any payment of interest on the RC Loans, the Unused Commitment Fees, or any
other amounts owing hereunder (other than principal of the RC Loans and
reimbursement obligations in respect of Letters of Credit) on the dates when
such interest, Unused Commitment Fees or other amounts shall become due and
payable, and such failure continues for more than two Business Days; or
9.1.3    Cross Default to Indebtedness. If the Borrower or any of its
Subsidiaries shall default (as payor or guarantor or other surety) in the
payment of any Indebtedness (other than obligations which are covered in
Subsections 9.1.1 (Failure to Pay Principal or Reimbursement Obligations) and
9.1.2 (Failure to Pay Interest, Fees, Etc.)) and the underlying obligation with
respect to which a default has occurred aggregates Three Million Dollars
($3,000,000) or more or could result in a required payment of Three Million
Dollars ($3,000,000) or more, or (b) if any event shall occur or condition shall
exist in respect of any such Indebtedness which would permit or shall have
caused, the acceleration of the payment, time for payment or maturity of any
such Indebtedness; or
9.1.4    Other Cross-Defaults. If the Borrower or any of its Subsidiaries shall
default in the payment when due or in the performance or observance of any
obligation (except obligations which are covered in Subsections 9.1.1 (Failure
to Pay Principal or Reimbursement Obligations), 9.1.2 (Failure to Pay Interest,
Fees, Etc.) and 9.1.3 (Cross Default to Indebtedness)), whether now or hereafter
incurred, which default would reasonably be expected to result in a Material
Adverse Change; or


-107-



--------------------------------------------------------------------------------





9.1.5    Misrepresentations. If any representation or warranty made (a) by any
Loan Party in this Agreement or in any other Loan Document or (b) by the
Borrower or any other Person (other than the Agent, an Issuing Bank or a Lender)
in any document, certificate or statement furnished pursuant to this Agreement
or any other Loan Document, shall be false or misleading in any respect (or in
any material respect if such representation or warranty is not by its terms
already qualified as to materiality) when made or deemed made; or
9.1.6    Certain Covenant Defaults. If there shall occur a default in the due
performance or observance of any term, covenant or agreement to be performed or
observed pursuant to any of ARTICLE 6 (Reporting Requirements and Notices),
ARTICLE 7 (Financial Covenants), Sections 8.1 (Indebtedness) to 8.7 (Mergers and
Dispositions) inclusive, Subsection 8.8(a) (Existence), Sections 8.11 (Tax
Consolidation) to 8.13 (Insurance) inclusive, or Sections 8.19 (Type of
Business) to 8.25 (Environmental Matters) inclusive; or
9.1.7    Other Covenant Defaults. If there shall occur any default in the due
performance or observance of any term, covenant or agreement to be performed or
observed pursuant to the provisions of this Agreement, other than as provided in
Subsections 9.1.1 (Failure to Pay Principal or Reimbursement Obligations), 9.1.2
(Failure to Pay Interest, Fees, Etc.), 9.1.3 (Cross Default to Indebtedness) and
9.1.6 (Certain Covenant Defaults), or any agreement incidental hereto (other
than as provided in Subsection 9.1.8 (Other Loan Document Defaults; Security)
and, if capable of being remedied, such default shall continue unremedied for 30
days after the commencement of such default; or
9.1.8    Other Loan Document Defaults; Security. If any of the parties, other
than the Agent, the Issuing Banks and the Lenders, to any of the Loan Documents
(other than this Agreement) shall fail to perform any of its obligations under
any of such agreements (after taking into account any applicable cure period set
forth in such agreements); or if the validity of this Agreement or any of the
other Loan Documents shall have been challenged or disaffirmed by or on behalf
of any of such parties thereto; or if, other than as a direct result of any
action of the Agent, the Issuing Banks or the Lenders, any Liens created or
intended to be created by any of the Loan Documents shall at any time cease to
be valid and perfected first priority Liens in favor of the Agent (for the
benefit of the Secured Parties), subject to no equal or prior Liens except
Permitted Liens; or if any material covenant, agreement or obligation of any
Loan Party contained in or evidenced by any of the Loan Documents shall cease to
be enforceable in accordance with its terms; or if any Loan Document shall be
cancelled, terminated, revoked or rescinded except in accordance with its terms;
or if any court or other Governmental Authority shall issue a judgment, order,
decree or ruling to the effect that any material covenant, agreement or
obligation of any Loan Party under any Loan Document is illegal, invalid or
unenforceable; or
9.1.9    Custody or Control of Assets. If custody or control of any substantial
part of the property of the Borrower or any of its Subsidiaries shall be assumed
by any Governmental


-108-



--------------------------------------------------------------------------------





Authority or any court of competent jurisdiction, or any other Person at the
insistence of any Governmental Authority or any court of competent jurisdiction;
or
9.1.10    Discontinuance of Business. If the Borrower or any of its Subsidiaries
shall suspend or discontinue its business or any line thereof except, in the
case of any of such Subsidiaries, pursuant to a dissolution or merger of such
Subsidiary permitted by the terms of this Agreement; or
9.1.11    Insolvency. (a) If the Borrower or any of its Subsidiaries shall (i)
make an assignment for the benefit of creditors or a composition with creditors,
(ii) generally not be paying its debts as they mature, (iii) admit its inability
to pay its debts as they mature, (iv) file a petition in bankruptcy, (v) become
insolvent (howsoever such insolvency may be evidenced), (vi) be adjudicated
insolvent or bankrupt, (vii) petition or apply to any tribunal for the
appointment of any receiver, interim receiver, receiver and manager, custodian,
liquidator or trustee of or for it or any substantial part of its property or
assets, or (viii) commence any case or proceeding relating to it under any
Debtor Relief Law of any jurisdiction, whether now or hereafter in effect; or
(b) if there shall be commenced against the Borrower or any of its Subsidiaries
any such case, petition or proceeding (including the filing of a notice of
intention in respect thereof) and the same shall not be dismissed within 60 days
or an order, judgment or decree approving the petition in any such proceeding
shall be entered against the Borrower or any of its Subsidiaries; or (c) if the
Borrower or any of its Subsidiaries shall have concealed, removed, or permitted
to be concealed or removed, any part of its property, with intent to hinder,
delay or defraud its creditors, or any of them, or shall have made or suffered a
transfer of any of its property which may be fraudulent under any Debtor Relief
Law, fraudulent conveyance or similar law; or (d) if the Borrower or any of its
Subsidiaries shall have made any transfer of its property to or for the benefit
of a creditor which constitutes a preferential transfer under any Debtor Relief
Law; or (e) if the Borrower or any of its Subsidiaries shall have suffered or
permitted, while insolvent, any creditor to obtain a lien upon any of its
property through legal proceedings or distraint; or
9.1.12    Change of Control . If there shall occur a Change of Control; or
9.1.13    Subordination. If the obligations purported to be subject to any
subordination agreement in favor of the Agent cease to be fully subordinated to
all of the obligations under this Agreement; or
9.1.14    Interest Rate Protection Agreements. If the Borrower or any of its
Subsidiaries shall default in any payment or performance of any obligations
under any Swap Agreement entered into with any Swap Party, regardless of the
amount involved in such default; or
9.1.15    Judgments. If any judgment or judgments or assessment or assessments
for the payment of money in excess of Three Million Dollars ($3,000,000) in the
aggregate shall be


-109-



--------------------------------------------------------------------------------





rendered against the Borrower or any of its Subsidiaries and such judgment
remains either unstayed or unsatisfied for a period of sixty (60) days or more
from when due; or
9.1.16    Unenforceability of Licenses. If (a) any lenders or creditors of
Vishay exercise any remedies or have a right to exercise any remedies against
any of the intellectual property that is the subject of any of the License
Agreements or (b) the Borrower or any Subsidiary thereof is unable to enforce
its rights under any of the License Agreements or use any of the intellectual
property that is the subject of any of the License Agreements; or
9.1.17    Claims Under Tax Matters Agreement. If (i) (a) any claim or proceeding
is made or pursued with any court or other Governmental Authority against any
Loan Party or (b) a Loan Party enters a binding arbitration proceeding under the
terms of Section 8.3 of the Master Separation and Distribution Agreement with
respect to a claim against such Loan Party, alleging damages of more than
$2,000,000 under the terms of the Tax Matters Agreement, and such claim or
proceeding is not withdrawn or determined to be invalid for a period of 90 days
or more or (ii) any Loan Party is required to pay in excess of $5,000,000
(without further legal recourse) or does pay in excess of $5,000,000 pursuant to
claims under the Tax Matters Agreement and if after giving effect to such
payment (or required payment) Liquidity is less than $12,500,000.

9.2    Acceleration; Remedies.
9.2.1    Acceleration upon Insolvency. Upon the occurrence of any event
described in Subsection 9.1.11 (Insolvency), the entire unpaid principal balance
of the Notes, and interest accrued and premium, if any, thereon, and any unpaid
accrued Unused Commitment Fees and all other amounts accrued hereunder or under
the other Loan Documents, shall be immediately due and payable by the Borrower
and the Commitments shall terminate without presentment, demand, protest, notice
of protest or other notice of dishonor of any kind, all of which are hereby
expressly waived by the Borrower.
9.2.2    Acceleration upon Other Defaults. Upon the occurrence of any Event of
Default other than any event described in Subsection 9.1.11 (Insolvency), or at
any time thereafter if any Event of Default shall then be continuing, the Agent
may (and shall if directed by the Requisite Lenders) (a) by written notice to
the Borrower, declare the entire unpaid principal balance or any portion of the
principal balance of all or any of the Notes, and interest accrued and premium,
if any, thereon and any unpaid accrued Unused Commitment Fees and all other
amounts accrued hereunder or under the other Loan Documents, to be immediately
due and payable by the Borrower, and/or (b) terminate the Commitment.
9.2.3    Remedies in General. In the event of acceleration pursuant to
Subsection 9.2.1 (Acceleration upon Insolvency) or Subsection 9.2.2
(Acceleration upon Other Defaults), all principal and interest, premium, fees,
and other amounts shall thereupon become and be immediately


-110-



--------------------------------------------------------------------------------





due and payable, without presentation, demand, protest, notice of protest or
other notice of dishonor of any kind, all of which are hereby expressly waived
by the Borrower; and the Agent (acting directly or through appointment of one or
more trustees of the Agent’s choosing) may proceed to protect and enforce its
rights and those of the Issuing Banks and the Lenders under the Loan Documents
in any manner or order it deems expedient without regard to any equitable
principles of marshalling or otherwise. In addition to all other rights
hereunder or under Law, the Agent shall have the right to institute proceedings
in equity or other appropriate proceedings for the specific performance of any
covenant or agreement made in any of the Loan Documents or for an injunction
against the violation of any of the terms of any of the Loan Documents or in aid
of the exercise of any power granted in any of the Loan Documents or by Law or
otherwise. Further, to the extent permitted under law, the Agent shall be
entitled to the appointment of a trustee or receiver for all or any part of the
businesses of the Borrower or any of its Subsidiaries, which trustee or receiver
shall have such powers as may be conferred by the appointing authority. All
rights and remedies given by this Agreement, the Notes and the other Loan
Documents are cumulative and not exclusive of any of such rights or remedies or
of any other rights or remedies available to the Agent, any Issuing Bank or any
Lender, and no course of dealing between the Borrower or any of its
Subsidiaries, on one hand, and the Agent, any Issuing Bank or any Lender, on the
other hand, or any delay or omission in exercising any right or remedy shall
operate as a waiver of any right or remedy, and every right and remedy may be
exercised from time to time and as often as shall be deemed appropriate by the
Agent.

9.3    Proceeds of Collateral.
9.3.1    Obligations.
Following an Event of Default and acceleration of the Obligations, the Agent
shall apply proceeds of Collateral as follows:
First, to payment of that portion of the Secured Obligations constituting fees,
expenses (including expenses relating to attorneys’ fees and other
professionals’ fees), indemnities and other amounts due to the Agent in its
capacity as such;
Second, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest and accrued and unpaid Unused Commitment Fees or
other fees, ratably amongst the Secured Parties in proportion to the respective
amounts described in this clause “Second” due to them;
Third, to payment of that portion of the Secured Obligations constituting unpaid
principal of the RC Loans and reimbursement obligations under Letters of Credit,
ratably amongst the Lenders in proportion to the respective amounts described in
this clause “Third” due to them;


-111-



--------------------------------------------------------------------------------





Fourth, to payment of all other Secured Obligations, ratably amongst the Secured
Parties in proportion to the respective amounts described in this clause
“Fourth” due to them; and
Finally, the balance, if any, after all of the Secured Obligations have been
satisfied, to the Borrower or its applicable Subsidiary or as otherwise required
by Law.
For purposes of this Section 9.3, if there are Secured Obligations arising out
of Interest Rate Protection Agreements, the Requisite Lenders shall determine
whether such obligations are most appropriately characterized as interest,
principal, fees or other and shall add those obligations to the appropriate
category above. Any determination of the Requisite Lenders in this regard shall
be conclusive absent manifest error; provided, however, that the
characterization of such obligations shall be the same with respect to all
Secured Parties. By way of example, the Requisite Lenders may determine that (a)
obligations such as the net amount of Settlement Amounts (as defined in the 1992
form of Master Agreement (Multicurrency – Cross Border) or the 1992 form of
Master Agreement (Local Currency – Single Jurisdiction) published by the
International Swaps and Derivatives Association or any successor forms) owing by
the Borrower to the relevant Secured Party (as reduced by the net amount of
Unpaid Amounts (as so defined), if any, or owing by the relevant Secured Party
to the Borrower shall be treated, for purposes of this Section 9.3, as principal
on the RC Loans, and (b) Unpaid Amounts, interest on Unpaid Amounts and interest
on Settlement Amounts owing by the Borrower to the relevant Secured Party shall
be treated, for purposes of this Section 9.3, as interest.



ARTICLE 10    

AGENCY

10.1    Appointment and Authority.
Each of the Lenders and the Issuing Banks hereby irrevocably appoints JPM to act
on its behalf as the Agent hereunder and under the other Loan Documents and
authorizes the Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Agent, the Lenders
and the Issuing Banks, and neither the Borrower nor any other Loan Party shall
have rights as a third party beneficiary of any of such provisions. Without
limiting the generality of the foregoing, the Lenders and the Issuing Banks
hereby authorize the Agent (in its sole discretion):
(a)    in connection with (i) the sale or other disposition of any asset
included in the Collateral to a Person who is not a Loan Party or (ii) the sale
or other disposition of all of the Capital Stock of any Subsidiary Guarantor to
a Person who is not a Loan Party, in each case to the extent undertaken in
accordance with the terms of this Agreement, to release a Lien


-112-



--------------------------------------------------------------------------------





granted to it (for the benefit of the Secured Parties) on such asset or Capital
Stock and/or to release such Subsidiary Guarantor from its obligations
hereunder;
(b)    to determine that the cost to the Borrower is disproportionate to the
benefit to be realized by the Agent, the Lenders and the other Secured Parties
by perfecting a Lien in a given asset or group of assets included in the
Collateral and that such Borrower should not be required to perfect such Lien in
favor of the Agent (for the benefit of the Secured Parties);
(c)    to appoint subagents to be the holder of record of a Lien to be granted
to the Agent (for the benefit of the Secured Parties) or to hold on behalf of
the Agent the Collateral or instruments relating thereto;
(d)    to enter into and perform its obligations under the other Loan Documents;
and
(e)    to execute and deliver the agreements contemplated by Section 11.5
(Amendments, Waivers and Consents).

10.2    Rights as a Lender.
The Person serving as the Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not the Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary of the Borrower or
other Affiliate thereof as if such Person were not the Agent hereunder and
without any duty to account therefor to the Lenders.

10.3    Agent May File Proofs of Claim and Other Actions.
(a)    In case of the pendency of any proceeding under any Debtor Relief Law or
any other judicial proceeding relative to any Loan Party, in addition to any
other rights and remedies provided under the Loan Documents or applicable law,
the Agent (irrespective of whether the principal of any Obligations shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the RC Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Issuing Bank and
the Agent (including any claim for the reasonable


-113-



--------------------------------------------------------------------------------





compensation, expenses, disbursements and advances of the Lenders, the Issuing
Bank and the Agent and their respective agents and counsel and all other amounts
due the Lenders, the Issuing Bank and the Agent under Sections 2.8 (Fees to
Lenders), 3.1.6 (Fees) and 11.14 (Expenses; Indemnity; Damage Waiver)) allowed
in such judicial proceeding;
(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and
(iii)    any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Agent and, in the
event that the Agent shall consent to the making of such payments directly to
the Lenders and the Issuing Banks, to pay to the Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the Agent and
its agents and counsel, and any other amounts due the Agent under Sections 2.8
(Fees to Lenders) and 11.14 (Expenses; Indemnity; Damage Waiver).
(b)    In addition to any other rights and remedies hereunder or under the other
Loan Documents or applicable law, upon the occurrence and during the continuance
of an Event of Default, each of the Lenders and the Issuing Banks hereby
authorizes the Agent to take such actions on behalf of the Secured Parties and
to exercise such powers as are delegated to the Agent by the terms hereof and
the other Loan Documents together with such actions and powers as are reasonably
incidental thereto and exercise any other rights and remedies under applicable
law, in the name of the Secured Parties or otherwise, including sell, assign,
lease, license (on an exclusive or nonexclusive basis) or otherwise dispose of
the Collateral or any part thereof in one or more parcels at public or private
sale, at any of the Agent’s offices or elsewhere, for cash, on credit or for
future delivery, at such time or times and at such price or prices and upon such
other terms as the Agent may deem commercially reasonable and to credit bid any
or all of the Secured Obligations on behalf of the Secured Parties in connection
with any sale or other disposition of any or all assets or equity of any or all
Loan Parties.

10.4    Exculpatory Provisions.
The Agent shall not have any duties or obligations except those expressly set
forth herein and in the other Loan Documents. Without limiting the generality of
the foregoing, the Agent
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or an Event of Default has occurred and is continuing,
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Requisite Lenders (or such other number
or percentage of the Lenders as shall be expressly provided


-114-



--------------------------------------------------------------------------------





for herein or in the other Loan Documents); provided that the Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Agent to liability or that is contrary to any Loan Document or
applicable law, and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.
The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Requisite Lenders or (ii) in the absence of
its own gross negligence or willful misconduct. The Agent shall be deemed not to
have knowledge of any Event of Default unless and until notice describing such
Event of Default is given to the Agent by the Borrower, a Lender or an Issuing
Bank which notice states that it is a “Notice of Default” or a “Notice of an
Event of Default.”
The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in ARTICLE 4 (Conditions to Fundings and Issuances of Letters of
Credit) or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Agent.

10.5    Reliance by Agent.
The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet posting or other distribution) believed by it to be genuine and to have
been signed, sent or otherwise authenticated by the proper Person. The Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a RC Loan, or the issuance of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank, the
Agent may presume that such condition is satisfactory to such Lender or Issuing
Bank unless the Agent shall have received notice to the contrary from such
Lender or Issuing Bank prior to the making of such RC Loan or the issuance of
such Letter of Credit. The Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected


-115-



--------------------------------------------------------------------------------





by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts. It is
acknowledged that counsel to the Agent exclusively represents the Agent and,
absent an express written agreement of such counsel to the contrary, there are
no third party beneficiaries of that relationship.

10.6    Delegation of Duties.
The Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub‑agents appointed by the Agent. The Agent and any such sub‑agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub‑agent and to the Related Parties of the Agent and any such
sub‑agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Agent.

10.7    Resignation of Agent.
The Agent may at any time give notice of its resignation to the Lenders, the
Issuing Banks and the Borrower. Upon receipt of any such notice of resignation,
the Requisite Lenders shall have the right, in consultation with the Borrower,
to appoint a successor, which shall be a Lender or an Affiliate of a Lender. If
no such successor shall have been so appointed by the Requisite Lenders and
shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation, then the retiring Agent may on behalf of the
Lenders and the Issuing Banks, appoint a successor Agent meeting the
qualifications set forth above; provided that if the Agent shall notify the
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Agent on behalf of the
Lenders or the Issuing Banks under any of the Loan Documents, the retiring Agent
shall continue to hold such collateral security until such time as a successor
Agent is appointed) and (2) all payments, communications and determinations
provided to be made by, to or through the Agent shall instead be made by or to
each Lender and Issuing Bank directly, until such time as the Requisite Lenders
appoint a successor Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Agent, and the retiring (or retired) Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this paragraph). The fees payable by the Borrower to a successor Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
the Borrower and such successor. After the retiring Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this ARTICLE


-116-



--------------------------------------------------------------------------------





10 and Section 11.14 (Expenses; Indemnity; Damage Waiver) shall continue in
effect for the benefit of such retiring Agent, its sub‑agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent.

10.8    Non-Reliance on Agent and Other Lenders.
Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Agent (or its counsel, advisors or agents) or any other Lender
or any of their Related Parties and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender and Issuing Bank also acknowledges that it
will, independently and without reliance upon the Agent (or its counsel,
advisors or agents) or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

10.9    No Other Duties, Etc.
Anything herein to the contrary notwithstanding, the Joint Book-Runners listed
on the cover page hereof shall not have any powers, duties or responsibilities
under this Agreement or any of the other Loan Documents, except in their
capacity, as applicable, as the Agent, a Lender or an Issuing Bank hereunder.

ARTICLE 11    

MISCELLANEOUS

11.1    Notices; Effectiveness; Electronic Communication.
11.1.1    Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Subsection 11.1.2 (Electronic Communications)), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows:
(a)    if to the Borrower or any Loan Party, to it at Vishay Precision Group, 3
Great Valley Parkway, Suite 150, Malvern, PA 19355, Attention of Steven
Klausner, Treasurer (Telecopier No. 484-696-3533; Telephone No. 484-321-5307);
with a copy to: Vishay Precision Group, 3 Great Valley Parkway, Suite 150,
Malvern, PA 19355, Attention of Daniel Damstra, Esq., Director of Legal Services
(Telecopier No. 484-321-5301; Telephone No. 484-321-5324);


-117-



--------------------------------------------------------------------------------





and a copy to: Pepper Hamilton LLP, 3000 Two Logan Square, 18th and Arch
Streets, Philadelphia, PA 19103, Attention of Barry M. Abelson (Telecopier No.
215-981-4750; Telephone No. 215-981-4282);
(b)    
(i)    if to the Agent, to it at JPMorgan Chase Bank, N.A., 10 South Dearborn
Street, Chicago, IL 60603, Attention of April Yebd (Telecopier No. 888-292-9533;
Email: april.yebd@jpmorgan.com),
(ii)    if to the European Agent in the case of notices related to RC Loans
denominated in a currency other than Dollars, to J.P. Morgan Europe Limited, 25
Bank Street, Canary Wharf, London E14 5JP, Attention of the Manager: Loan and
Agency (Telecopy No. 44 207 777 2360; Email:
loan_and_agency_london@jpmorgan.com), and
(c)    if to an Issuing Bank or a Lender, to it at its address (or telecopier
number) set forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Subsection 11.1.2 (Electronic Communications), shall be effective as
provided in Subsection 11.1.2 (Electronic Communications). In the event of a
discrepancy between any telephonic and any written notice, the written notice
shall control. Any Lender giving any notice to the Borrower shall send
simultaneously a copy of such notice to the Agent.
11.1.2    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Agent; provided that the foregoing shall
not apply to notices to any Lender or Issuing Bank pursuant to Section 2.13
(Mechanics of Payments; Lender Payments) or Subsection 3.1.7 (Participation by
Lenders). If such Lender or Issuing Bank, as applicable, has notified the Agent
that is incapable of receiving notices under such Sections by electronic
communication, the Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
Unless the Agent otherwise prescribes, (a) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return


-118-



--------------------------------------------------------------------------------





e-mail or other written acknowledgment); provided that if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next business day for the recipient, and (b) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (a) of notification that such notice or
communication is available and identifying the website address therefor.
11.1.3    Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

11.2    Survival of Representations.
All representations and warranties contained in the Loan Documents shall survive
the making of the RC Loans and the issuance of the Letters of Credit (but not
the termination of the Loan Documents) and shall not be waived by the execution
and delivery of this Agreement or any investigation by the Agent, the Issuing
Banks or the Lenders.

11.3    No Implied Waivers.
No failure or delay on the part of the Agent, any Issuing Bank or any Lender in
exercising any right, power or privilege under the Loan Documents and no course
of dealing between the Borrower or any of their Subsidiaries, on the one hand,
and the Agent, any Issuing Bank or any Lender, on the other hand, shall operate
as a waiver of any such right, power or privilege. No single or partial exercise
of any right, power or privilege under the Loan Documents precludes any other or
further exercise of any such right, power or privilege or the exercise of any
other right, power or privilege. The rights and remedies expressly provided in
the Loan Documents are cumulative and not exclusive of any rights or remedies
which the Agent, any Issuing Bank or any Lender would otherwise have. No notice
to or demand on the Borrower in any case shall entitle the Borrower to any other
or further notice or demand in similar or other circumstances or shall
constitute a waiver of the right of the Agent, any Issuing Bank or any Lender to
take any other or further action in any circumstances without notice or demand.
Any waiver that is given shall be effective only if in writing and only for the
limited purposes expressly stated in the applicable waiver.

11.4    Severability.
Every provision of the Loan Documents is intended to be severable. If any term
or provision of the Loan Documents shall be invalid, illegal or unenforceable
for any reason, the validity, legality and enforceability of the remaining
provisions shall not be affected or impaired thereby. Any invalidity, illegality
or unenforceability of any term or provision of the Loan Documents


-119-



--------------------------------------------------------------------------------





in any jurisdiction shall not affect the validity, legality or enforceability of
any such term or provision in any other jurisdiction.

11.5    Amendments, Waivers and Consents.
11.5.1    In General. Except as expressly set forth in Subsection 2.10.7
(Interests Rates; LIBOR Notification), this Agreement and the other Loan
Documents may not be amended or modified except by a written instrument
describing such amendment or modification executed by the Borrower and the Agent
with the consent of the Lenders as provided in this Subsection 11.5.1; provided,
however, that the obligations and duties of the European Agent shall not be
modified or amended without the written consent of the European Agent. With the
written consent of the Requisite Lenders, the Agent may, on behalf of the
Lenders, enter into agreements that modify, amend or supplement this Agreement
or any other Loan Document, and with such consent, the Agent may waive
compliance with any provision of any of the Loan Documents, all as referred to
in this Subsection 11.5.1. However, no such modification, amendment, supplement
or waiver shall:
(a)    increase the maximum amount of the Commitment of any Lender without such
Lender’s written consent,
(b)    extend the Maturity Date or any scheduled amortization or date for
payment of interest on the RC Loans of any Lender without such Lender’s written
consent,
(c)    amend the interest rate provisions hereof to decrease the rate of
interest payable to any Lender without such Lender’s written consent; provided
that the written consent of the Requisite Lenders, rather than the consent of
all Lenders, shall be sufficient to waive imposition of the Default Rate
pursuant to Subsection 2.9.6 (Default Rate; Late Fee),
(d)    reduce the amount of the fees payable under Subsection 2.9.1 (Unused
Commitment Fees) or other fees payable to any Lender without such Lender’s
written consent, other than any fee payable solely to the Agent,
(e)    amend, modify or waive the provisions of this Section 11.5 without each
Lender’s written consent,
(f)    amend or modify the definition of “Requisite Lenders” without each
Lender’s written consent,
(g)    release all or substantially all of the guaranties or all or
substantially all of the Collateral that secures the Obligations without each
Lender’s written consent; provided, however, the Agent may without the consent
of any Person release any guarantor or any Collateral granted pursuant to the
Loan Documents and file UCC-3 termination statements or statements of amendment
or take other appropriate action (i) as a court of competent jurisdiction may
direct, (ii)


-120-



--------------------------------------------------------------------------------





in connection with a disposition (other than to the Borrower or any of the
Subsidiaries of the Borrower) permitted under Subsection 8.7.2 (Sales and Other
Dispositions) or as otherwise provided under the Loan Documents, or (iii) if, in
accordance with this Agreement, cash proceeds from any sale or transfer of the
Collateral are used to prepay outstanding sums due under this Agreement or are
reinvested in the Borrower or any Subsidiary of the Borrower, or
(h)    waive an Event of Default under Subsection 9.1.1 (Failure to Pay
Principal or Reimbursement Obligations) or 9.1.2 (Failure to Pay Interest, Fees,
Etc.) (other than in respect of the imposition of the Default Rate) after such
Event of Default shall have occurred without each Lender’s written consent (but
the Requisite Lenders may direct the Agent to forbear under such circumstances).
11.5.2    Exception. Notwithstanding the foregoing provisions of this Section
11.5 or anything to the contrary contained in this Agreement, any Lender that
has requested that it not receive material, non-public information concerning
the Borrower, and that is therefore unable or unwilling to vote with respect to
an issue arising under this Agreement, will agree to vote, and will be deemed to
have voted, its Commitment under this Agreement pro rata in accordance with the
percentage of Commitments voted in favor of, and the percentage of Commitments
voted against, any such issue under this Agreement.

11.6    Successors and Assigns.
11.6.1    Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(a) to an Eligible Assignee in accordance with the provisions of Subsection
11.6.2 (Assignments by Lenders), (b) by way of participation in accordance with
the provisions of Subsection 11.6.4 (Participations) or (c) by way of pledge or
assignment of a security interest subject to the restrictions of Subsection
11.6.6 (Certain Pledges) (and any other attempted assignment or transfer by any
party hereto shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Subsection 11.6.4 (Participations) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
11.6.2    Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the RC Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:


-121-



--------------------------------------------------------------------------------





(a)    Minimum Amounts.
(i)    In the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the RC Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
(ii)    in any case not described in the preceding paragraph (i), the aggregate
amount of the Commitment (which for this purpose includes RC Loans outstanding
thereunder) or, if the applicable Commitment is not then in effect, the
principal outstanding balance of the RC Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $5,000,000, unless each of the Agent and, so long as no Default or
Event of Default has occurred and is continuing, the Borrower otherwise consent
(each such consent not to be unreasonably withheld or delayed).
(b)    Pro Rata Assignment. Each assignment shall include a pro rata portion of
such Lender’s RC Commitment and RC Loans.
(c)    Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (a) of this Subsection 11.6.2 and, in
addition:
(i)    the consent of the Borrower (such consent not to be unreasonably
withheld) shall be required unless (x) a Default or Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Agent within 5 Business Days after
having received notice thereof; and
(ii)    the consent of the Agent and the Issuing Banks (each such consent not to
be unreasonably withheld or delayed) shall be required for assignments to a
Person who is not a Lender, an Affiliate of a Lender or an Approved Fund.
(d)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee of $5,000, and the assignee, if it is not a
Lender, shall deliver to the Agent an Administrative Questionnaire.
(e)    No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.


-122-



--------------------------------------------------------------------------------





(f)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
Subject to acceptance and recording thereof by the Agent pursuant to Subsection
11.6.3 (Register), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Subsection 2.9.5 (Breakage), Section 2.10
(Increased Costs; Unavailability) and Section 11.14 (Expenses; Indemnity; Damage
Waiver) with respect to the facts and circumstances occurring prior to the
effective date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Subsection 11.6.4 (Participations).
11.6.3    Register. The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in the United States a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount (and stated interest) of the RC Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
11.6.4    Participations.
(a)    Any Lender may at any time, without the consent of, or notice to, the
Agent or the Borrower, sell participations to any Person (other than a natural
person or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the RC Loans owing to it); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, and (iii) the Borrower, the Agent, the Lenders and the Issuing
Banks shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement. Each Lender that
sells a


-123-



--------------------------------------------------------------------------------





participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the RC Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register. Any Lender may furnish any information
concerning the Borrower in its possession from time to time to prospective
Participants; provided that such Lender shall require any such prospective
Participants to agree in writing to maintain the confidentiality of such
information as provided in Section 11.13 (Treatment of Certain Information;
Confidentiality; Advertisement). For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Subsection 11.14.3 (Reimbursement by
Lenders) with respect to any payments made by such Lender to its Participants.
(b)    Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, restatement, modification
or waiver of any provision of this Agreement; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, restatement, modification or waiver with
respect to the matters specifically referred to in clauses (a), (b), (c) and (g)
of Section 11.5 (Amendments, Waivers and Consents) that affect such Participant.
Subject to Subsection 11.6.5 (Limitations upon Participant Rights) below, the
Borrower agrees that each Participant shall be entitled to the benefits of
Subsection 2.9.5 (Breakage), Section 2.10 (Increased Costs; Unavailability) and
Section 2.14 (Taxes) (subject to the requirements and limitations therein,
including the requirements under Subsection 2.14.6 (Status of Lenders) (it being
understood that the documentation required under Subsection 2.14.6 (Status of
Lenders) shall be delivered to the participating Lender)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Subsection 11.6.2 (Assignments by Lenders); provided that such Participant (A)
agrees to be subject to the provisions of Section 2.15 (Mitigation Obligations;
Replacement of Lenders) as if it were an assignee under Subsection 11.6.2
(Assignments by Lenders); and (B) shall not be entitled to receive any greater
payment under Section 2.10 (Increased Costs; Unavailability) or Section 2.15
(Taxes), with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results


-124-



--------------------------------------------------------------------------------





from a Change in Law that occurs after the Participant acquired the applicable
participation. Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 2.15.2 (Replacement of Lenders) with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.11 (Right of Setoff) as
though it were a Lender, provided that such Participant agrees to be subject to
Subsection 2.12.5 (Sharing of Payments by Lenders) as though it were a Lender.
11.6.5    Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 2.10 (Increased Costs;
Unavailability) than the applicable Lender would have been entitled to receive
with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is made with the Borrower’s prior written
consent. A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 2.14 (Taxes) unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Subsection 2.14.6
(Status of Lenders) as though it were a Lender. Nothing in this Subsection
11.6.5 is intended to override limitations on Participants under Subsection
11.6.4 (Participations).
11.6.6    Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

11.7    Calculations and Financial Data.
Except as otherwise provided in this Agreement, calculations under this
Agreement shall be made and financial data and terms referred to in this
Agreement shall be prepared and interpreted both as to classification of items
and as to amounts in accordance with GAAP.

11.8    Descriptive Headings.
The descriptive headings of the several sections of this Agreement are inserted
for convenience only and shall not affect the meaning or construction of any of
the provisions of this Agreement.

11.9    Governing Law; Jurisdiction; Etc.
11.9.1    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the Commonwealth of Pennsylvania (excluding the laws
applicable to conflicts or choice of law).


-125-



--------------------------------------------------------------------------------





11.9.2    Submission to Jurisdiction. The Borrower irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the Commonwealth of Pennsylvania sitting in the
City and County of Philadelphia and of the U.S. District Court of the Eastern
District of Pennsylvania, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
Pennsylvania state court or, to the fullest extent permitted by applicable law,
in such federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement or in any other Loan Document shall affect any
right that the Agent, any Lender or any Issuing Bank may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or its properties in the courts of any jurisdiction.
11.9.3    Waiver of Venue. The Borrower irrevocably and unconditionally waives,
to the fullest extent permitted by applicable law, any objection that it may now
or hereafter have to the laying of venue of any action or proceeding arising out
of or relating to this Agreement or any other Loan Document in any court
referred to in Subsection 11.9.2 (Submission to Jurisdiction). Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court. The Borrower irrevocably waives, to the
fullest extent permitted by applicable law, any right to bring any action or
proceeding against (a) the Agent in any court outside the City and County of
Philadelphia, Commonwealth of Pennsylvania, or (b) any Issuing Bank or any other
Lender other than a state within the United States designated by such Issuing
Bank or Lender.
11.9.4    Service of Process. Each party hereto irrevocably consents to service
of process in the manner provided for notices in Section 11.1 (Notices;
Effectiveness; Electronic Communication). Nothing in this Agreement will affect
the right of any party hereto to serve process in any other manner permitted by
applicable law.

11.10    Maximum Lawful Interest Rate.
If, at any time, the rate of interest, together with all amounts that constitute
interest and that are reserved, charged or taken hereunder as compensation for
fees, services or expenses incidental to the making, negotiating or collecting
of the RC Loans, shall be deemed by a court of law with competent jurisdiction,
a governmental agency or a tribunal to exceed the maximum rate of interest
permitted to be charged by the Lenders to the Borrower under applicable Law, if
such interest, fees and expenses are in excess of the maximum amount permitted
by applicable Law, then, during such time as such rate of interest would be
deemed excessive, that portion of each sum paid attributable to that portion of
such interest rate that exceeds the maximum rate of interest so


-126-



--------------------------------------------------------------------------------





permitted shall be deemed a voluntary prepayment of the unpaid principal amount
due pursuant to this Agreement and the Notes. As used in this Section 11.10, the
term “applicable law” shall mean the law in effect as of the date hereof;
provided, however, that in the event there is a Change in Law that results in a
higher permissible rate of interest, then this Agreement shall be governed by
such new law as of its effective date.

11.11    Right of Setoff.
If an Event of Default shall have occurred and be continuing, each Lender, each
Issuing Bank, and each of their respective Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such
Issuing Bank or any such Affiliate to or for the credit or the account of the
Borrower or Subsidiary Guarantors against any and all of the obligations of such
Person now or hereafter existing under this Agreement or any other Loan Document
to such Lender or such Issuing Bank, irrespective of whether or not such Lender
or such Issuing Bank shall have made any demand under this Agreement or any
other Loan Document and although such obligations of such Person may be
contingent or unmatured or are owed to a branch or office of such Lender or
Issuing Bank different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender, each Issuing Bank and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender or Issuing Bank
or their respective Affiliates may have. Each Lender and Issuing Bank agrees to
notify the Borrower and the Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application. ANY AND ALL RIGHTS TO REQUIRE ANY
LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL
THAT SECURES THE RC LOANS, PRIOR TO EXERCISING ITS RIGHT TO SET-OFF WITH RESPECT
TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE BORROWER OR ANY GUARANTOR,
ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

11.12    Counterparts; Integration; Effectiveness; Electronic Execution.
11.12.1    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Agent constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in ARTICLE 4 (Conditions), this Agreement shall


-127-



--------------------------------------------------------------------------------





become effective when it shall have been executed by the Agent and when the
Agent shall have received counterparts hereof that, when taken together, bear
the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
11.12.2    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” or words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form (including signatures delivered in portable document format (PDF) by
email), each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the U.S. Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

11.13    Treatment of Certain Information; Confidentiality; Advertisement.
11.13.1    Confidentiality. Each of the Agent, the Lenders and the Issuing Banks
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
respective partners, directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
Interest Rate Protection Agreement with any Lender or any of its Affiliates or
any action or proceeding relating to this Agreement or any other Loan Document
or any Interest Rate Protection Agreement with any Lender or any of its
Affiliates or the enforcement of rights hereunder or thereunder, (f) subject to
an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to the Agent, any Lender, any Issuing Bank or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower. Notwithstanding the foregoing, any Lender may disclose Information,
without notice to


-128-



--------------------------------------------------------------------------------





the Borrower, to governmental regulatory authorities in connection with any
regulatory examination of such Lender or in accordance with such Lender’s
regulatory compliance policy.
11.13.2    Information. For purposes of this Section 11.13, “Information” means
all information received from the Borrower or any of its Subsidiaries relating
to the Borrower or any of its Subsidiaries or any of their respective
businesses, other than any such information that is available to the Agent, any
Lender or any Issuing Bank on a nonconfidential basis prior to disclosure by the
Borrower or any of its Subsidiaries; provided that, in the case of information
received from the Borrower or any of its Subsidiaries after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
11.13.3    Advertisement. The Agent may provide information relating to the RC
Loans to Gold Sheets and other similar bank trade publications, with such
information to consist of deal terms consisting of (i) the Borrower’s name, (ii)
principal loan amounts, (iii) interest rates, (iv) term length and (v)
commitment fees and other fees to the Lenders in the syndicate, the identity of
their attorneys and other information customarily found in such publications.

11.14    Expenses; Indemnity; Damage Waiver.
11.14.1    Costs and Expenses. The Borrower shall pay (i) all reasonable
out‑of‑pocket expenses incurred by the Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Agent (and fees
and time charges and disbursements for attorneys who may be employees of the
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, restatements,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) including
costs associated with any websites used for the syndication or administration of
the credit facility, (ii) all reasonable out‑of‑pocket expenses incurred by the
Issuing Banks in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder, (iii) all
out‑of‑pocket expenses incurred by the Agent, any Lender or any Issuing Bank
including the fees, charges and disbursements of any counsel for the Agent, any
Lender or any Issuing Bank (and fees and time charges for attorneys who may be
employees of the Agent, any Lender or any Issuing Bank), in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents, including its rights under this Section, or in
connection with the RC Loans made or Letters of Credit issued hereunder,
including, all such out‑of‑pocket expenses incurred during any workout,
restructuring or negotiations in respect of such RC Loans or Letters of Credit,
and (iv) any civil penalty or fine assessed by the U.S. Department of the
Treasury’s Office of Foreign Assets


-129-



--------------------------------------------------------------------------------





Control against, and all reasonable costs and expenses (including counsel fees
and disbursements) incurred in connection with defense thereof by the Agent, any
Issuing Bank or any Lender as a result of the funding of RC Loans, the issuance
of Letters of Credit, the acceptance of payments or of Collateral due under the
Loan Documents.
11.14.2    Indemnification by the Borrower. The Borrower shall indemnify the
Agent (and any sub-agent thereof), each Lender, each Issuing Bank and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee and fees and time
charges and disbursements for attorneys who may be employees of any Indemnitee),
incurred by or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (a) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
the consummation of the transactions contemplated hereby or thereby, (b) any RC
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by an Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (c) any actual or
alleged presence or Release of Hazardous Substances on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
environmental liability related in any way to the Borrower or any of its
Subsidiaries, or (d) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory whether brought by a third party or by the Borrower or any
other Loan Party and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document if the
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction. This
Subsection 11.14.2 shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.
11.14.3    Reimbursement by Lenders. To the extent that the Borrower fails to
pay any amount required under Subsections 11.14.1 (Costs and Expenses) and
11.14.2 (Indemnification by the Borrower) to be paid by it to the Agent (or any
sub-agent thereof), an Issuing Bank or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Agent (or any such
sub-agent) or any such Issuing Bank or any Related Party, as the case may be,
such Lender’s


-130-



--------------------------------------------------------------------------------





Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount
(including any such unpaid amount in respect of the claim asserted by such
Lender); provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Agent (or any such sub-agent) or an Issuing Bank in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Agent (or any such sub-agent) or such Issuing Bank in connection with
such capacity. The obligations of the Lenders under this Subsection 11.14.3 are
subject to the provisions of Section 2.6 (Lenders’ Obligations Several).
11.14.4    Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, the Borrower shall not assert, and each Borrower hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any RC Loan or Letter
of Credit or the use of the proceeds thereof. No Indemnitee referred to in
Subsection 11.14.2 (Indemnification by the Borrower) shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.
11.14.5    Payments. All amounts due under this Section 11.14 shall be payable
promptly after demand therefor.

11.15    Certification of Amounts.
The certification by the Agent, an Issuing Bank or a Lender of the amount of
liabilities, losses, costs, expenses, claims and/or charges pursuant to Section
11.14 (Expenses; Indemnity; Damage Waiver) shall be conclusive if such amounts
have been computed or reached in a reasonable manner.

11.16    Termination of Security; Partial Release of Security.
11.16.1    Termination of Security. At such time as no Secured Party has any
commitment to make financial accommodations to the Borrower pursuant to the
terms hereof and all the Secured Obligations have been paid and performed in
full, then the security provided for in the Loan Documents shall terminate;
provided that the security provided for in the Loan Documents shall be
reinstated if at any time any payment of any of the Secured Obligations is
rescinded or must otherwise be returned by the Agent upon the insolvency,
bankruptcy or reorganization of the Borrower or any other Loan Party or
otherwise, all as though such payment had not been made, and provided, further,
that all indemnities of the Borrower and each other Loan Party contained in


-131-



--------------------------------------------------------------------------------





this Agreement or any other Loan Document shall survive and remain operative and
in full force and effect regardless of the termination of such security.
11.16.2    Partial Release of Security. Effective upon the closing of a
disposition of any Collateral to any Person (other than the Borrower or any of
its Subsidiaries) and the application of proceeds thereof in conformity with the
provisions of this Agreement, the Lien of the Agent on the assets subject to
such disposition shall terminate and upon receipt by the Agent of a
certification to such effect from the chief financial officer of the Borrower,
the security interest granted under the Loan Documents in the Collateral so
disposed of shall terminate and the Agent shall deliver such releases as may be
appropriate or reasonably requested; provided, however, the security interest
granted under the Loan Documents in all remaining Collateral shall remain in
full force and effect.

11.17    Waiver of Jury Trial.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

11.18    PATRIOT Act Notice.
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities, U.S.
federal law requires all financial institutions to obtain, verify and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
the Borrower: When the Borrower opens an account, the Agent will ask for the
Borrower’s name, taxpayer identification number, business address and other
information that will allow the Agent to identify the Borrower. The Agent may
also ask to see the Borrower’s legal organizational documents or other
identifying documents.


-132-



--------------------------------------------------------------------------------





EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SUBSECTION 11.13.1
(CONFIDENTIALITY) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND ITS AFFILIATES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL,
PROVINCIAL, TERRITORIAL AND STATE SECURITIES LAW.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS
AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE LOAN PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWER AND THE AGENT THAT IT HAD IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL, PROVINCIAL, TERRITORIAL AND STATE SECURITIES
LAWS.

11.19    Acknowledgment Regarding Any Supported QFCs.
To the extent that the Loan Documents provide support, through a Guaranty or
otherwise, for Swap Agreements, or any other agreement or instrument that is a
QFC (such support, "QFC Credit Support" and each such QFC a "Supported QFC"),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the "U.S.
Special Resolution Regimes") in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and


-133-



--------------------------------------------------------------------------------





obligation in or under such Supported QFC and such QFC Credit Support, and any
rights in property securing such Supported QFC or such QFC Credit Support) from
such Covered Party will be effective to the same extent as the transfer would be
effective under the U.S. Special Resolution Regime if the Supported QFC and such
QFC Credit Support (and any such interest, obligation and rights in property)
were governed by the laws of the United States or a state of the United States.
In the event a Covered Party or a BHC Act Affiliate of a Covered Party becomes
subject to a proceeding under a U.S. Special Resolution Regime, Default Rights
under the Loan Documents that might otherwise apply to such Supported QFC or any
QFC Credit Support that may be exercised against such Covered Party are
permitted to be exercised to no greater extent than such Default Rights could be
exercised under the U.S. Special Resolution Regime if the Supported QFC and the
Loan Documents were governed by the laws of the United States or a state of the
United States. Without limitation of the foregoing, it is understood and agreed
that rights and remedies of the parties with respect to a Defaulting Lender
shall in no event affect the rights of any Covered Party with respect to a
Supported QFC or any QFC Credit Support.
(b)    As used in this Section 11.19, the following terms have the following
meanings:
"BHC Act Affiliate" of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


"Covered Entity" means any of the following:


(i)    a "covered entity" as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);
(ii)    a "covered bank" as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or
(iii)    a "covered FSI" as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).
"Default Right" has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


"QFC" has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).



11.20    Release of VPG Canada. Immediately and expressly conditioned upon the
effectiveness of this Agreement, the Agent and the Lenders hereby (a) release
Vishay Precision Group Canada ULC ("VPG Canada") as a borrower and guarantor
under the Loan Documents and release the Liens on the assets of VPG Canada
granted to the Agent under the Loan Documents (the


-134-



--------------------------------------------------------------------------------





"VPG Canada Release") and (b) authorize the Agent and its respective designees
and/or legal counsel (including Faegre Drinker Biddle & Reath LLP and McMillan
LLP) to file, record and deliver, as applicable, (i) discharges of Personal
Property Security Act registrations, (ii) intellectual property releases,
deposit account control agreement amendments and/or terminations, landlord
and/or bailee waiver terminations, in each case, as applicable, (iii) the
original copies of share certificates, promissory notes and the related
instruments of transfer held in the possession of the Agents (except to the
extent such possessory collateral constitutes Collateral), and (iv) other
documentation related to the VPG Canada Release, in each case, with respect to
VPG Canada; provided, however, that all Banking Services Obligations of VPG
Canada shall continue to be secured by the Collateral until such obligations are
discharged in full.





IN WITNESS WHEREOF, the Borrower, the Agent, the European Agent, the Issuing
Banks and the Lenders have caused this Agreement to be duly executed by their
respective duly authorized officers as of the date first above written.
VISHAY PRECISION GROUP, INC.
By:     /s/ Steven Klausner            
Name:     Steven Klausner
Title:     Treasurer






-135-



--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, in its capacity as the Agent, an
Issuing Bank and a Lender
By:     /s/ Daglas Panchal            
Name: Daglas     Panchal
Title:    Executive Director




[Signature Page to Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------






CITIZENS BANK, NATIONAL ASSOCIATION, in its capacity as an Issuing Bank and a
Lender
By:     /s/ Kathryn H. Lambrecht        
Name:    Kathryn H. Lambrecht
Title:    Vice President




[Signature Page to Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as an Issuing Bank and a
Lender
By:     /s/ Thomas Collins            
Name:     Thomas Collins
Title:     Vice President




[Signature Page to Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------






LIST OF ADDENDA (EXHIBITS AND SCHEDULES)
Exhibits
Exhibit A    Form of RC Note (§ 2.6)
Exhibit B    Form of Request for Advance (Revolving Credit Loan) (§ 2.2)
Exhibit C    Form of LIBOR/CDOR Election (§ 2.8.4)
Exhibit D    Form of U.S. Security Agreement (§ 4.1.3(a))
Exhibit E    Form of U.S. Subsidiary Guaranty and Suretyship Agreement (§
4.1.4(a))
Exhibit F-1    Form of Borrower Pledge Agreement (§ 4.1.5(a))
Exhibit F-2    Form of U.S. Subsidiary Pledge Agreement (§ 4.1.5(b))
Exhibit G    Form of Intercompany Promissory Note (of U.S. Loan Party) (§
    8.1.1(l))
Exhibit H    Reserved
Exhibit I    Form of Officer’s Compliance Certificate (§ 1.1)
Exhibit J    Form of Assignment and Assumption (§ 11.6.2(d))
Exhibit K-1    Form of Foreign Lender Tax Certificate (§ 2.14.6)
Exhibit K-2    Form of U.S. Tax Compliance Certificate (§ 2.14.6)
Exhibit K-3    Form of U.S. Tax Compliance Certificate (§ 2.14.6)
Exhibit K-4    Form of U.S. Tax Compliance Certificate (of Foreign Lender
Partnership)         (§ 2.14.6)
Schedules
Schedule 1.1    Commitment
Schedule 5.1.1    Organization and Qualification
Schedule 5.1.2    Stock Ownership
Schedule 5.1.3    Organizational Chart of Borrower and all of its Subsidiaries
Schedule 5.4    Recording, Enforceability and Consent
Schedule 5.7    Litigation; Compliance with Laws; OFAC Requirements
Schedule 5.8    No Burdensome Agreements; Material Agreements
Schedule 5.9    Condition of Property
Schedule 5.10    Intellectual Property
Schedule 5.18    ERISA Plans
Schedule 5.22(d)    Environmental
Schedule 5.23    Labor Matters
Schedule 5.25    Existing Indebtedness
Schedule 8.1.1    Certain Indebtedness
Schedule 8.2    Liens
Schedule 8.6    Transactions with Affiliates
Schedule 8.11    Tax Consolidation
Schedule 8.30    Post-Closing Covenants



